 

 

Exhibit 10.1

 

EXECUTION COPY

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT BETWEEN

WELLS FARGO RETAIL FINANCE II, AS LENDER

AND

iPARTY RETAIL STORES CORP. AND

iPARTY CORP., AS BORROWERS

 


--------------------------------------------------------------------------------


 

ARTICLE 1 -

 

THE REVOLVING CREDIT

 

1

1-1.

 

Establishment of Revolving Credit.

 

1

1-2.

 

Availability

 

2

1-3.

 

Risks of Value of Inventory

 

2

1-4.

 

Procedures Under Revolving Credit.

 

2

1-5.

 

The Loan Account.

 

5

1-6.

 

The Master Note

 

5

1-7.

 

Payment of Loan Account.

 

6

1-8.

 

Interest.

 

6

1-9.

 

Fees

 

6

1-10.

 

Lender’s Discretion.

 

7

1-11.

 

Fees for L/C’s.

 

8

1-12.

 

Concerning L/C’s.

 

9

1-13.

 

LIBO Option

 

11

1-14.

 

LIBO Election.

 

11

1-15.

 

Prepayment of LIBO Loans.

 

12

1-16.

 

Increase in Credit Limit.

 

13

ARTICLE 2 -

 

GRANT OF SECURITY INTEREST

 

14

2-1.

 

Grant of Security Interest

 

14

2-2.

 

Extent and Duration of Security Interest

 

15

ARTICLE 3 -

 

DEFINITIONS

 

15

ARTICLE 4 -

 

CONDITIONS PRECEDENT

 

15

4-1.

 

Corporate Due Diligence.

 

16

4-2.

 

Opinion

 

16

4-3.

 

Cash Management and Additional Documents

 

16

4-4.

 

Officers’ Certificates

 

16

4-5.

 

Representations and Warranties

 

16

4-6.

 

Initial Minimum Excess Availability

 

16

4-7.

 

No Event of Default

 

17

4-8.

 

No Material Adverse Change

 

17

4-9.

 

Delivery of Documents

 

17

ARTICLE 5 -

 

GENERAL REPRESENTATIONS. WARRANTIES AND COVENANTS

 

17

5-1.

 

Payment and Performance of Liabilities

 

17

5-2.

 

Due Organization - Authorization - No Conflicts.

 

17

5-3.

 

Trade Names.

 

18

5-4.

 

Locations, Landlord’s Consents, Waivers.

 

18

5-5.

 

Title to Assets.

 

19

5-6.

 

Indebtedness

 

20

5-7.

 

Insurance Policies.

 

20

5-8.

 

Licenses

 

21

5-9.

 

Leases

 

21

5-10.

 

Requirements of Law

 

21

5-11.

 

Maintain Properties

 

22

5-12.

 

Pay Taxes.

 

22

5-13.

 

No Margin Stock

 

23

5-14.

 

ERISA

 

23

 

i


--------------------------------------------------------------------------------




 

5-15.

 

Hazardous Materials.

 

24

5-16.

 

Litigation

 

24

5-17.

 

Dividends or Investments

 

24

5-18.

 

Loans

 

25

5-19.

 

Protection of Assets

 

25

5-20.

 

Line of Business

 

26

5-21.

 

Affiliate Transactions

 

26

5-22.

 

Reserved.

 

26

5-23.

 

Additional Assurances.

 

26

5-24.

 

Adequacy of Disclosure.

 

27

5-25.

 

No Material Adverse Change

 

27

5-26.

 

Other Covenants

 

27

5-27.

 

Goods in Possession of Bailee

 

27

5-28.

 

Letters of Credit

 

27

5-29.

 

Commercial Tort Claims

 

27

5-30.

 

Changes in Legal Status

 

28

5-31.

 

Supply Agreement

 

28

ARTICLE 6 -

 

USE AND COLLECTION OF COLLATERAL

 

28

6-1.

 

Use of Inventory Collateral.

 

28

6-2.

 

Inventory Quality

 

28

6-3.

 

Adjustments and Allowances

 

28

6-4.

 

Validity of Accounts.

 

28

6-5.

 

Notification to Account Debtors

 

29

ARTICLE 7 -

 

CASH MANAGEMENT

 

29

7-1.

 

Depository Accounts.

 

29

7-2.

 

Credit Card Receipts.

 

30

7-3.

 

The Concentration Account, the Blocked Account and the Funding Accounts.

 

30

7-4.

 

Proceeds and Collection of Accounts.

 

30

7-5.

 

Payment of Liabilities.

 

31

7-6.

 

The Funding Account

 

32

7-7.

 

Capital Infusions, Etc

 

32

ARTICLE 8 -

 

LENDER AS BORROWER’S ATTORNEY-IN-FACT

 

32

8-1.

 

Appointment as Attorney-In-Fact

 

32

8-2.

 

No Obligation to Act

 

33

ARTICLE 9 -

 

FINANCIAL AND OTHER REPORTING REQUIREMENTS/FINANCIAL COVENANTS

 

33

9-1.

 

Maintain Records

 

33

9-2.

 

Access to Records.

 

34

9-3.

 

Immediate Notice to Lender.

 

35

9-4.

 

Borrowing Base Certificate

 

36

9-5.

 

Weekly Reports

 

36

9-6.

 

Monthly Reports.

 

36

9-7.

 

Annual Reports.

 

36

9-8.

 

Officer’s Certificates

 

37

9-9.

 

Inventories, Appraisals, and Audits.

 

37

9-10.

 

Additional Financial Information.

 

38

 

ii


--------------------------------------------------------------------------------




 

9-11.

 

Financial Performance and Inventory Covenants

 

39

9-12.

 

Electronic Reporting

 

39

ARTICLE 10 -

 

EVENTS OF DEFAULT

 

39

10-1.

 

Failure to Pay Revolving Credit

 

39

10-2.

 

Failure To Make Other Payments

 

39

10-3.

 

Failure to Perform Covenant or Liability (No Grace Period)

 

39

10-4.

 

Failure to Perform Covenant or Liability (Grace Period)

 

40

10-5.

 

Misrepresentation

 

40

10-6.

 

Acceleration of Other Debt. Breach of Lease

 

40

10-7.

 

Default Under Other Agreements

 

40

10-8.

 

Casualty Loss, Non-Ordinary Course Sales

 

40

10-9.

 

Judgment, Restraint of Business.

 

40

10-10.

 

Business Failure

 

41

10-11.

 

Bankruptcy

 

41

10-12.

 

Default by Guarantor

 

41

10-13.

 

Indictment - Forfeiture

 

41

10-14.

 

Termination of Guaranty

 

41

10-15.

 

Challenge to Loan Documents.

 

41

10-16.

 

Executive Management

 

42

10-17.

 

Change in Control

 

42

10-18.

 

Material Adverse Change

 

42

10-19.

 

Subordinated Indebtedness.

 

42

ARTICLE 11 -

 

RIGHTS AND REMEDIES UPON DEFAULT

 

42

11-1.

 

Rights of Enforcement

 

42

11-2.

 

Sale of Collateral.

 

43

11-3.

 

Occupation of Business Location

 

43

11-4.

 

Grant of Nonexclusive License

 

43

11-5.

 

Assembly of Collateral

 

44

11-6.

 

Rights and Remedies

 

44

11-7.

 

Sales on Credit

 

44

11-8.

 

Standards for Exercising Remedies

 

44

ARTICLE 12 -

 

NOTICES

 

45

12-1.

 

Notice Addresses

 

45

12-2.

 

Notice Given.

 

46

ARTICLE 13 -

 

TERM

 

46

13-1.

 

Termination of Revolving Credit

 

46

13-2.

 

Effect of Termination

 

46

13-3.

 

Prepayment Premium

 

47

ARTICLE 14 -

 

GENERAL

 

47

14-1.

 

Protection of Collateral

 

47

14-2.

 

Successors and Assigns

 

47

14-3.

 

Severability

 

48

14-4.

 

Amendments, Course of Dealing.

 

48

14-5.

 

Power of Attorney

 

48

14-6.

 

Application of Proceeds

 

48

14-7.

 

Lender’s Costs and Expenses

 

48

 

iii


--------------------------------------------------------------------------------




 

14-8.

 

Copies and Facsimiles

 

49

14-9.

 

Massachusetts Law

 

49

14-10.

 

Consent to Jurisdiction.

 

49

14-11.

 

Indemnification

 

49

14-12.

 

Right of Set-Off

 

50

14-13.

 

Usury Savings Clause

 

50

14-14.

 

Waivers.

 

51

14-15.

 

Confidentiality

 

51

14-16.

 

Right to Publish Notice

 

52

14-17.

 

Reserved.

 

52

14-18.

 

Credit Inquiries

 

52

14-19.

 

Additional Borrowers

 

52

14-20.

 

Joint and Several Liability

 

52

14-21.

 

Financing Statements

 

54

14-22.

 

Designation of iParty Retail as Agent for Borrowers.

 

54

14-23.

 

Amendment and Restatement

 

55

14-24.

 

USA Patriot Act Notice

 

56

 

EXHIBITS

1-6

 

AMENDED AND RESTATED MASTER NOTE

1-2A

 

AMENDED AND RESTATED TERM NOTE

3

 

DEFINITIONS

5-2

 

RELATED ENTITY

5-3

 

NAMES

5-4

 

BAILEES

5-5

 

ENCUMBRANCES

5-6

 

INDEBTEDNESS

5-7

 

INSURANCE

5-9

 

LEASES

5-12

 

TAXES

5-15(B)

 

HAZARDOUS MATERIALS

7-1

 

DEPOSITORY ACCOUNTS

7-2

 

CREDIT CARD ACCOUNTS

9-4

 

BORROWING BASE CERTIFICATE

9-R

 

REPORTING

9-10

 

BUSINESS PLAN

9-11

 

FINANCIAL COVENANTS

 

iv


--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED AGREEMENT is made this 21st day of Decmeber, 2006
between Wells Fargo Retail Finance II, LLC (hereinafter, “Wells Fargo” or
“Lender”), a Delaware limited liability company with its principal executive
offices at One Boston Place, Boston, Massachusetts 02108, and iParty Retail
Stores Corp., a Delaware corporation (hereinafter, “iParty Retail” or a
“Borrower”) and iParty Corp., a Delaware corporation (hereinafter, “iParty
Corp.” or a “Borrower” and together with iParty Retail, the “Borrowers”), each
with its principal executive offices at 270 Bridge Street, Dedham, Massachusetts
02026, in consideration of the mutual covenants contained herein and benefits to
be derived herefrom.

WHEREAS, the Lender and Borrowers are party to the Existing Financing
Agreements; and

WHEREAS, by this Agreement, each Borrower desires to acknowledge and reaffirm
the Existing Obligations pursuant to the Existing Financing Agreements (as
modified and restated hereby) and acknowledge their continuing liabilities to
the Lender, and the Lender desires to continue to make loans, advances and
financial accommodations to the Borrowers;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Borrowers and Lender agree
as follows:

WITNESSETH:


ARTICLE 1 - THE REVOLVING CREDIT


1-1.          ESTABLISHMENT OF REVOLVING CREDIT.


(A)           THE LENDER CONTINUES IN EFFECT A REVOLVING LINE OF CREDIT (THE
“REVOLVING CREDIT”) IN THE BORROWERS’ FAVOR PURSUANT TO WHICH THE LENDER,
SUBJECT TO, AND IN ACCORDANCE WITH, THIS AGREEMENT, SHALL MAKE LOANS AND
ADVANCES AND OTHERWISE PROVIDE FINANCIAL ACCOMMODATIONS TO AND FOR THE ACCOUNT
OF THE BORROWERS AS PROVIDED HEREIN. THE AMOUNT OF THE REVOLVING CREDIT SHALL BE
DETERMINED BY THE LENDER BY REFERENCE TO AVAILABILITY, AS CALCULATED FROM TIME
TO TIME HEREAFTER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT. ALL LOANS
MADE BY THE LENDER UNDER THIS AGREEMENT, AND ALL OF THE BORROWERS’ OTHER
LIABILITIES TO THE LENDER UNDER OR PURSUANT TO THIS AGREEMENT, ARE PAYABLE AS
PROVIDED HEREIN.


(B)           THE LENDER AGREES, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, TO MAKE LOANS TO THE BORROWERS IN AN AMOUNT OUTSTANDING NOT TO EXCEED
AVAILABILITY AT ANY ONE TIME.


(C)           AVAILABILITY SHALL BE BASED UPON BORROWING BASE CERTIFICATES
FURNISHED AS PROVIDED IN SECTION 9-4, BELOW.


(D)           ANYTHING TO THE CONTRARY IN SECTION 1-1(B) ABOVE NOTWITHSTANDING,
LENDER, IN THE EXERCISE OF ITS DISCRETION, MAY REDUCE ADVANCE RATES OR CREATE
RESERVES WITHOUT DECLARING AN EVENT OF DEFAULT IF IT DETERMINES THAT (I) THERE
HAS OCCURRED A MATERIAL ADVERSE CHANGE; OR (II) BORROWERS ARE NOT IN COMPLIANCE
WITH COVENANTS SET FORTH IN EXHIBIT 9-L2(A).


(E)           THE PROCEEDS OF LOANS AND ADVANCES UNDER THE REVOLVING CREDIT
SHALL BE

1


--------------------------------------------------------------------------------





 


USED SOLELY IN ACCORDANCE WITH THE BUSINESS PLAN FOR WORKING CAPITAL PURPOSES OF
THE BORROWERS AND FOR ITS CAPITAL EXPENDITURES, ALL SOLELY TO THE EXTENT
PERMITTED BY THIS AGREEMENT.


1-2.          AVAILABILITY.  THE LENDER DOES NOT HAVE ANY OBLIGATION TO MAKE ANY
LOAN OR ADVANCE, OR OTHERWISE TO PROVIDE ANY CREDIT FOR THE BENEFIT OF THE
BORROWERS SUCH THAT THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN ACCOUNT
EXCEEDS AVAILABILITY. THE MAKING OF LOANS, ADVANCES, AND CREDITS AND THE
PROVIDING OF FINANCIAL ACCOMMODATIONS IN EXCESS OF AVAILABILITY IS FOR THE
BENEFIT OF THE BORROWERS AND DOES NOT AFFECT THE OBLIGATIONS OF THE BORROWERS
HEREUNDER; SUCH LOANS, ADVANCES, CREDITS, AND FINANCIAL ACCOMMODATIONS
CONSTITUTE LIABILITIES. THE MAKING OF ANY SUCH LOANS, ADVANCES, AND CREDITS AND
THE PROVIDING OF FINANCIAL ACCOMMODATIONS, ON ANYONE OCCASION SUCH THAT
AVAILABILITY IS EXCEEDED SHALL NOT OBLIGATE THE LENDER TO MAKE ANY SUCH LOANS,
CREDITS, OR ADVANCES OR TO PROVIDE ANY FINANCIAL ACCOMMODATION ON ANY OTHER
OCCASION NOR TO PERMIT SUCH LOANS, CREDITS, OR ADVANCES TO REMAIN OUTSTANDING.


1-3.          RISKS OF VALUE OF INVENTORY.  THE LENDER’S REFERENCE TO A GIVEN
ASSET IN CONNECTION WITH THE MAKING OF LOANS AND ADVANCES AND THE PROVIDING OF
FINANCIAL ACCOMMODATIONS UNDER THE REVOLVING CREDIT AND/OR THE MONITORING OF
COMPLIANCE WITH THE PROVISIONS HEREOF SHALL NOT BE DEEMED A DETERMINATION BY THE
LENDER RELATIVE TO THE ACTUAL VALUE OF THE ASSET IN QUESTION. ALL RISKS
CONCERNING THE SALEABILITY OF THE INVENTORY ARE AND REMAIN UPON THE BORROWERS.
ALL COLLATERAL SECURES THE PROMPT, PUNCTUAL, AND FAITHFUL PERFORMANCE OF THE
LIABILITIES WHETHER OR NOT RELIED UPON BY THE LENDER IN CONNECTION WITH THE
MAKING OF LOANS, CREDITS, AND ADVANCES AND THE PROVIDING OF FINANCIAL
ACCOMMODATIONS UNDER THE REVOLVING CREDIT.


1-4.          PROCEDURES UNDER REVOLVING CREDIT.


(A)           THE BORROWERS MAY REQUEST LOANS AND ADVANCES UNDER THE REVOLVING
CREDIT, EACH IN AN AMOUNT SPECIFIED BY THE BORROWERS.  EACH SUCH REQUEST SHALL
BE IN SUCH MANNER AS MAY FROM TIME TO TIME BE ACCEPTABLE TO THE LENDER AND SHALL
SPECIFY THE TYPE OF LOAN OR ADVANCE TO BE MADE UNDER THE REVOLVING CREDIT.  IN
THE EVENT THAT THE BORROWERS DO NOT SPECIFY THE TYPE OF LOAN OR ADVANCE TO BE
MADE UNDER THE REVOLVING CREDIT, THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED
A BASE RATE LOAN.


(B)           THE LENDER, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
WILL PROVIDE THE BORROWERS WITH THE LOAN OR ADVANCE SO REQUESTED, IF SUCH
REQUEST IS RECEIVED BY NOON, BOSTON TIME ON A BANKING DAY, BY THE END OF
BUSINESS ON THAT BANKING DAY; OTHERWISE, BY THE END OF THE THEN NEXT BANKING
DAY. THE LENDER MAY REVISE SUCH SCHEDULE, FROM TIME TO TIME, BY GIVING NOTICE TO
BORROWERS AT LEAST ONE DAY IN ADVANCE.


(C)           PROVIDED THAT AVAILABILITY WILL NOT BE EXCEEDED (BUT SUBJECT,
HOWEVER, TO SUBSECTION 1-4(I), BELOW (WHICH DEALS WITH THE EFFECT OF A
SUSPENSION EVENT)), A LOAN OR ADVANCE UNDER THE REVOLVING CREDIT SO REQUESTED BY
THE BORROWERS SHALL BE MADE BY THE TRANSFER OF THE PROCEEDS OF SUCH LOAN OR
ADVANCE TO THE FUNDING ACCOUNT.


(D)           A LOAN OR ADVANCE SHALL BE DEEMED TO HAVE BEEN MADE UNDER THE
REVOLVING CREDIT UPON:

(I)            THE LENDER’S INITIATION OF THE TRANSFER OF THE PROCEEDS OF SUCH
LOAN

2


--------------------------------------------------------------------------------




 

OR ADVANCE IN ACCORDANCE WITH THE BORROWERS’ INSTRUCTIONS (IF SUCH LOAN OR
ADVANCE IS OF FUNDS REQUESTED BY THE BORROWERS).

(II)           THE CHARGING OF THE AMOUNT OF SUCH LOAN OR ADVANCE TO THE LOAN
ACCOUNT (IN ALL OTHER CIRCUMSTANCES).


(E)           IN THE ABSENCE OF WILLFUL NEGLECT OR BAD FAITH ON THE PART OF THE
LENDER, THERE SHALL NOT BE ANY RECOURSE TO, NOR LIABILITY OF, THE LENDER ON
ACCOUNT OF:

(I)            ANY DELAY IN THE MAKING OF ANY LOAN OR ADVANCE REQUESTED UNDER
THE REVOLVING CREDIT.

(II)           ANY DELAY IN THE PROCEEDS OF ANY SUCH LOAN OR ADVANCE
CONSTITUTING COLLECTED FUNDS.

(III)          ANY DELAY IN THE RECEIPT, AND/OR ANY LOSS, OF FUNDS WHICH
CONSTITUTE A LOAN OR ADVANCE UNDER THE REVOLVING CREDIT, THE WIRE TRANSFER OF
WHICH WAS INITIATED BY THE LENDER IN ACCORDANCE WITH WIRE INSTRUCTIONS PROVIDED
TO THE LENDER BY THE BORROWERS.


(F)            THE LENDER MAY RELY ON ANY REQUEST FOR A LOAN OR ADVANCE OR
FINANCIAL ACCOMMODATION WHICH THE LENDER, IN GOOD FAITH, BELIEVES TO HAVE BEEN
MADE BY A PERSON DULY AUTHORIZED TO ACT ON BEHALF OF THE BORROWERS AND MAY
DECLINE TO MAKE ANY SUCH REQUESTED LOAN OR ADVANCE OR TO PROVIDE ANY SUCH
FINANCIAL ACCOMMODATION UNTIL THE LENDER IS FURNISHED WITH SUCH DOCUMENTATION
CONCERNING THAT PERSON’S AUTHORITY TO ACT AS MAY BE SATISFACTORY TO THE LENDER.


(G)           A REQUEST BY THE BORROWERS FOR ANY LOAN OR ADVANCE OR FINANCIAL
ACCOMMODATION UNDER THE REVOLVING CREDIT OR OF THE ISSUANCE OF AN L/C SHALL BE
IRREVOCABLE AND SHALL CONSTITUTE CERTIFICATION BY THE BORROWERS THAT AS OF THE
DATE OF SUCH REQUEST, EACH OF THE FOLLOWING IS TRUE AND CORRECT:

(I)            THERE HAS BEEN NO MATERIAL ADVERSE CHANGE.

(II)           THE BORROWERS ARE IN COMPLIANCE WITH, AND HAVE NOT BREACHED ANY
OF, THE COVENANTS CONTAINED IN THIS AGREEMENT.

(III)          EACH REPRESENTATION WHICH IS MADE HEREIN OR IN ANY OF THE LOAN
DOCUMENTS IS THEN TRUE AND COMPLETE AS OF AND AS IF MADE ON THE DATE OF SUCH
REQUEST, EXCEPT FOR ANY REPRESENTATION WHICH REFERS TO A SPECIFIC DATE, WHICH
REPRESENTATION SHALL BE TRUE AND CORRECT AS OF SUCH DATE.

(IV)          NO SUSPENSION EVENT IS THEN IN EXISTENCE.


(H)           THE BORROWERS SHALL IMMEDIATELY BECOME INDEBTED TO THE LENDER FOR
THE AMOUNT OF EACH LOAN OR ADVANCE UNDER OR PURSUANT TO THIS AGREEMENT WHEN SUCH
LOAN OR ADVANCE IS DEEMED TO HAVE BEEN MADE.


(I)            UPON THE OCCURRENCE FROM TIME TO TIME OF ANY SUSPENSION EVENT,
THE LENDER MAY SUSPEND THE REVOLVING CREDIT IMMEDIATELY AND SHALL NOT BE
OBLIGATED, DURING SUCH

3


--------------------------------------------------------------------------------





 

suspension, to make any loan or advance or to provide any financial
accommodation hereunder.


(J)            THE BORROWERS MAY REQUEST THAT THE LENDER CAUSE THE ISSUANCE OF
L/C’S FOR THE ACCOUNT OF THE BORROWERS.

(I)            EACH SUCH REQUEST SHALL BE IN SUCH MANNER AS MAY FROM TIME TO
TIME BE REASONABLY ACCEPTABLE TO THE LENDER.

(II)           THE LENDER WILL ENDEAVOR TO CAUSE THE ISSUANCE OF ANY L/C SO
REQUESTED BY THE BORROWERS, PROVIDED THAT THE REQUESTED L/C IS IN FORM
REASONABLY SATISFACTORY TO THE LENDER AND IF SO ISSUED:

(A)                              THE AGGREGATE STATED AMOUNT OF ALL L/C’S THEN
OUTSTANDING, DOES NOT EXCEED TWO MILLION ($2,000,000.00) DOLLARS.

(B)                                THE EXPIRY OF THE L/C IS NOT LATER THAN THE
EARLIER OF THIRTY (30) DAYS PRIOR TO THE MATURITY DATE OR THE FOLLOWING:

(I)                                    L/C’S OTHER THAN DOCUMENTARY L/C’S: ONE
(1) YEAR FROM INITIAL ISSUANCE.

(II)                                DOCUMENTARY L/C’S: FORTY FIVE (45) DAYS FROM
ISSUANCE; AND

(C)                                AVAILABILITY WOULD NOT BE EXCEEDED.

(III)          THE BORROWERS SHALL EXECUTE SUCH DOCUMENTATION TO APPLY FOR AND
SUPPORT THE ISSUANCE OF AN L/C AS MAY BE REQUIRED BY THE ISSUER.

(IV)          THERE SHALL NOT BE ANY RECOURSE TO, NOR LIABILITY OF, THE LENDER
ON ACCOUNT OF:

(A)                              ANY DELAY OR REFUSAL BY AN ISSUER TO ISSUE AN
L/C.

(B)                                ANY ACTION OR INACTION OF AN ISSUER ON
ACCOUNT OF OR IN RESPECT TO, ANY L/C.

(V)           THE BORROWERS SHALL REIMBURSE THE ISSUER, IMMEDIATELY UPON THE
DRAWING UNDER ANY L/C, FOR THE AMOUNT OF SUCH DRAWING. IN THE EVENT THAT THE
BORROWERS FAIL TO SO REIMBURSE THE ISSUER, THE BORROWERS IMMEDIATELY SHALL
REIMBURSE THE LENDER FOR THE AMOUNT OF SUCH DRAWING. TO THE EXTENT WHICH THE
BORROWERS FAIL TO SO REIMBURSE THE ISSUER OR THE LENDER, THE LENDER, WITHOUT THE
REQUEST OF THE BORROWERS, MAY ADVANCE UNDER THE REVOLVING CREDIT ANY AMOUNT
WHICH THE BORROWERS ARE SO OBLIGATED TO PAY TO THE LENDER OR THE ISSUER, OR FOR
WHICH THE BORROWERS, THE ISSUER, OR THE LENDER BECOMES OBLIGATED ON ACCOUNT OF,
OR IN RESPECT TO, ANY L/C. SUCH ADVANCE SHALL BE MADE WHETHER OR NOT A
SUSPENSION EVENT IS THEN IN EXISTENCE OR SUCH ADVANCE WOULD RESULT IN
AVAILABILITY BEING EXCEEDED. SUCH ACTION SHALL NOT CONSTITUTE A WAIVER OF THE
LENDER’S RIGHTS UNDER SECTION 1-7(B), BELOW.

4


--------------------------------------------------------------------------------




 


1-5.          THE LOAN ACCOUNT.


(A)           AN ACCOUNT (“LOAN ACCOUNT”) SHALL BE OPENED ON THE BOOKS OF THE
LENDER IN WHICH LOAN ACCOUNT A RECORD MAY BE KEPT OF ALL LOANS MADE UNDER OR
PURSUANT TO THIS AGREEMENT AND OF ALL PAYMENTS THEREON.


(B)           THE LENDER MAY ALSO KEEP A RECORD (EITHER IN THE LOAN ACCOUNT OR
ELSEWHERE, AS THE LENDER MAY FROM TIME TO TIME ELECT) OF ALL INTEREST, FEES,
SERVICE CHARGES, COSTS, EXPENSES, AND OTHER DEBITS OWED THE LENDER ON ACCOUNT OF
THE LIABILITIES AND OF ALL CREDITS AGAINST SUCH AMOUNTS SO OWED.


(C)           ALL CREDITS AGAINST THE LIABILITIES SHALL BE CONDITIONAL UPON
FINAL PAYMENT TO THE LENDER OF THE ITEMS GIVING RISE TO SUCH CREDITS. THE AMOUNT
OF ANY ITEM CREDITED AGAINST THE LIABILITIES WHICH IS CHARGED BACK AGAINST THE
LENDER FOR ANY REASON OR IS NOT SO PAID SHALL BE A LIABILITY AND SHALL BE ADDED
TO THE LOAN ACCOUNT, WHETHER OR NOT THE ITEM SO CHARGED BACK OR NOT SO PAID IS
RETURNED.


(D)           EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL FEES, SERVICE CHARGES,
COSTS, AND EXPENSES FOR WHICH THE BORROWERS ARE OBLIGATED HEREUNDER ARE PAYABLE
ON DEMAND. IN THE DETERMINATION OF AVAILABILITY, THE LENDER MAY DEEM FEES,
SERVICE CHARGES, ACCRUED INTEREST, AND OTHER PAYMENTS OR DEPOSITS AS HAVING BEEN
ADVANCED UNDER THE REVOLVING CREDIT IF SUCH AMOUNTS ARE THEN DUE AND PAYABLE
INCLUSIVE OF DEPOSITS FOR FEES WHETHER INCURRED AT THE TIME OF DEPOSIT OR AS
DULY ACCOUNTED FOR IN ACCORDANCE WITH THE TERMS SET FORTH HEREIN (PROVIDED,
HOWEVER, THAT FEES WHICH ARE EARNED HEREUNDER BUT NOT YET DUE AND PAYABLE SHALL
NOT BE DEEMED AS HAVING BEEN ADVANCED UNDER THE REVOLVING CREDIT).


(E)           THE LENDER, WITHOUT THE REQUEST OF THE BORROWERS, MAY ADVANCE
UNDER THE REVOLVING CREDIT ANY INTEREST, FEE, SERVICE CHARGE, OR OTHER PAYMENT
TO WHICH THE LENDER IS ENTITLED FROM THE BORROWERS PURSUANT HERETO AND MAY
CHARGE THE SAME TO THE LOAN ACCOUNT NOTWITHSTANDING THAT SUCH AMOUNT SO ADVANCED
MAY RESULT IN AN OVERADVANCE. SUCH ACTION ON THE PART OF THE LENDER SHALL NOT
CONSTITUTE A WAIVER OF THE LENDER’S RIGHTS UNDER SECTION 1-7(B), BELOW. ANY
AMOUNT WHICH IS ADDED TO THE PRINCIPAL BALANCE OF THE LOAN ACCOUNT AS PROVIDED
IN THIS SECTION SHALL BEAR INTEREST AT THE INTEREST RATE APPLICABLE FROM TIME TO
TIME TO THE UNPAID PRINCIPAL BALANCE OF THE LOAN ACCOUNT.


(F)            ANY STATEMENT RENDERED BY THE LENDER TO THE BORROWERS CONCERNING
THE LIABILITIES SHALL BE CONSIDERED CORRECT AND ACCEPTED BY THE BORROWERS AND
SHALL BE CONCLUSIVELY BINDING UPON THE BORROWERS UNLESS THE BORROWERS PROVIDE
THE LENDER WITH WRITTEN OBJECTION THERETO WITHIN TWENTY (20) DAYS FROM THE
MAILING OF SUCH STATEMENT, WHICH WRITTEN OBJECTION SHALL INDICATE, WITH
PARTICULARITY, THE REASON FOR SUCH OBJECTION. THE LOAN ACCOUNT AND THE LENDER’S
BOOKS AND RECORDS CONCERNING THE LOAN ARRANGEMENT CONTEMPLATED HEREIN AND THE
LIABILITIES SHALL BE PRIMA FACIE EVIDENCE AND PROOF OF THE ITEMS DESCRIBED
THEREIN.


1-6.          THE MASTER NOTE.  THE OBLIGATION TO REPAY LOANS AND ADVANCES UNDER
THE REVOLVING CREDIT, WITH INTEREST AS PROVIDED HEREIN, MAY BE EVIDENCED BY A
NOTE (THE “AMENDED AND RESTATED MASTER NOTE”) IN THE FORM OF EXHIBIT 1-6,
ANNEXED HERETO, EXECUTED BY THE BORROWERS.  NEITHER THE ORIGINAL NOR A COPY OF
THE MASTER NOTE SHALL BE REQUIRED, HOWEVER, TO

5


--------------------------------------------------------------------------------




 


ESTABLISH OR PROVE ANY LIABILITY.  IN THE EVENT THAT THE MASTER NOTE IS EVER
LOST, MUTILATED, OR DESTROYED, THE BORROWERS SHALL EXECUTE A REPLACEMENT THEREOF
AND DELIVER SUCH REPLACEMENT TO THE LENDER.


1-7.          PAYMENT OF LOAN ACCOUNT.


(A)           THE BORROWERS MAY REPAY ALL OR ANY PORTION OF THE PRINCIPAL
BALANCE OF THE LOAN ACCOUNT FROM TIME TO TIME UNTIL THE TERMINATION DATE.


(B)           THE BORROWERS, WITHOUT NOTICE OR DEMAND FROM THE LENDER, SHALL PAY
THE LENDER THAT AMOUNT, FROM TIME TO TIME, WHICH IS NECESSARY SO THAT THE
BALANCE OF THE LOAN ACCOUNT DOES NOT EXCEED AVAILABILITY.


(C)           THE BORROWERS SHALL PAY THE THEN ENTIRE UNPAID BALANCE OF THE LOAN
ACCOUNT AND ALL OTHER LIABILITIES ON THE TERMINATION DATE.


1-8.          INTEREST.


(A)           THE UNPAID PRINCIPAL BALANCE OF THE REVOLVING CREDIT  LOANS THAT
CONSTITUTE BASE RATE LOANS SHALL BEAR INTEREST, UNTIL REPAID (CALCULATED BASED
UPON A 360-DAY YEAR AND ACTUAL DAYS ELAPSED), AT AN ANNUAL RATE EQUAL TO THE
AGGREGATE OF BASE PLUS THE APPLICABLE MARGIN (FOR BASE RATE LOANS), PROVIDED,
FURTHER THAT IN NO EVENT SHALL INTEREST BE IN EXCESS OF THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW.


(B)           FOLLOWING THE OCCURRENCE OF ANY EVENT OF DEFAULT (AND WHETHER OR
NOT THE LENDER EXERCISES ANY OF THE LENDER’S RIGHTS ON ACCOUNT OF SUCH EVENT OF
DEFAULT), ALL LOANS AND ADVANCES MADE UNDER THE REVOLVING CREDIT SHALL BEAR
INTEREST, THROUGH THE END DATE, AT A RATE WHICH IS THE AGGREGATE OF THAT
PROVIDED FOR IN SECTION 1-8(A), ABOVE, PLUS TWO (2%) PERCENT PER ANNUM.


(C)           ACCRUED INTEREST ON BASE RATE LOANS SHALL BE PAYABLE:

(I)            MONTHLY IN ARREARS ON THE FIRST DAY OF THE MONTH NEXT FOLLOWING
THAT DURING WHICH SUCH INTEREST ACCRUED.

(II)           ON THE TERMINATION DATE.

(III)          ON THE END DATE.


1-9.          FEES.  BORROWERS SHALL PAY TO THE LENDER THE FOLLOWING FEES:


(A)           COLLATERAL MONITORING FEES. ON THE EXECUTION DATE HEREOF AND ON
THE FIRST DAY OF EACH MONTH THEREAFTER DURING THE TERM HEREOF, A COLLATERAL
MONITORING FEE IN THE AMOUNT OF TWO THOUSAND ($2,000) DOLLARS.


(B)           UNUSED LINE FEE. ON THE FIRST DAY OF EACH MONTH DURING THE TERM OF
THIS AGREEMENT, AN “UNUSED LINE FEE” IN AN AMOUNT EQUAL TO ONE QUARTER OF ONE
(0.25%) PERCENT OF THE AVERAGE UNUSED PORTION OF THE CREDIT LIMIT.

6


--------------------------------------------------------------------------------




 


(C)           FINANCIAL EXAMINATION, LEGAL INVESTIGATION, DOCUMENTATION, AND
APPRAISAL FEES. SUBJECT TO THE PROVISIONS OF ARTICLE 9-9, LENDER’S ACTUAL
CHARGES PAID OR INCURRED FOR EACH FINANCIAL ANALYSIS AND EXAMINATION (I.E.,
AUDITS) OF BORROWERS PERFORMED BY PERSONNEL EMPLOYED BY LENDER; LENDER’S ACTUAL
CHARGES PAID OR INCURRED FOR EACH APPRAISAL OF THE COLLATERAL PERFORMED BY
PERSONNEL EMPLOYED BY LENDER; AND, THE ACTUAL CHARGES PAID OR INCURRED BY LENDER
IF IT ELECTS TO EMPLOY THE SERVICES OF ONE OR MORE THIRD PERSONS TO PERFORM
LEGAL INVESTIGATION, DOCUMENTATION FINANCIAL ANALYSIS AND EXAMINATIONS (I.E.,
AUDITS) OF BORROWERS OR TO APPRAISE THE COLLATERAL.


(D)           IN ADDITION TO ANY OTHER RIGHT TO WHICH THE LENDER IS THEN
ENTITLED ON ACCOUNT THEREOF, THE LENDER MAY ASSESS AN ADDITIONAL FEE PAYABLE BY
THE BORROWERS ON ACCOUNT OF THE ACCOMMODATION OF LENDER TO THE BORROWERS’
REQUEST THAT THE LENDER DEPART OR DISPENSE WITH ONE OR MORE OF THE
ADMINISTRATIVE PROVISIONS OF THIS AGREEMENT AND/OR THE BORROWERS’ FAILURE TO
COMPLY WITH ANY OF SUCH PROVISIONS.

(I)            BY WAY OF NON-EXCLUSIVE EXAMPLE, THE LENDER MAY ASSESS A FEE ON
ACCOUNT OF ANY OF THE FOLLOWING:

(A)                              THE BORROWERS’ FAILURE TO PAY THAT AMOUNT WHICH
IS NECESSARY SO THAT THE PRINCIPAL BALANCE OF THE LOAN ACCOUNT DOES NOT EXCEED
AVAILABILITY (AS REQUIRED UNDER SECTION L-7(B ), ABOVE).

(B)                                THE PROVIDING OF A LOAN OR ADVANCE UNDER THE
REVOLVING CREDIT SUCH THAT AVAILABILITY WOULD BE EXCEEDED.

(C)                                THE PROVIDING OF A SAME BANKING DAY LOAN
REQUESTED AFTER THE TIME SET FORTH IN SECTION L-4(B )(I), ABOVE.

(D)                               THE BORROWERS’ FAILURE TO PROVIDE A FINANCIAL
STATEMENT OR REPORT WITHIN THE APPLICABLE TIME-FRAME PROVIDED FOR SUCH REPORT
UNDER ARTICLE 9, BELOW.

(II)           THE INCLUSION OF THE FOREGOING RIGHT ON THE PART OF THE LENDER TO
ASSESS A FEE DOES NOT CONSTITUTE AN OBLIGATION, ON THE PART OF THE LENDER, TO
WAIVE ANY PROVISION OF THIS AGREEMENT UNDER ANY CIRCUMSTANCES. THE ASSESSMENT OF
ANY SUCH FEE IN ANY PARTICULAR CIRCUMSTANCE SHALL NOT CONSTITUTE THE LENDER’S
WAIVER OF ANY BREACH OF THIS AGREEMENT ON ACCOUNT OF WHICH SUCH FEE WAS ASSESSED
NOR A COURSE OF ACTION ON WHICH THE BORROWERS MAY RELY.


(E)           THE BORROWERS SHALL NOT BE ENTITLED TO ANY CREDIT, REBATE OR
REPAYMENT OF ANY COLLATERAL MAINTENANCE FEE, COMMITMENT FEE OR OTHER FEE
PREVIOUSLY EARNED BY THE LENDER PURSUANT TO THIS SECTION NOTWITHSTANDING ANY
TERMINATION OF THIS AGREEMENT OR SUSPENSION OR TERMINATION OF THE LENDER’S
OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER.


1-10.        LENDER’S DISCRETION.


(A)           EACH REFERENCE IN THE LOAN DOCUMENTS TO THE EXERCISE OF DISCRETION
OR THE LIKE BY THE LENDER SHALL BE TO THE LENDER’S EXERCISE OF ITS JUDGMENT, IN
GOOD FAITH, BASED UPON THE

7


--------------------------------------------------------------------------------





 


LENDER’S CONSIDERATION OF ANY SUCH FACTOR AS THE LENDER, TAKING INTO ACCOUNT
INFORMATION OF WHICH THE LENDER THEN HAS ACTUAL KNOWLEDGE, BELIEVES:

(I)            WILL OR REASONABLY COULD BE EXPECTED TO AFFECT THE VALUE OF THE
COLLATERAL, THE ENFORCEABILITY OF THE LENDER’S SECURITY AND COLLATERAL INTERESTS
THEREIN, OR THE AMOUNT WHICH THE LENDER WOULD LIKELY REALIZE THEREFROM (TAKING
INTO ACCOUNT DELAYS WHICH MAY POSSIBLY BE ENCOUNTERED IN THE LENDER’S REALIZING
UPON THE COLLATERAL AND LIKELY COSTS OF COLLECTION).

(II)           INDICATES THAT ANY REPORT OR FINANCIAL INFORMATION DELIVERED TO
THE LENDER BY OR ON BEHALF OF THE BORROWERS ARE INCOMPLETE, INACCURATE, OR
MISLEADING IN ANY MATERIAL MANNER OR WAS NOT PREPARED IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT.

(III)          SUGGESTS THE LIKELIHOOD THAT THE BORROWERS WILL BECOME THE
SUBJECT OF A BANKRUPTCY OR INSOLVENCY PROCEEDING.

(IV)          CONSTITUTES A SUSPENSION EVENT.


(B)           IN THE EXERCISE OF SUCH JUDGMENT, THE LENDER ALSO MAY TAKE INTO
ACCOUNT ANY OF THE FOLLOWING FACTORS:

(I)            THOSE INCLUDED IN, OR TESTED BY, THE DEFINITIONS OF “ACCEPTABLE
INVENTORY”, “RETAIL”, AND “COST”.

(II)           THE CURRENT FINANCIAL AND BUSINESS CLIMATE OF THE INDUSTRY IN
WHICH THE BORROWERS COMPETE (HAVING REGARD FOR THE BORROWERS’ POSITION IN THAT
INDUSTRY).

(III)          MATERIAL CHANGES IN OR TO THE MIX OF THE BORROWERS’ INVENTORY.

(IV)          SEASONALITY WITH RESPECT TO THE BORROWERS’ INVENTORY AND PATTERN
OF THE BORROWERS’ RETAIL SALES VERSUS THAT WHICH WAS PROJECTED.

(V)           MATERIAL CHANGES IN AVAILABILITY VERSUS THAT WHICH WAS PROJECTED.

(VI)          SUCH OTHER FACTORS RELATING TO THE BORROWERS AS THE LENDER
DETERMINES AS HAVING A MATERIAL BEARING ON CREDIT RISKS ASSOCIATED WITH THE
PROVIDING OF LOANS AND FINANCIAL ACCOMMODATIONS TO THE BORROWERS.


(C)           THE BURDEN OF ESTABLISHING THE FAILURE OF THE LENDER TO HAVE ACTED
IN A REASONABLE MANNER IN SUCH LENDER’S EXERCISE OF DISCRETION SHALL BE THE
BORROWERS’.


1-11.        FEES FOR L/C’S.


(A)           ON THE FIRST DAY OF EACH MONTH DURING THE TERM HEREOF, BORROWERS
SHALL PAY TO LENDER THE AMOUNT (IN DOLLARS) THAT IS EQUAL TO THE RESULT OF ONE
(1.0%) PERCENT PER ANNUM TIMES THE AGGREGATE STATED AMOUNT OF ALL L/C’S
OUTSTANDING AT ANY TIME DURING THE PREVIOUS MONTH.

8


--------------------------------------------------------------------------------



 


(B)           IN ADDITION TO THE FEE TO BE PAID AS PROVIDED IN SUBSECTION 1-11
(A), ABOVE, THE BORROWERS SHALL PAY TO THE LENDER (OR TO THE ISSUER, IF SO
REQUESTED BY THE LENDER), ON DEMAND, ALL CUSTOMARY AND COMMERCIALLY REASONABLE
ISSUANCE, PROCESSING, NEGOTIATION, AMENDMENT, AND ADMINISTRATIVE FEES AND OTHER
AMOUNTS CHARGED BY THE ISSUER ON ACCOUNT OF, OR IN RESPECT TO, ANY L/C.


1-12.        CONCERNING L/C’S.


(A)           NONE OF THE ISSUER, THE ISSUER’S CORRESPONDENTS, OR ANY ADVISING,
NEGOTIATING, OR PAYING BANK WITH RESPECT TO ANY L/C SHALL BE RESPONSIBLE IN ANY
WAY FOR:

(I)            THE PERFORMANCE BY ANY BENEFICIARY UNDER ANY L/C OF THAT
BENEFICIARY’S OBLIGATIONS TO THE BORROWERS.

(II)           THE FORM, SUFFICIENCY, CORRECTNESS, GENUINENESS, AUTHORITY OF ANY
PERSON SIGNING; FALSIFICATION; OR THE LEGAL EFFECT OF; ANY DOCUMENTS CALLED FOR
UNDER ANY L/C IF SUCH DOCUMENTS ON THEIR FACE APPEAR TO BE IN ORDER.


(B)           THE ISSUER MAY HONOR, AS COMPLYING WITH THE TERMS OF ANY L/C AND
OF ANY DRAWING THEREUNDER, ANY DRAFTS OR OTHER DOCUMENTS OTHERWISE IN ORDER, BUT
SIGNED OR ISSUED BY AN ADMINISTRATOR, EXECUTOR, CONSERVATOR, TRUSTEE IN
BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER, OR OTHER LEGAL REPRESENTATIVE OF THE PARTY AUTHORIZED
UNDER SUCH L/C TO DRAW OR ISSUE SUCH DRAFTS OR OTHER DOCUMENTS.


(C)           UNLESS OTHERWISE AGREED TO, IN THE PARTICULAR INSTANCE, THE
BORROWERS HEREBY AUTHORIZE ANY ISSUER TO:

(I)            SELECT AN ADVISING BANK, IF ANY.

(II)           SELECT A PAYING BANK, IF ANY.

(III)          SELECT A NEGOTIATING BANK.


(D)           ALL DIRECTIONS, CORRESPONDENCE, AND FUNDS TRANSFERS RELATING TO
ANY L/C ARE AT THE RISK OF THE BORROWERS. THE ISSUER SHALL HAVE DISCHARGED THE
ISSUER’S OBLIGATIONS UNDER ANY L/C WHICH, OR THE DRAWING UNDER WHICH, INCLUDES
PAYMENT INSTRUCTIONS, BY THE INITIATION OF THE METHOD OF PAYMENT CALLED FOR IN,
AND IN ACCORDANCE WITH, SUCH INSTRUCTIONS (OR BY ANY OTHER COMMERCIALLY
REASONABLE AND COMPARABLE METHOD). NEITHER THE LENDER NOR THE ISSUER SHALL HAVE
ANY RESPONSIBILITY FOR ANY INACCURACY, INTERRUPTION, ERROR, OR DELAY IN
TRANSMISSION OR DELIVERY BY POST, TELEGRAPH OR CABLE, OR FOR ANY INACCURACY OF
TRANSLATION.


(E)           THE LENDER’S AND THE ISSUER’S RIGHTS, POWERS, PRIVILEGES AND
IMMUNITIES SPECIFIED IN OR ARISING UNDER THIS AGREEMENT ARE IN ADDITION TO ANY
HERETOFORE OR AT ANY TIME HEREAFTER OTHERWISE CREATED OR ARISING, WHETHER BY
STATUTE OR RULE OF LAW OR CONTRACT.


(F)            EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED HEREUNDER OR
AGREED TO IN WRITING BY THE ISSUER AND THE BORROWERS, THE L/C WILL BE GOVERNED
BY THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500, AND ANY SUBSEQUENT
REVISIONS THEREOF.

 

9


--------------------------------------------------------------------------------




 


(G)           IF ANY CHANGE IN ANY LAW, EXECUTIVE ORDER OR REGULATION, OR ANY
DIRECTIVE OF ANY ADMINISTRATIVE OR GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING
THE FORCE OF LAW), OR IN THE INTERPRETATION THEREOF BY ANY COURT OR
ADMINISTRATIVE OR GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION
THEREOF, SHALL EITHER:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENTS AGAINST LETTERS OF CREDIT HERETOFORE OR HEREAFTER ISSUED BY
ANY ISSUER OR WITH RESPECT TO WHICH THE LENDER OR ANY ISSUER HAS AN OBLIGATION
TO LEND TO FUND DRAWINGS UNDER ANY L/C.

(II)           IMPOSE ON ANY ISSUER ANY OTHER CONDITION OR REQUIREMENTS RELATING
TO ANY SUCH LETTERS OF CREDIT; AND THE RESULT OF ANY EVENT REFERRED TO IN
SECTION 1-12(G)(I) OR 1-12(G)(II), ABOVE, SHALL BE TO INCREASE THE COST TO ANY
ISSUER OF ISSUING OR MAINTAINING ANY L/C (WHICH INCREASE IN COST SHALL BE THE
RESULT OF SUCH ISSUER’S REASONABLE ALLOCATION AMONG THAT ISSUER’S LETTER OF
CREDIT CUSTOMERS OF THE AGGREGATE OF SUCH COST INCREASES RESULTING FROM SUCH
EVENTS), THEN, UPON DEMAND BY THE LENDER AND DELIVERY BY THE LENDER TO THE
BORROWERS OF A CERTIFICATE OF AN OFFICER OF THE SUBJECT ISSUER DESCRIBING SUCH
CHANGE IN LAW, EXECUTIVE ORDER, REGULATION, DIRECTIVE, OR INTERPRETATION
THEREOF, ITS EFFECT ON SUCH ISSUER, AND THE BASIS FOR DETERMINING SUCH INCREASED
COSTS AND THEIR ALLOCATION, THE BORROWERS SHALL IMMEDIATELY PAY TO THE LENDER,
FROM TIME TO TIME AS SPECIFIED BY THE LENDER, SUCH AMOUNTS AS SHALL BE
SUFFICIENT TO COMPENSATE SUCH ISSUER FOR SUCH INCREASED COST. ANY ISSUER’S
DETERMINATION OF COSTS INCURRED UNDER SECTION 1-12(G)(I) OR 1-12(G)(II), ABOVE,
AND THE ALLOCATION, IF ANY, OF SUCH COSTS AMONG THE BORROWERS AND OTHER LETTER
OF CREDIT CUSTOMERS OF SUCH ISSUER, IF DONE IN GOOD FAITH AND MADE ON AN
EQUITABLE BASIS AND IN ACCORDANCE WITH THE OFFICER’S CERTIFICATE, SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWERS.


(H)           THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT WITH RESPECT
TO L/C’S ARE ABSOLUTE, UNCONDITIONAL, AND IRREVOCABLE AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS HEREOF UNDER ALL CIRCUMSTANCES WHATSOEVER
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OR RESTRICTION, RESTRAINT,
OR STAY IN THE ENFORCEMENT OF THIS AGREEMENT, ANY L/C, OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATING THERETO.

(II)           ANY AMENDMENT OR WAIVER OF, OR CONSENT TO THE DEPARTURE FROM, ANY
L/C.

(III)          THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE, OR OTHER RIGHT
WHICH THE BORROWERS MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY L/C.

(IV)          ANY HONORING OF A DRAWING UNDER ANY L/C, WHICH DRAWING POSSIBLY
COULD HAVE BEEN DISHONORED BASED UPON A STRICT CONSTRUCTION OF THE TERMS OF THE
L/C.

(V)           THE BORROWERS SHALL NOT PRESENT TO LENDER OR CAUSE THE AMENDMENT
OF AN L/C WITHOUT SATISFACTORY EVIDENCE OF ONE OR MORE OF THE FOLLOWING: (A)
CHANGE IN DELIVERY

10


--------------------------------------------------------------------------------




 

DATE; (B) BORROWERS’ RECEIPT OF PARTIAL SHIPMENT; OR (C) CHANGE TO ORIGINAL
ORDER REFLECTED IN OTB (OPEN TO BUY) OR OTHER INFORMATION WHICH MAY BE SO
REASONABLY REQUESTED BY THE LENDER.


(I)            IN NO EVENT, SHALL LENDER OR ISSUER HAVE ANY OBLIGATION TO HONOR
ANY L/C PRESENTED FOR PAYMENT AFTER ITS EXPIRATION. IN THE EVENT NO PAYMENT HAS
BEEN MADE, THE STATED AMOUNT OF SUCH L/C SHALL CONTINUE TO BE DEDUCTED FROM
AVAILABILITY FOR THIRTY (30) BUSINESS DAYS BEYOND EXPIRATION OF SAID L/C.


1-13.        LIBO OPTION.  IN LIEU OF HAVING INTEREST CHARGED AT THE RATE BASED
UPON THE BASE, BORROWERS SHALL HAVE THE OPTION (THE “LIBO OPTION”) TO HAVE
INTEREST ON ALL OR A PORTION OF THE LOANS AND ADVANCES UNDER THE REVOLVING
CREDIT BE CHARGED AT A RATE OF INTEREST BASED UPON THE LIBO RATE.  INTEREST ON
LIBO RATE LOANS SHALL BE PAYABLE ON THE INTEREST PAYMENT DATE.  ON THE LAST DAY
OF EACH APPLICABLE INTEREST PERIOD IN RESPECT OF A LIBO RATE LOAN, UNLESS
BORROWERS PROPERLY HAVE EXERCISED THE LIBO OPTION WITH RESPECT THERETO, THE
INTEREST RATE APPLICABLE TO SUCH LIBO RATE LOAN AUTOMATICALLY SHALL CONVERT TO
THE RATE OF INTEREST THEN APPLICABLE TO BASE RATE LOANS OF THE SAME TYPE
HEREUNDER.  AT ANY TIME THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWERS NO LONGER SHALL HAVE THE OPTION TO REQUEST THAT LOANS AND ADVANCES
UNDER THE REVOLVING CREDIT BEAR INTEREST AT THE LIBO RATE AND LENDER SHALL HAVE
THE RIGHT TO CONVERT THE INTEREST RATE ON ALL OUTSTANDING LIBO RATE LOANS TO THE
RATE THEN APPLICABLE TO BASE RATE LOANS HEREUNDER.


1-14.        LIBO ELECTION.


(A)           BORROWERS MAY, AT ANY TIME AND FROM TIME TO TIME, SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ELECT TO EXERCISE THE LIBO
OPTION BY NOTIFYING LENDER PRIOR TO 2:00 P.M. (NEW YORK TIME) AT LEAST 3
BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF THE PROPOSED INTEREST PERIOD (THE
“LIBOR DEADLINE”).  NOTICE OF BORROWERS’ ELECTION OF THE LIBO OPTION FOR A
PERMITTED PORTION OF THE LOANS AND ADVANCES UNDER THE REVOLVING CREDIT AND AN
INTEREST PERIOD PURSUANT TO THIS SECTION SHALL BE MADE BY DELIVERY TO LENDER OF
A LIBO NOTICE RECEIVED BY LENDER BEFORE THE LIBOR DEADLINE, OR BY TELEPHONIC
NOTICE RECEIVED BY LENDER BEFORE THE LIBOR DEADLINE (TO BE CONFIRMED BY DELIVERY
TO LENDER OF A LIBO NOTICE RECEIVED BY LENDER PRIOR TO 5:00 P.M. (NEW YORK TIME)
ON THE SAME DAY).


(B)           EACH LIBO NOTICE SHALL BE IRREVOCABLE AND BINDING ON BORROWERS. 
IN CONNECTION WITH EACH LIBO RATE LOAN, BORROWERS SHALL INDEMNIFY, DEFEND, AND
HOLD LENDER HARMLESS AGAINST ANY LOSS, COST, OR EXPENSE INCURRED BY LENDER AS A
RESULT OF (A) THE PAYMENT OF ANY PRINCIPAL OF ANY LIBO RATE LOAN OTHER THAN ON
THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF
AN EVENT OF DEFAULT), (B) THE CONVERSION OF ANY LIBO RATE LOAN OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE TO
BORROW, CONVERT, CONTINUE OR PREPAY ANY LIBO RATE LOAN ON THE DATE SPECIFIED IN
ANY LIBO NOTICE DELIVERED PURSUANT HERETO (SUCH LOSSES, COSTS, AND EXPENSES,
COLLECTIVELY, “FUNDING LOSSES”).  FUNDING LOSSES SHALL, WITH RESPECT TO LENDER ,
BE DEEMED TO EQUAL THE AMOUNT DETERMINED BY LENDER  TO BE THE EXCESS, IF ANY, OF
(I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF
SUCH LIBO RATE LOAN HAD SUCH EVENT NOT OCCURRED, AT THE LIBO RATE THAT WOULD
HAVE BEEN APPLICABLE THERETO, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT, OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE
INTEREST PERIOD THEREFOR), MINUS (II) THE AMOUNT

11


--------------------------------------------------------------------------------





 


OF INTEREST THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE
INTEREST RATE WHICH LENDER  WOULD BE OFFERED WERE IT TO BE OFFERED, AT THE
COMMENCEMENT OF SUCH PERIOD, DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD
IN THE LONDON INTERBANK MARKET.  A CERTIFICATE OF LENDER DELIVERED TO BORROWERS
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT LENDER  IS ENTITLED TO RECEIVE PURSUANT
TO THIS SECTION 1-14(B) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(C)           BORROWERS SHALL HAVE NOT MORE THAN 3 LIBO RATE LOANS IN EFFECT AT
ANY GIVEN TIME.  BORROWERS ONLY MAY EXERCISE THE LIBO OPTION FOR LIBO RATE LOANS
OF AT LEAST $500,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.


1-15.        PREPAYMENT OF LIBO LOANS.


(A)           BORROWERS MAY PREPAY LIBO RATE LOANS AT ANY TIME; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT LIBO RATE LOANS ARE PREPAID ON ANY DATE THAT IS
NOT THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, INCLUDING AS A
RESULT OF ANY AUTOMATIC PREPAYMENT THROUGH THE REQUIRED APPLICATION BY LENDER OF
PROCEEDS OF BORROWERS’ COLLECTIONS IN ACCORDANCE WITH THIS AGREEMENT OR FOR ANY
OTHER REASON, INCLUDING EARLY TERMINATION OF THE TERM OF THIS AGREEMENT OR
ACCELERATION OF ALL OR ANY PORTION OF THE LIABILITIES PURSUANT TO THE TERMS
HEREOF, BORROWERS SHALL INDEMNIFY, DEFEND, AND HOLD THE LENDER AND ITS
PARTICIPANTS HARMLESS AGAINST ANY AND ALL FUNDING LOSSES IN ACCORDANCE WITH
SECTION 1-14(B) ABOVE.


(B)           ANY PARTIAL PREPAYMENT OF LIBO RATE LOANS SHALL BE PREPAID IN THE
CHRONOLOGICAL ORDER OF THEIR INTEREST PAYMENT DATES.


(C)           THE LIBO RATE MAY BE ADJUSTED BY LENDER ON A PROSPECTIVE AND
NON-DISCRIMINATORY BASIS TO TAKE INTO ACCOUNT ANY ADDITIONAL OR INCREASED COSTS
TO THE LENDER OF MAINTAINING OR OBTAINING ANY EURODOLLAR DEPOSITS OR INCREASED
COSTS DUE TO CHANGES IN APPLICABLE LAW OCCURRING SUBSEQUENT TO THE COMMENCEMENT
OF THE THEN APPLICABLE INTEREST PERIOD, INCLUDING CHANGES IN TAX LAWS (EXCEPT
CHANGES OF GENERAL APPLICABILITY IN CORPORATE INCOME TAX LAWS) AND CHANGES IN
THE RESERVE REQUIREMENTS IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM (OR ANY SUCCESSOR), EXCLUDING THE RESERVE PERCENTAGE, WHICH
ADDITIONAL OR INCREASED COSTS WOULD INCREASE THE COST OF FUNDING LOANS BEARING
INTEREST AT THE LIBO RATE.  IN ANY SUCH EVENT, THE LENDER SHALL GIVE BORROWERS
NOTICE OF SUCH A DETERMINATION AND ADJUSTMENT AND, UPON ITS RECEIPT OF THE
NOTICE FROM THE LENDER, BORROWERS MAY, BY NOTICE TO THE LENDER (Y) REQUIRE THE
LENDER TO FURNISH TO BORROWERS A STATEMENT SETTING FORTH THE BASIS FOR ADJUSTING
SUCH LIBO RATE AND THE METHOD FOR DETERMINING THE AMOUNT OF SUCH ADJUSTMENT, OR
(Z) REPAY THE LIBO RATE LOANS WITH RESPECT TO WHICH SUCH ADJUSTMENT IS MADE
(TOGETHER WITH ANY AMOUNTS DUE UNDER SECTION 1-14 (B) ABOVE).


(D)           IN THE EVENT THAT ANY CHANGE IN MARKET CONDITIONS OR ANY LAW,
REGULATION, TREATY, OR DIRECTIVE, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
OF APPLICATION THEREOF, SHALL AT ANY TIME AFTER THE DATE HEREOF, IN THE
REASONABLE OPINION OF THE LENDER, MAKE IT UNLAWFUL OR IMPRACTICAL FOR THE LENDER
TO FUND OR MAINTAIN LIBO RATE LOANS OR TO CONTINUE SUCH FUNDING OR MAINTAINING,
OR TO DETERMINE OR CHARGE INTEREST RATES AT THE LIBO RATE, THE LENDER SHALL GIVE
NOTICE OF SUCH CHANGED CIRCUMSTANCES TO  BORROWERS AND (Y) IN THE CASE OF ANY
LIBO RATE LOANS THAT ARE OUTSTANDING, THE DATE SPECIFIED IN THE LENDER’S NOTICE
SHALL BE DEEMED TO BE THE LAST DAY OF THE INTEREST PERIOD OF SUCH LIBO RATE
LOANS, AND INTEREST UPON THE LIBO RATE LOANS OF THE

12


--------------------------------------------------------------------------------





 


LENDER THEREAFTER SHALL ACCRUE INTEREST AT THE RATE THEN APPLICABLE TO BASE RATE
LOANS, AND (Z) BORROWERS SHALL NOT BE ENTITLED TO ELECT THE LIBO OPTION UNTIL
THE LENDER DETERMINES THAT IT WOULD NO LONGER BE UNLAWFUL OR IMPRACTICAL TO DO
SO.  THE LENDER AGREES TO USE REASONABLE EFFORTS TO DESIGNATE A LENDING OFFICE
THAT WILL AVOID THE NEED FOR SUCH A NOTICE OF CHANGED CIRCUMSTANCES AND WOULD
NOT, IN THE GOOD FAITH JUDGMENT OF THE LENDER, OTHERWISE BE MATERIALLY
DISADVANTAGEOUS TO THE LENDER.


(E)           ANYTHING TO THE CONTRARY CONTAINED HEREIN NOTWITHSTANDING, THE
LENDER, SHALL NOT BE REQUIRED ACTUALLY TO ACQUIRE EURODOLLAR DEPOSITS TO FUND OR
OTHERWISE MATCH FUND ANY LIABILITIES AS TO WHICH INTEREST ACCRUES AT THE LIBO
RATE.  THE PROVISIONS OF THIS SECTION SHALL APPLY AS IF THE LENDER HAD MATCH
FUNDED ANY LIABILITIES AS TO WHICH INTEREST IS ACCRUING AT THE LIBO RATE BY
ACQUIRING EURODOLLAR DEPOSITS FOR EACH INTEREST PERIOD IN THE AMOUNT OF THE LIBO
RATE LOANS.


1-16.        INCREASE IN CREDIT LIMIT.

At the Borrowers’ option, to be exercised in writing and received by Lender at
least fifteen (15) days in advance of the effective date of any requested
increase, but in any event no later than three (3) months prior to the Maturity
Date, and subject  to the conditions (a) of payment of a fee in an amount equal
to the result (expressed in Dollars) of one tenth of one (.10%) percent times
the amount of the increase in the Credit Limit requested, (b) that there is not
then in existence any default or Event of Default which has not been expressly
waived in writing by the Lender, and (c) that Borrowers are then in compliance
with all terms of the Loan Agreement, the Credit Limit may be increased by
increments of not less than $500,000, up to a maximum increase of $2,500,000.

1-17.        Recalculation of Interest.

In the event that Lender determines, in its reasonable discretion, that the
interest rate applicable to loans and advances under the Revolving Credit was
adjusted based upon information provided by the Borrowers that was not true and
accurate in all material respects, in addition to any other remedies available
to the Lender hereunder or under applicable law, the Lender shall have the right
to recalculate the interest rate applicable to such loans and advances based
upon the Level II of the Applicable Margin.  The Borrowers shall pay the Lender
interest on such loans and advances at the interest rate as recalculated by the
Lender applying Level II of the Applicable Margin less any interest payments
actually received by Lender on account of such loans and advances.  Such
additional interest shall be immediately due and payable upon demand by the
Lender.

ARTICLE 1A - THE TERM LOAN

1-1A.      Commitment to Make Term Loan.

(a)           The Lender has made a term loan to the Borrowers as of January 17,
2006, in the amount requested by the Borrowers not to exceed the Maximum Term
Loan Amount (the “Term Loan”).

(b)           All obligations in respect of the Term Loan are “Liabilities”
pursuant to the term of this Agreement.

13


--------------------------------------------------------------------------------




 

(c)           The proceeds of the Term Loans shall be used by the Borrowers
solely for working capital, Capital Expenditures and other purposes permitted by
this Agreement.

1-2A.      The Term Note.

The obligation to repay the Term Loan, with interest as provided herein, shall
be evidenced by a Note (the “Amended and Restated Term Note”) in form and
substance, attached hereto as EXHIBIT 1-2A, executed by the Borrowers.  Neither
the original nor a copy of the Term Note shall be required, however, to
establish or prove any Liability.  In the event that the Term Note is ever lost,
mutilated, or destroyed, the Borrowers shall execute a replacement thereof and
deliver such replacement to the Lender.

1-3A.      Payment of the Principal of the Term Loan.

(a)           The Borrowers may repay all or any portion of the principal
balance of the Term Loan, without penalty, prior to the repayment in full of all
other Liabilities under the Revolving Credit and cash collateralization of all
L/Cs.

(b)           The Borrowers shall repay the then entire balance of the Term Loan
and all accrued and unpaid interest thereon on the Term Loan Termination Date.

(c)           Any amounts repaid by the Borrowers on account of the Term Loan
may not be reborrowed by the Borrowers.

1-4A.      Interest on the Term Loan.

(a)           Subject to Section 1-4A(b),  the unpaid principal balance of the
Term Loan shall bear interest, until repaid, at a per annum rate equal to Base
plus 0.75% (the “Term Loan Interest Rate”), payable monthly in arrears, on the
first Business Day of each month and on the Term Loan Maturity Date.

(b)           Following the occurrence of any Event of Default (and whether or
not the Term Loan is accelerated), at the discretion of the Lender, interest
shall accrue and shall be payable on the unpaid balance of the Term Loan at the
aggregate of the Term Loan Interest Rate plus two (2%) percent per annum.

1-5A.      Payments on Account of the Term Loan.

The Borrowers authorize the Lender to determine and to pay over directly to the
Lender any and all amounts due and payable from time to time under or on account
of the Term Loan as advances under the Revolving Credit, it being understood,
however, that the authorization of the Lender provided in this Section 1-5A
shall not excuse the Borrowers from fulfilling their obligations to the Lender
on account of the Term Loan nor place any obligation on the Lender to do so.


ARTICLE 2 - GRANT OF SECURITY INTEREST


2-1.          GRANT OF SECURITY INTEREST.  TO SECURE THE BORROWERS’ PROMPT,
PUNCTUAL, AND FAITHFUL PERFORMANCE OF ALL AND EACH OF THE LIABILITIES, THE
BORROWERS HEREBY GRANT TO THE LENDER A

14


--------------------------------------------------------------------------------





 


CONTINUING SECURITY INTEREST IN AND TO, AND ASSIGNS TO THE LENDER, THE
FOLLOWING, AND EACH ITEM THEREOF, WHETHER NOW OWNED OR NOW DUE, OR IN WHICH THE
BORROWERS HAVE AN INTEREST, OR HEREAFTER ACQUIRED, ARISING, OR TO BECOME DUE, OR
IN WHICH THE BORROWERS OBTAIN AN INTEREST (ALL OF WHICH, TOGETHER WITH ANY OTHER
PROPERTY IN WHICH THE LENDER MAY IN THE FUTURE BE GRANTED A SECURITY INTEREST,
IS REFERRED TO HEREIN AS THE “COLLATERAL”):


(A)           ALL INVENTORY.


(B)           ALL ACCOUNTS, ACCOUNTS RECEIVABLE, CONTRACTS, CONTRACT RIGHTS,
NOTES, CHATTEL PAPER (WHETHER TANGIBLE OR ELECTRONIC), DEPOSIT ACCOUNTS, LETTER
OF CREDIT RIGHTS (WHETHER OR NOT THE LETTER OF CREDIT IS EVIDENCED BY A
WRITING), SUPPORTING OBLIGATIONS, COMMERCIAL TORT CLAIMS, BILLS, DRAFTS,
ACCEPTANCES, GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS, DOCUMENT OF TITLE,
SECURITIES, SECURITY ENTITLEMENTS, SECURITY ACCOUNTS, INVESTMENT PROPERTY,
CHOSES IN ACTION, AND ALL OTHER DEBTS, OBLIGATIONS AND LIABILITIES IN WHATEVER
FORM, OWING TO BORROWER FROM ANY PERSON, FIRM OR CORPORATION OR ANY OTHER LEGAL
ENTITY, WHETHER NOW EXISTING OR HEREAFTER ARISING, NOW OR HEREAFTER RECEIVED BY
OR BELONGING OR OWING TO BORROWER, FOR GOODS SOLD BY IT OR FOR SERVICES RENDERED
BY IT, OR HOWEVER OTHERWISE SAME MAY HAVE BEEN ESTABLISHED OR CREATED, ALL
GUARANTEES AND SECURITIES THEREFOR, ALL RIGHT, TITLE AND INTEREST OF BORROWER IN
THE MERCHANDISE OR SERVICES WHICH GAVE RISE THERETO, INCLUDING THE RIGHTS OF
RECLAMATION AND STOPPAGE IN TRANSIT, ALL RIGHTS TO REPLEVY GOODS, AND ALL RIGHTS
OR AN UNPAID SELLER OF MERCHANDISE OR SERVICES.


(C)           ALL MACHINERY, EQUIPMENT, FIXTURES AND OTHER GOODS (EXCLUDING
MOTOR VEHICLES) WHETHER NOW OWNED OR HEREAFTER ACQUIRED BY THE BORROWERS AND
WHEREVER LOCATED, ALL REPLACEMENTS AND SUBSTITUTIONS THEREFOR OR ACCESSIONS
THERETO AND ALL PROCEEDS THEREOF.


(D)           LEASEHOLD INTERESTS AND RIGHTS OF OCCUPANCY.


(E)           REAL ESTATE.


(F)            ALL PROCEEDS, PRODUCTS, SUBSTITUTIONS AND ACCESSIONS OF OR TO ANY
OF THE FOREGOING IN ANY FORM, INCLUDING, WITHOUT LIMITATION, ALL PROCEEDS,
REFUNDS AND PREMIUM REBATES OF CREDIT, FIRE OR OTHER INSURANCE, AND ALSO
INCLUDING, WITHOUT LIMITATION, RENTS AND PROFITS RESULTING FROM THE TEMPORARY
USE OF ANY OF THE FOREGOING.


2-2.          EXTENT AND DURATION OF SECURITY INTEREST.  THIS GRANT OF A
SECURITY INTEREST IS IN ADDITION TO, AND SUPPLEMENTAL OF, ANY SECURITY INTEREST
PREVIOUSLY GRANTED BY THE BORROWERS TO THE LENDER AND SHALL CONTINUE IN FULL
FORCE AND EFFECT APPLICABLE TO ALL LIABILITIES UNTIL ALL LIABILITIES HAVE BEEN
PAID AND/OR SATISFIED IN FULL AND THE SECURITY INTEREST GRANTED HEREIN IS
SPECIFICALLY TERMINATED IN WRITING BY A DULY AUTHORIZED OFFICER OF THE LENDER.


ARTICLE 3 - DEFINITIONS

All capitalized terms used in this agreement which are not otherwise defined
herein or in the UCC shall have the meanings assigned to them in EXHIBIT 3,
annexed hereto.

15


--------------------------------------------------------------------------------



 


ARTICLE 4 - CONDITIONS PRECEDENT

The effectiveness of this Agreement, the establishment of the Revolving Credit,
and the making of the first loan under the Revolving Credit, is conditioned upon
the delivery to Lender of the documents described below, each in form and
substance satisfactory to the Lender, and the satisfaction of the conditions
described below:


4-1.          CORPORATE DUE DILIGENCE.


(A)           A CERTIFICATE OF LEGAL EXISTENCE AND GOOD STANDING ISSUED BY THE
SECRETARY OF STATE OR OTHER GOVERNING AUTHORITY OF THE STATE OF BORROWERS’ LEGAL
FORMATION.


(B)           CERTIFICATES OF DUE QUALIFICATION AND GOOD STANDING, ISSUED BY THE
SECRETARY(IES) OF STATE OR OTHER GOVERNING AUTHORITY OF EACH STATE IN WHICH THE
NATURE OF THE BORROWERS’ BUSINESS CONDUCTED OR ASSETS OWNED COULD REQUIRE SUCH
QUALIFICATION.


(C)           A CERTIFICATE OF THE BORROWERS’ SECRETARY, CLERK OR OTHERWISE
AUTHORIZED OFFICER OR OTHER PERSON ATTESTING TO THE DUE ADOPTION, CONTINUED
EFFECTIVENESS, AND SETTING FORTH THE TEXTS OF, EACH RESOLUTION OR AUTHORIZATION
ADOPTED IN CONNECTION WITH THE ESTABLISHMENT OF THE LOAN ARRANGEMENT
CONTEMPLATED BY THE LOAN DOCUMENTS AND ATTESTING TO THE TRUE SIGNATURES OF EACH
PERSON AUTHORIZED AS A SIGNATORY TO ANY OF THE LOAN DOCUMENTS.


4-2.          OPINION.  AN OPINION OF COUNSEL TO THE BORROWERS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND LENDER’S COUNSEL.


4-3.          CASH MANAGEMENT AND ADDITIONAL DOCUMENTS.  SUCH ADDITIONAL
INSTRUMENTS AND DOCUMENTS INCLUDING, WITHOUT LIMITATION, AN AGREEMENT FOR ALL
INVESTMENT ACCOUNTS EXECUTED BY THE BORROWERS, LENDER AND THE APPLICABLE BANK,
AGREEMENTS WITH BORROWERS’ CREDIT CARD PROCESSORS AND/OR OTHER CREDIT SERVICE
PROVIDERS EXECUTED BY THE BORROWERS, LENDER AND EACH SUCH PROCESSOR OR SERVICE
PROVIDER, AND ANY OTHER NOTICES OR AGREEMENTS REQUIRED UNDER ARTICLE 7 HEREOF,
AS THE LENDER OR ITS COUNSEL REASONABLY MAY REQUIRE OR REQUEST, IN EACH CASE IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER AND ITS COUNSEL.


4-4.          OFFICERS’ CERTIFICATES.  CERTIFICATES EXECUTED BY THE PRESIDENT OR
CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF THE BORROWERS AND
STATING THAT THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWERS TO THE
LENDER IN THE LOAN DOCUMENTS ARE TRUE AND COMPLETE AS OF THE DATE OF SUCH
CERTIFICATE, AND THAT NO EVENT HAS OCCURRED WHICH IS OR WHICH, SOLELY WITH THE
GIVING OF NOTICE OR PASSAGE OF TIME (OR BOTH) WOULD BE AN EVENT OF DEFAULT.


4-5.          REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS MADE
BY OR ON BEHALF OF THE BORROWERS IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS OR IN ANY OTHER REPORT, STATEMENT, DOCUMENT, OR PAPER PROVIDED BY AND
OR ON BEHALF OF THE BORROWERS SHALL BE TRUE AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF THE DATE AS OF WHICH SUCH REPRESENTATION OR WARRANTY WAS MADE.


4-6.          INITIAL MINIMUM EXCESS AVAILABILITY.  AVAILABILITY, AFTER GIVING
EFFECT TO THE FIRST LOANS AND ADVANCES TO BE MADE UNDER THE REVOLVING CREDIT;
ANY CHARGES TO THE LOAN ACCOUNT MADE IN CONNECTION WITH THE ESTABLISHMENT OF THE
CREDIT FACILITY CONTEMPLATED HEREBY; AND L/C’S ISSUED AT, OR IMMEDIATELY
SUBSEQUENT TO, THE ESTABLISHMENT OF SUCH REVOLVING CREDIT, IS NOT LESS THAN FIVE
(5%) PERCENT OF THE CREDIT LIMIT.

16


--------------------------------------------------------------------------------




 


4-7.          NO EVENT OF DEFAULT.  NO EVENT SHALL HAVE OCCURRED, OR FAILED TO
OCCUR, WHICH OCCURRENCE OR WHICH FAILURE CONSTITUTES, OR WHICH, SOLELY WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE (OR BOTH) WOULD CONSTITUTE, AN EVENT OF
DEFAULT.


4-8.          NO MATERIAL ADVERSE CHANGE.  NO MATERIAL ADVERSE CHANGE HAS
OCCURRED.


4-9.          DELIVERY OF DOCUMENTS.  NO DOCUMENT SHALL BE DEEMED DELIVERED TO
THE LENDER UNTIL RECEIVED AND ACCEPTED BY THE LENDER AT ITS OFFICE IN BOSTON,
MASSACHUSETTS. UNDER NO CIRCUMSTANCES WILL THIS AGREEMENT TAKE EFFECT UNTIL
EXECUTED AND ACCEPTED BY THE LENDER AT SAID HEAD OFFICE.


ARTICLE 5 - GENERAL REPRESENTATIONS. WARRANTIES AND COVENANTS

To induce the Lender to establish the loan arrangement contemplated herein and
to make loans and advances and to provide financial accommodations under the
Revolving Credit (each of which loans shall be deemed to have been made in
reliance thereupon) the Borrowers, in addition to all other representations,
warranties, and covenants made by the Borrowers in any other Loan Document,
makes those representations, warranties, and covenants included in this
Agreement.


5-1.          PAYMENT AND PERFORMANCE OF LIABILITIES.  THE BORROWERS SHALL PAY
EACH LIABILITY DUE LENDER WHEN DUE (OR WHEN DEMANDED IF PAYABLE ON DEMAND) AND
SHALL PROMPTLY, PUNCTUALLY, AND FAITHFULLY PERFORM EACH OTHER LIABILITY DUE
LENDER AND PAY EACH OBLIGATION DUE TO OTHERS IN ACCORDANCE WITH ITS CURRENT
CUSTOM AND PRACTICE. IF BORROWERS HAVE ANY DISPUTE WITH RESPECT TO ANY OTHER
OBLIGATION DUE TO OTHERS, BORROWERS SHALL GIVE LENDER NOTICE OF SAID DISPUTE,
EXCEPT WITH REGARD TO AMOUNTS DUE TO OTHERS AND DISPUTED BY THE BORROWERS IN
GOOD FAITH, PROVIDED, HOWEVER, THAT NO LIENS SHALL ARISE ON THE COLLATERAL IN
CONNECTION WITH SUCH DISPUTED AMOUNTS.


5-2.          DUE ORGANIZATION - AUTHORIZATION - NO CONFLICTS.


(A)           EACH BORROWER PRESENTLY IS AND SHALL HEREAFTER REMAIN IN GOOD
STANDING AS A LEGAL ENTITY IN THE STATE IN WHICH IT IS LEGALLY FORMED AND IS AND
SHALL HEREAFTER REMAIN DULY QUALIFIED AND IN GOOD STANDING IN EVERY OTHER STATE
IN WHICH, BY REASON OF THE NATURE OR LOCATION OF SUCH BORROWER’S ASSETS OR
OPERATION OF SUCH BORROWER’S BUSINESS, SUCH QUALIFICATION MAY BE NECESSARY,
EXCEPT WHERE SUCH FAILURE TO QUALIFY WILL NOT HAVE A MATERIAL ADVERSE CHANGE ON
THE BORROWERS OR THEIR BUSINESS OR ASSETS, OR THE COLLATERAL.


(B)           EACH RELATED ENTITY IS LISTED ON EXHIBIT 5-2, ANNEXED HERETO.  THE
BORROWER SHALL PROVIDE THE LENDER WITH PRIOR WRITTEN NOTICE OF ANY ENTITY’S
BECOMING OR CEASING TO BE A SUBSIDIARY OF ANY BORROWER.


(C)           EACH BORROWER HAS ALL LEGAL CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER ALL AND SINGULAR THE LOAN DOCUMENTS TO WHICH SUCH BORROWER
IS A PARTY AND HAS AND WILL HEREAFTER RETAIN ALL REQUISITE LEGAL POWER AND
AUTHORITY TO PERFORM ANY AND ALL OF THE LIABILITIES.


(D)           THE EXECUTION AND DELIVERY BY EACH BORROWER OF EACH LOAN DOCUMENT
TO WHICH IT IS A PARTY; THE BORROWERS’ CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY SUCH LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE CREATION
OF SECURITY INTERESTS BY THE BORROWERS AS

17


--------------------------------------------------------------------------------





 


CONTEMPLATED HEREBY); THE BORROWERS’ PERFORMANCE UNDER THOSE OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY; THE BORROWINGS HEREUNDER; AND THE USE OF THE
PROCEEDS THEREOF:

(I)            HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LEGAL ACTION.

(II)           DO NOT, AND WILL NOT, CONTRAVENE IN ANY MATERIAL RESPECT ANY
PROVISION OF ANY REQUIREMENT OF LAW OR OBLIGATION OF THE BORROWERS.

(III)          WILL NOT RESULT IN THE CREATION OR IMPOSITION OF, OR THE
OBLIGATION TO CREATE OR IMPOSE, ANY ENCUMBRANCE UPON ANY ASSETS OF THE BORROWERS
PURSUANT TO ANY REQUIREMENT OF LAW OR OBLIGATION, EXCEPT PURSUANT TO THE LOAN
DOCUMENTS.


(E)           THE LOAN DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY
BORROWERS AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWERS,
ENFORCEABLE AGAINST THE BORROWERS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT TO THE EXTENT SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY AND OTHER
SIMILAR LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY.


5-3.          TRADE NAMES.


(A)           EXHIBIT 5-3, ANNEXED HERETO, IS A LISTING OF:

(I)            ALL NAMES UNDER WHICH EACH OF THE BORROWERS EVER CONDUCTED THEIR
BUSINESSES.

(II)           ALL ENTITIES AND/OR PERSONS WITH WHOM EITHER BORROWER EVER
CONSOLIDATED OR MERGED, OR FROM WHOM EITHER BORROWER EVER ACQUIRED IN A SINGLE
TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS SUBSTANTIALLY ALL OF PERSON’S
ASSETS.


(B)           EXCEPT (I) UPON NOT LESS THAN TWENTY-ONE (21) DAYS PRIOR WRITTEN
NOTICE GIVEN THE LENDER, AND (II) IN COMPLIANCE WITH ALL OTHER PROVISIONS OF
THIS AGREEMENT, THE BORROWERS WILL NOT UNDERTAKE OR COMMIT TO UNDERTAKE ANY
ACTION SUCH THAT THE RESULTS OF THAT ACTION, IF UNDERTAKEN PRIOR TO THE DATE OF
THIS AGREEMENT, WOULD HAVE BEEN REFLECTED ON EXHIBIT 5-3.


(C)           THE BORROWERS OWN AND POSSESS, OR HAVE THE RIGHT TO USE ALL
PATENTS, INDUSTRIAL DESIGNS, TRADEMARKS, TRADE NAMES, TRADE STYLES, BRAND NAMES,
SERVICE MARKS, LOGOS, COPYRIGHTS, TRADE SECRETS, KNOW-HOW, CONFIDENTIAL
INFORMATION, AND OTHER INTELLECTUAL OR PROPRIETARY PROPERTY OF ANY THIRD PERSON
NECESSARY FOR THE BORROWERS’ CONDUCT OF THE BORROWERS’ BUSINESSES.


(D)           THE CONDUCT BY THE BORROWERS OF THE BORROWERS’ BUSINESSES DOES
NOT, TO THE BORROWERS’ KNOWLEDGE, INFRINGE ON THE PATENTS, INDUSTRIAL DESIGNS,
TRADEMARKS, TRADE NAMES, TRADE STYLES, BRAND NAMES, SERVICE MARKS, LOGOS,
COPYRIGHTS, TRADE SECRETS, KNOW-HOW, CONFIDENTIAL INFORMATION, OR OTHER
INTELLECTUAL OR PROPRIETARY PROPERTY OF ANY THIRD PERSON.

18


--------------------------------------------------------------------------------




 


5-4.          LOCATIONS, LANDLORD’S CONSENTS, WAIVERS.


(A)           THE COLLATERAL, AND THE BOOKS, RECORDS, AND PAPERS OF BORROWERS
PERTAINING THERETO, ARE KEPT AND MAINTAINED SOLELY AT THE BORROWERS’ CHIEF
EXECUTIVE OFFICES AS SET FORTH AT THE BEGINNING OF THIS AGREEMENT AND AT THOSE
LOCATIONS WHICH ARE LISTED ON EXHIBIT 5-4, ANNEXED HERETO, WHICH EXHIBIT
INCLUDES ALL SERVICE BUREAUS WITH WHICH ANY SUCH RECORDS ARE MAINTAINED AND THE
NAMES AND ADDRESSES OF EACH OF THE BORROWERS’ LANDLORDS. EXCEPT (I) TO
ACCOMPLISH SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS OR (II) THE
SALE OF OBSOLETE EQUIPMENT OR FIXTURES (REPLACED BY EQUIPMENT OR FIXTURES OF
EQUAL OR GREATER VALUE) OR (III) TO UTILIZE SUCH OF THE COLLATERAL AS IS REMOVED
FROM SUCH LOCATIONS IN THE ORDINARY COURSE OF BUSINESS (SUCH AS MOTOR VEHICLES),
THE BORROWERS SHALL NOT REMOVE ANY COLLATERAL FROM SAID CHIEF EXECUTIVE OFFICES
OR THOSE LOCATIONS LISTED ON EXHIBIT 5-4.


(B)           WAREHOUSE AND DISTRIBUTION CENTER.  THE BORROWERS DO NOT PRESENTLY
HAVE A WAREHOUSE OR DISTRIBUTION CENTER.  THE BORROWERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AND DELIVER TO THE LENDER A CONSENT, WAIVER AND
SUBORDINATION (REASONABLY SATISFACTORY TO THE LENDER) BY THE LANDLORD, IF
REQUESTED BY LENDER, FOR ITS FUTURE STORE LOCATIONS, AND, IF IN THE FUTURE
BORROWERS ESTABLISH A WAREHOUSE OR DISTRIBUTION CENTER, FOR SUCH WAREHOUSE OR
DISTRIBUTION CENTER.


(C)           WITHOUT DUPLICATION OF ANY AVAILABILITY RESERVE DESCRIBED ABOVE,
THE LENDER MAY ESTABLISH AN AVAILABILITY RESERVE FOR UNPAID RENT.  THE BORROWERS
WILL NOT COMMIT TO, OR OPEN ANY LOCATION AT WHICH THE BORROWERS MAINTAIN, OFFERS
FOR SALE, OR STORES ANY OF THE COLLATERAL, EXCEPT THOSE SET FORTH IN, OR
CONTEMPLATED BY, BUSINESS PLAN.


(D)           EXCEPT AS OTHERWISE DISCLOSED ON EXHIBIT 5-4, NO TANGIBLE PERSONAL
PROPERTY OF THE BORROWERS ARE IN THE CARE OR CUSTODY OF ANY THIRD PARTY OR
STORED OR ENTRUSTED WITH A BAILEE OR OTHER THIRD PARTY AND NONE SHALL HEREAFTER
BE PLACED UNDER SUCH CARE, CUSTODY, STORAGE, OR ENTRUSTMENT. BORROWERS SHALL
OBTAIN AND DELIVER A CONSENT, WAIVER AND SUBORDINATION (IN FORM REASONABLY
SATISFACTORY TO THE LENDER) FROM EACH BAILEE DISCLOSED ON EXHIBIT 5-4 ON OR
PRIOR TO THE DATE OF EXECUTION HEREOF.


5-5.          TITLE TO ASSETS.


(A)           THE BORROWERS ARE, AND SHALL HEREAFTER REMAIN, THE OWNERS OF THE
COLLATERAL FREE AND CLEAR OF ALL ENCUMBRANCES WITH THE EXCEPTIONS OF THE
FOLLOWING:

(I)            THE SECURITY INTEREST CREATED HEREIN.

(II)           THOSE ENCUMBRANCES (IF ANY) LISTED ON EXHIBIT 5-5, ANNEXED
HERETO.

(III)          PURCHASE MONEY SECURITY INTERESTS FOR PURCHASE OF EQUIPMENT NOT
TO EXCEED FIFTY THOUSAND ($50,000) DOLLARS.

(IV)          EQUIPMENT LEASES, AND SUBSEQUENT REPLACEMENTS OF AND/OR ADDITIONS
TO SUCH EQUIPMENT LEASES PERMITTED UNDER SECTION 5.6.


(B)           THE BORROWERS DO NOT AND SHALL NOT HAVE POSSESSION OF ANY PROPERTY
ON CONSIGNMENT TO THE BORROWERS.

19


--------------------------------------------------------------------------------




 


5-6.          INDEBTEDNESS.  THE BORROWERS DO NOT AND SHALL NOT HEREAFTER HAVE
ANY INDEBTEDNESS WITH THE EXCEPTIONS OF:


(A)           ANY INDEBTEDNESS TO THE LENDER.


(B)           THE INDEBTEDNESS (IF ANY) LISTED ON EXHIBIT 5-6, ANNEXED HERETO.


(C)           SUBSTITUTIONS OR REPLACEMENTS FOR THE CAPITAL LEASES DESCRIBED IN
SECTIONS 5.5 AND 5.6, AND ANY ADDITIONAL CAPITAL LEASES NOT TO EXCEED ONE
HUNDRED FIFTY THOUSAND ($150,000) DOLLARS PER YEAR, PROVIDED LENDER IS GIVEN
PROMPT WRITTEN NOTICE OF ANY CAPITAL LEASE AND NO LIEN ON THE COLLATERAL ARISES
AS A RESULT THEREOF.


(D)           UNSECURED INDEBTEDNESS EVIDENCED BY THE SELLER NOTE, WHICH SHALL
AT ALL TIMES BE SUBJECT TO A SUBORDINATION AGREEMENT.


(E)           UNSECURED INDEBTEDNESS EVIDENCED BY THE TRADE NOTE, WHICH SHALL AT
ALL TIMES BE SUBJECT TO A SUBORDINATION AGREEMENT.


(F)            UNSECURED INDEBTEDNESS EVIDENCED BY ANY GUARANTY BY ANY BORROWERS
OF ANY INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY OTHER BORROWERS THAT IS
PERMITTED UNDER THIS AGREEMENT.


(G)           UNSECURED INDEBTEDNESS EVIDENCED BY THE HIGHBRIDGE NOTE, WHICH
SHALL AT ALL TIMES BE SUBJECT TO A SUBORDINATION AGREEMENT.


(H)           OTHER UNSECURED INDEBTEDNESS WHICH IS CONSENTED TO BY THE LENDER
IN ITS SOLE DISCRETION (“ADDITIONAL SUBORDINATED DEBT”) AND WHICH IS AT ALL
TIMES SUBJECT TO A SUBORDINATION AGREEMENT.


5-7.          INSURANCE POLICIES.


(A)           EXHIBIT 5-7, ANNEXED HERETO, IS A SCHEDULE OF ALL INSURANCE
POLICIES OWNED BY THE BORROWERS OR UNDER WHICH THE BORROWERS ARE THE NAMED
INSURED. EACH OF SUCH POLICIES IS IN FULL FORCE AND EFFECT. NEITHER THE ISSUER
OF ANY SUCH POLICY NOR THE BORROWERS ARE IN DEFAULT OR VIOLATION OF ANY SUCH
POLICY.


(B)           THE BORROWERS SHALL HAVE AND MAINTAIN AT ALL TIMES INSURANCE
COVERING SUCH RISKS, IN SUCH AMOUNTS, CONTAINING SUCH TERMS, IN SUCH FORM, FOR
SUCH PERIODS, AND WRITTEN BY SUCH COMPANIES AS MAY BE REASONABLY SATISFACTORY TO
THE LENDER. THE COVERAGE REFLECTED ON EXHIBIT 5-7 PRESENTLY SATISFIES THE
FOREGOING REQUIREMENTS, IT BEING RECOGNIZED BY THE BORROWERS, HOWEVER, THAT SUCH
REQUIREMENTS MAY CHANGE HEREAFTER TO REFLECT CHANGING CIRCUMSTANCES. ALL
INSURANCE CARRIED BY THE BORROWERS SHALL PROVIDE FOR A MINIMUM OF TWENTY (20)
DAYS’ WRITTEN NOTICE OF CANCELLATION TO THE LENDER AND ALL SUCH INSURANCE WHICH
COVERS THE COLLATERAL SHALL INCLUDE AN ENDORSEMENT IN FAVOR OF THE LENDER, WHICH
ENDORSEMENT SHALL PROVIDE THAT THE INSURANCE, TO THE EXTENT OF THE LENDER’S
INTEREST THEREIN, SHALL NOT BE IMPAIRED OR INVALIDATED, IN WHOLE OR IN PART, BY
REASON OF ANY ACT OR NEGLECT OF THE BORROWERS OR BY THE FAILURE OF THE BORROWERS
TO COMPLY WITH ANY WARRANTY OR CONDITION OF THE POLICY. IN THE EVENT OF THE
FAILURE BY THE BORROWERS TO MAINTAIN INSURANCE AS REQUIRED HEREIN, THE LENDER,
AT ITS OPTION, MAY

20


--------------------------------------------------------------------------------





 


OBTAIN SUCH INSURANCE, PROVIDED, HOWEVER, THE LENDER’S OBTAINING OF SUCH
INSURANCE SHALL NOT CONSTITUTE A CURE OR WAIVER OF ANY EVENT OF DEFAULT
OCCASIONED BY THE BORROWERS’ FAILURE TO HAVE MAINTAINED SUCH INSURANCE. THE
BORROWERS SHALL FURNISH TO THE LENDER CERTIFICATES OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE LENDER REGARDING COMPLIANCE BY THE BORROWERS WITH THE
FOREGOING INSURANCE PROVISIONS.


(C)           THE BORROWERS SHALL ADVISE THE LENDER OF EACH CLAIM IN EXCESS OF
TWENTY-FIVE THOUSAND ($25,000) DOLLARS MADE BY THE BORROWERS UNDER ANY POLICY OF
INSURANCE WHICH COVERS THE COLLATERAL AND WILL PERMIT THE LENDER FOLLOWING THE
OCCURRENCE OF ANY SUSPENSION EVENT, AT THE LENDER’S OPTION IN EACH INSTANCE, TO
THE EXCLUSION OF THE BORROWERS, TO CONDUCT THE ADJUSTMENT OF EACH SUCH CLAIM.
THE BORROWERS HEREBY APPOINT THE LENDER AS THE BORROWERS’ ATTORNEY IN FACT TO
OBTAIN, ADJUST, SETTLE, AND CANCEL ANY INSURANCE DESCRIBED IN THIS SECTION AND
TO ENDORSE IN FAVOR OF THE LENDER ANY AND ALL DRAFTS AND OTHER INSTRUMENTS WITH
RESPECT TO SUCH INSURANCE. THIS APPOINTMENT, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED BY A WRITTEN INSTRUMENT EXECUTED
BY A DULY AUTHORIZED OFFICER OF THE LENDER. THE LENDER SHALL NOT BE LIABLE ON
ACCOUNT OF ANY EXERCISE PURSUANT TO SAID POWER EXCEPT FOR ANY EXERCISE IN ACTUAL
WILLFUL MISCONDUCT AND BAD FAITH. THE LENDER MAY APPLY ANY PROCEEDS OF SUCH
INSURANCE AGAINST THE LIABILITIES, WHETHER OR NOT SUCH HAVE MATURED, IN SUCH
ORDER OF APPLICATION AS THE LENDER MAY DETERMINE.


(D)           THE BORROWERS SHALL MAINTAIN AT ALL TIMES THOSE POLICIES OF
INSURANCE OBTAINED BY THE BORROWERS AND ASSIGNED TO THE LENDER AS REQUIRED BY
SECTION 4-4, ABOVE.


5-8.          LICENSES.  EACH MATERIAL LICENSE, DISTRIBUTORSHIP, FRANCHISE, AND
SIMILAR AGREEMENT ISSUED TO, OR TO WHICH THE BORROWERS ARE A PARTY IS IN FULL
FORCE AND EFFECT. TO THE BORROWERS’ KNOWLEDGE, NO PARTY TO ANY SUCH LICENSE OR
AGREEMENT IS IN DEFAULT OR VIOLATION THEREOF. THE BORROWERS HAVE NOT RECEIVED
ANY NOTICE OR THREAT OF CANCELLATION OF ANY SUCH LICENSE OR AGREEMENT.


5-9.          LEASES.  EXHIBIT 5-9, ANNEXED HERETO, IS A SCHEDULE OF ALL
PRESENTLY EFFECTIVE LEASES AND CAPITAL LEASES. EACH OF SUCH LEASES AND CAPITAL
LEASES IS IN FULL FORCE AND EFFECT. THE BORROWERS ARE NOT, AND TO THE BEST OF
THE BORROWERS’ KNOWLEDGE NO OTHER PARTY TO ANY SUCH LEASE OR CAPITAL LEASE IS IN
DEFAULT OR VIOLATION OF ANY SUCH LEASE OR CAPITAL LEASE WHICH WOULD CAUSE THE
TERMINATION OF THE SAME AND EXCEPT AS SET FORTH ON EXHIBIT 5-9, THE BORROWERS
HAVE NOT RECEIVED ANY NOTICE OF DEFAULT OR THREAT OF CANCELLATION OF ANY SUCH
LEASE OR CAPITAL LEASE. THE BORROWERS HEREBY AUTHORIZE THE LENDER AT ANY TIME
AND FROM TIME TO TIME TO CONTACT ANY OF THE BORROWERS’ LANDLORDS IN ORDER TO
CONFIRM THE BORROWERS’ CONTINUED COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
LEASE( S) BETWEEN THE BORROWERS AND THAT LANDLORD AND TO DISCUSS SUCH ISSUES,
CONCERNING THE BORROWERS’ OCCUPANCY UNDER SUCH LEASE(S), AS THE LENDER MAY
DETERMINE.


5-10.        REQUIREMENTS OF LAW.  THE BORROWERS ARE IN COMPLIANCE WITH, AND
SHALL HEREAFTER COMPLY WITH AND USE ITS ASSETS IN MATERIAL COMPLIANCE WITH, ALL
REQUIREMENTS OF LAW. THE BORROWERS HAVE NOT RECEIVED ANY NOTICE OF ANY VIOLATION
OF ANY REQUIREMENT OF LAW , WHICH VIOLATION HAS NOT BEEN CURED OR OTHERWISE
REMEDIED, AND WOULD RESULT IN A MATERIAL ADVERSE CHANGE OF THE BORROWERS’
BUSINESS AND ITS ASSETS.

21


--------------------------------------------------------------------------------



 


5-11.        MAINTAIN PROPERTIES.  THE BORROWERS SHALL:


(A)           KEEP THE COLLATERAL IN GOOD ORDER AND REPAIR (ORDINARY REASONABLE
WEAR AND TEAR AND CASUALTY EXCEPTED).


(B)           NOT SUFFER OR CAUSE THE WASTE OR DESTRUCTION OF ANY MATERIAL PART
OF THE COLLATERAL.


(C)           NOT USE ANY OF THE COLLATERAL IN VIOLATION OF ANY POLICY OF
INSURANCE THEREON.


(D)           EXCEPT FOR THOSE SALES PERMITTED UNDER SECTION 5.4( E )(II)
HEREIN, NOT SELL, LEASE, OR OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, OTHER
THAN THE FOLLOWING, IN EACH CASE, SUBJECT TO THE TURNING OVER TO THE LENDER OF
ALL RECEIPTS WITH RESPECT TO THE SAME AS PROVIDED HEREIN:

(I)            THE SALE OF INVENTORY IN COMPLIANCE WITH THIS AGREEMENT.

(II)           THE DISPOSAL OF EQUIPMENT WHICH IS OBSOLETE, WORN OUT, OR DAMAGED
BEYOND REPAIR, WHICH EQUIPMENT IS REPLACED TO THE EXTENT NECESSARY TO PRESERVE
OR IMPROVE THE OPERATING EFFICIENCY OF THE BORROWERS.


5-12.        PAY TAXES.


(A)           THE FEDERAL INCOME TAX RETURNS OF THE BORROWERS HAVE BEEN AUDITED
BY THE INTERNAL REVENUE SERVICE (OR CLOSED BY APPLICABLE STATUTES) FOR ALL
FISCAL YEARS THROUGH AND INCLUDING THE BORROWERS’ TAXABLE YEAR REFERENCED ON
EXHIBIT 5-12, ANNEXED HERETO, AND ALL DEFICIENCIES, ASSESSMENTS, AND OTHER
AMOUNTS ASSERTED AS A RESULT OF SUCH EXAMINATIONS HAVE BEEN FULLY PAID OR
SETTLED. NO AGREEMENT IS IN EXISTENCE WHICH WAIVES OR EXTENDS ANY STATUTE OF
LIMITATIONS APPLICABLE TO THE RIGHT OF THE INTERNAL REVENUE SERVICE TO ASSERT A
DEFICIENCY OR MAKE ANY OTHER CLAIM FOR OR IN RESPECT TO FEDERAL INCOME TAXES. NO
ISSUE HAS BEEN RAISED IN ANY SUCH EXAMINATION WHICH REASONABLY COULD BE EXPECTED
TO RESULT IN THE ASSERTION OF A DEFICIENCY FOR ANY FISCAL YEAR OPEN FOR
EXAMINATION, ASSESSMENT, OR CLAIM BY THE INTERNAL REVENUE SERVICE.


(B)           ALL RETURNS OF THE BORROWERS FOR STATE AND LOCAL INCOME, EXCISE,
SALES, AND OTHER TAXES HAVE BEEN AUDITED (OR CLOSED BY APPLICABLE STATUTES) FOR
ALL FISCAL YEARS THROUGH AND INCLUDING THE BORROWERS’ TAXABLE YEAR REFERENCED ON
EXHIBIT 5-12, ANNEXED HERETO, AND ALL DEFICIENCIES, ASSESSMENTS, AND OTHER
AMOUNTS ASSERTED AS A RESULT OF SUCH EXAMINATIONS HAVE BEEN FULLY PAID OR
SETTLED. NO AGREEMENT IS IN EXISTENCE WHICH WAIVES OR EXTENDS ANY STATUTE OF
LIMITATIONS APPLICABLE TO THE RIGHT OF ANY STATE TAXING AUTHORITY TO ASSERT A
DEFICIENCY OR MAKE ANY OTHER CLAIM FOR OR IN RESPECT TO ANY SUCH STATE TAXES. NO
ISSUE HAS BEEN RAISED IN ANY SUCH EXAMINATION WHICH REASONABLY COULD BE EXPECTED
TO RESULT IN THE ASSERTION OF A DEFICIENCY FOR ANY FISCAL YEAR OPEN FOR
EXAMINATION, ASSESSMENT, OR CLAIM BY ANY STATE OR LOCAL TAXING AUTHORITY.


(C)           EXCEPT AS DISCLOSED ON SAID EXHIBIT 5-12, THERE ARE NO
EXAMINATIONS OF OR WITH RESPECT TO THE BORROWERS PRESENTLY BEING CONDUCTED BY
THE INTERNAL REVENUE SERVICE OR ANY STATE TAXING AUTHORITY.

22

 


--------------------------------------------------------------------------------





 


(D)           THE BORROWERS HAVE, AND HEREAFTER SHALL: PAY, AS THEY BECOME DUE
AND PAYABLE, ALL TAXES AND UNEMPLOYMENT CONTRIBUTIONS AND OTHER CHARGES OF ANY
KIND OR NATURE LEVIED, ASSESSED OR CLAIMED AGAINST THE BORROWERS OR THE
COLLATERAL BY ANY PERSON OR ENTITY WHOSE CLAIM COULD RESULT IN AN ENCUMBRANCE
UPON ANY ASSET OF THE BORROWERS OR BY ANY GOVERNMENTAL AUTHORITY (PROVIDED,
HOWEVER, THAT THE BORROWERS SHALL HAVE THE RIGHT TO CONTEST THE PAYMENT OF SUCH
TAXES OR OTHER CHARGES AS LONG AS NO ENCUMBRANCE IS PLACED UPON THE COLLATERAL);
PROPERLY EXERCISE ANY TRUST RESPONSIBILITIES IMPOSED UPON THE BORROWERS BY
REASON OF WITHHOLDING FROM EMPLOYEES’ PAY; TIMELY MAKE ALL CONTRIBUTIONS AND
OTHER PAYMENTS AS MAY BE REQUIRED PURSUANT TO ANY EMPLOYEE BENEFIT PLAN NOW OR
HEREAFTER ESTABLISHED BY THE BORROWERS; AND TIMELY FILE ALL TAX AND OTHER
RETURNS AND OTHER REPORTS WITH EACH GOVERNMENTAL AUTHORITY TO WHOM THE BORROWERS
ARE OBLIGATED TO SO FILE.


(E)           AT ITS OPTION, THE LENDER MAY, AFTER NOTICE TO THE BORROWERS AND
ONLY AFTER AN EVENT OF DEFAULT HAS OCCURRED, BUT SHALL NOT BE OBLIGATED TO, PAY
ANY TAXES, UNEMPLOYMENT CONTRIBUTIONS, AND ANY AND ALL OTHER CHARGES LEVIED OR
ASSESSED UPON THE BORROWERS OR THE COLLATERAL BY ANY PERSON OR ENTITY OR
GOVERNMENTAL AUTHORITY, AND MAKE ANY CONTRIBUTIONS OR OTHER PAYMENTS ON ACCOUNT
OF THE BORROWERS’ EMPLOYEE BENEFIT PLAN AS THE LENDER, IN THE LENDER’S
DISCRETION, MAY DEEM NECESSARY OR DESIRABLE, TO PROTECT, MAINTAIN, PRESERVE,
COLLECT, OR REALIZE UPON ANY OR ALL OF THE COLLATERAL OR THE VALUE THEREOF OR
ANY RIGHT OR REMEDY PERTAINING THERETO, PROVIDED, HOWEVER, THE LENDER’S MAKING
OF ANY SUCH PAYMENT SHALL NOT CONSTITUTE A CURE OR WAIVER OF ANY EVENT OF
DEFAULT OCCASIONED BY THE BORROWERS’ FAILURE TO HAVE MADE SUCH PAYMENT.


5-13.        NO MARGIN STOCK.  THE BORROWERS ARE NOT ENGAGED IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK
(WITHIN THE MEANING OF REGULATIONS G, U, T, AND X, OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OF THE UNITED STATES). NO PART OF THE PROCEEDS OF ANY
BORROWING HEREUNDER WILL BE USED AT ANY TIME TO PURCHASE OR CARRY ANY SUCH
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY SUCH MARGIN STOCK.


5-14.        ERISA.  NEITHER THE BORROWERS NOR ANY ERISA AFFILIATE EVER HAS OR
HEREAFTER SHALL IN ANY CASE WHERE THE FAILURE RESULTS IN A LIEN ON THE
COLLATERAL:


(A)           VIOLATE OR FAIL TO BE IN FULL COMPLIANCE WITH THE BORROWERS’
EMPLOYEE BENEFIT PLAN, EXCEPT WHERE SUCH FAILURE TO BE IN FULL COMPLIANCE WILL
NOT HAVE A MATERIAL ADVERSE CHANGE ON THE BORROWERS OR ITS BUSINESS OR ASSETS,
OR THE COLLATERAL.


(B)           FAIL TIMELY TO FILE ALL REPORTS AND FILINGS REQUIRED BY ERISA TO
BE FILED BY THE BORROWERS.


(C)           ENGAGE IN ANY “PROHIBITED TRANSACTIONS” OR “REPORTABLE EVENTS”
(RESPECTIVELY AS DESCRIBED IN ERISA).


(D)           ENGAGE IN, OR COMMIT, ANY ACT SUCH THAT A TAX OR PENALTY COULD BE
IMPOSED ON ACCOUNT THEREOF PURSUANT TO ERISA.


(E)           ACCUMULATE ANY MATERIAL FUNDING DEFICIENCY WITHIN THE MEANING OF
ERISA.

23

 


--------------------------------------------------------------------------------





 


(F)            TERMINATE ANY EMPLOYEE BENEFIT PLAN SUCH THAT A LIEN COULD BE
ASSERTED OF THE BORROWERS ON ACCOUNT THEREOF PURSUANT TO ERISA.


(G)           BE A MEMBER OF, CONTRIBUTE TO, OR HAVE ANY OBLIGATION UNDER ANY
EMPLOYEE BENEFIT PLAN WHICH IS A MULTIEMPLOYER PLAN WITHIN THE MEANING OF
SECTION 4001 (A) OF ERISA.


5-15.        HAZARDOUS MATERIALS.


(A)           THE BORROWERS HAVE NEVER:

(I)            BEEN LEGALLY RESPONSIBLE FOR ANY RELEASE OR THREAT OF RELEASE OF
ANY HAZARDOUS MATERIAL.

(II)           RECEIVED NOTIFICATION OF ANY RELEASE OR THREAT OF RELEASE OF ANY
HAZARDOUS MATERIAL FROM ANY SITE OR VESSEL OCCUPIED OR OPERATED BY THE BORROWERS
AND/OR OF THE INCURRENCE OF ANY EXPENSE OR LOSS IN CONNECTION WITH THE
ASSESSMENT, CONTAINMENT, OR REMOVAL OF ANY RELEASE OR THREAT OF RELEASE OF ANY
HAZARDOUS MATERIAL FROM ANY SUCH SITE OR VESSEL.


(B)           THE BORROWERS SHALL:

(I)            DISPOSE OF ANY HAZARDOUS MATERIAL ONLY IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND EXCEPT AS SET FORTH ON EXHIBIT 5-1 5 (B) (II) HEREOF.

(II)           NOT STORE ON ANY SITE OR VESSEL OCCUPIED OR OPERATED BY THE
BORROWERS AND NOT TRANSPORT OR ARRANGE FOR THE TRANSPORT OF ANY HAZARDOUS
MATERIAL, EXCEPT IF SUCH STORAGE OR TRANSPORT IS IN THE ORDINARY COURSE OF THE
BORROWERS’ BUSINESS AND IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


(C)           THE BORROWERS SHALL PROVIDE THE LENDER WITH WRITTEN NOTICE UPON
THE BORROWERS’ OBTAINING KNOWLEDGE OF ANY INCURRENCE OF ANY EXPENSE OR LOSS BY
ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE ASSESSMENT,
CONTAINMENT, OR REMOVAL OF ANY HAZARDOUS MATERIAL, FOR WHICH EXPENSE OR LOSS THE
BORROWERS MAY BE LIABLE.


5-16.        LITIGATION.  THERE IS NOT PRESENTLY PENDING OR THREATENED BY OR
AGAINST THE BORROWERS ANY SUIT, ACTION, PROCEEDING, OR INVESTIGATION WHICH, IF
DETERMINED ADVERSELY TO THE BORROWERS, WOULD HAVE A MATERIAL ADVERSE EFFECT UPON
THE BORROWERS’ FINANCIAL CONDITION OR ABILITY TO CONDUCT ITS BUSINESS AS SUCH
BUSINESS IS PRESENTLY CONDUCTED OR IS CONTEMPLATED TO BE CONDUCTED IN THE
FORESEEABLE FUTURE.


5-17.        DIVIDENDS OR INVESTMENTS.  EXCEPT AS OTHERWISE PROVIDED IN THE
BUSINESS PLAN, THE BORROWERS SHALL NOT:


(A)           PAY ANY CASH DIVIDEND OR MAKE ANY OTHER DISTRIBUTION IN RESPECT OF
ANY CLASS OF THE BORROWERS’ CAPITAL STOCK.


(B)           OWN, REDEEM, RETIRE, PURCHASE, OR ACQUIRE ANY OF THE BORROWERS’
CAPITAL STOCK.

24

 


--------------------------------------------------------------------------------





 


(C)           INVEST IN OR PURCHASE ANY STOCK OR SECURITIES OR RIGHTS TO
PURCHASE ANY STOCK OR SECURITIES OF ANY CORPORATION OR OTHER ENTITY.


(D)           MERGE OR CONSOLIDATE OR BE MERGED OR CONSOLIDATED WITH OR INTO ANY
OTHER CORPORATION OR OTHER ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED IF THE
PROPOSED MERGER IS WITH IPARTY CORP.


(E)           CONSOLIDATE ANY OF THE BORROWERS’ OPERATIONS WITH THOSE OF ANY
OTHER CORPORATION OR OTHER ENTITY.


(F)            ORGANIZE OR CREATE ANY RELATED ENTITY THAT IS A SUBSIDIARY.


(G)           SUBORDINATE ANY DEBTS OR OBLIGATIONS OWED TO THE BORROWERS BY ANY
THIRD PARTY TO ANY OTHER DEBTS OWED BY SUCH THIRD PARTY TO ANY OTHER PERSON.

The foregoing notwithstanding, in the event that all Indebtedness has been paid
in full and Borrowers submit to Lender a new Business Plan which sets forth any
proposed dividends and such Business Plan is reasonably satisfactory to Lender
and such dividends will not have a material adverse effect on Borrowers’
remaining working capital, Borrowers may pay the dividends as set forth in the
new Business Plan.


5-18.        LOANS.  THE BORROWERS SHALL NOT MAKE ANY LOANS OR ADVANCES TO, NOR
ACQUIRE THE INDEBTEDNESS OF, ANY PERSON, PROVIDED, HOWEVER, THE FOREGOING DOES
NOT PROHIBIT ANY OF THE FOLLOWING:


(A)           ADVANCE PAYMENTS MADE TO THE BORROWERS’ SUPPLIERS IN THE ORDINARY
COURSE.


(B)           LOANS, ADVANCES AND OTHER INTERCOMPANY TRANSACTIONS BETWEEN THE
BORROWERS.


(C)           ADVANCES TO THE BORROWERS’ OFFICERS, EMPLOYEES, AND SALESPERSONS
WITH RESPECT TO REASONABLE EXPENSES TO BE INCURRED BY SUCH OFFICERS, EMPLOYEES,
AND SALESPERSONS FOR THE BENEFIT OF THE BORROWERS, WHICH EXPENSES ARE PROPERLY
SUBSTANTIATED BY THE PERSON SEEKING SUCH ADVANCE AND PROPERLY REIMBURSABLE BY
THE BORROWERS.


5-19.        PROTECTION OF ASSETS.  THE LENDER, IN ITS DISCRETION, AND FROM TIME
TO TIME, (AFTER NOTICE TO THE BORROWERS PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED) MAY DISCHARGE ANY TAX OR ENCUMBRANCE ON ANY OF THE COLLATERAL, OR TAKE
ANY OTHER ACTION THAT THE LENDER MAY DEEM NECESSARY OR DESIRABLE TO REPAIR,
INSURE, MAINTAIN, PRESERVE, COLLECT, OR REALIZE UPON ANY OF THE COLLATERAL. THE
LENDER SHALL NOT HAVE ANY OBLIGATION TO UNDERTAKE ANY OF THE FOREGOING AND SHALL
HAVE NO LIABILITY ON ACCOUNT OF ANY ACTION SO UNDERTAKEN EXCEPT WHERE THERE IS A
SPECIFIC FINDING IN A JUDICIAL PROCEEDING (IN WHICH THE LENDER HAS HAD AN
OPPORTUNITY TO BE HEARD), FROM WHICH FINDING NO FURTHER APPEAL IS AVAILABLE,
THAT THE LENDER HAD ACTED IN ACTUAL BAD FAITH OR IN A GROSSLY NEGLIGENT MANNER.

25

 


--------------------------------------------------------------------------------





 

The Borrowers shall pay to the Lender, on demand, or the Lender, in its
discretion, may add to the Loan Account, all amounts paid or incurred by the
Lender pursuant to this section. The obligation of the Borrowers to pay such
amounts is a Liability.


5-20.        LINE OF BUSINESS.  THE BORROWERS SHALL NOT ENGAGE IN ANY BUSINESS
OTHER THAN THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED OR A BUSINESS
REASONABLY RELATED THERETO.


5-21.        AFFILIATE TRANSACTIONS.  THE BORROWERS SHALL NOT MAKE ANY PAYMENT,
NOR GIVE ANY VALUE TO ANY RELATED ENTITY (OTHER THAN ANOTHER BORROWER) EXCEPT
FOR (A) GOODS AND SERVICES ACTUALLY PURCHASED BY THE BORROWERS FROM, OR SOLD BY
THE BORROWERS TO, SUCH RELATED ENTITY, AND (B) UPSTREAM PAYMENTS TO IPARTY CORP.
FOR (I) TAXES PAYABLE BASED ON TAXABLE INCOME OF BORROWERS ON A STAND-ALONE
BASIS, (II) REIMBURSEMENTS FOR EXECUTIVE PERSONNEL AND ANY OTHER SUCH SHARED
PERSONNEL AS PROVIDED IN THE BUSINESS PLAN, AND (III) ANY OTHER SERVICE PROVIDED
BY IPARTY CORP. TO THE BORROWERS AS PROVIDED IN THE BUSINESS PLAN, FOR A PRICE
WHICH SHALL:


(A)           BE COMPETITIVE AND FULLY DEDUCTIBLE AS AN “ORDINARY AND NECESSARY
BUSINESS EXPENSE” AND/OR FULLY DEPRECIABLE UNDER THE INTERNAL REVENUE CODE OF
1986 AND THE TREASURY REGULATIONS, EACH AS AMENDED; AND


(B)           NOT DIFFER FROM THAT WHICH WOULD HAVE BEEN CHARGED IN AN ARMS
LENGTH TRANSACTION.


5-22.        RESERVED.


5-23.        ADDITIONAL ASSURANCES.


(A)           THE BORROWERS ARE NOT THE OWNER OF, NOR HAVE THEY ANY INTEREST IN,
ANY PROPERTY OR ASSET WHICH, IMMEDIATELY UPON THE SATISFACTION OF THE CONDITIONS
PRECEDENT TO THE EFFECTIVENESS OF THE CREDIT FACILITY CONTEMPLATED HEREBY
(ARTICLE 4) WILL NOT BE SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF THE
LENDER (SUBJECT ONLY TO THOSE ENCUMBRANCES (IF ANY) DESCRIBED ON EXHIBIT 5-5,
ANNEXED HERETO) TO SECURE THE LIABILITIES.


(B)           THE BORROWERS WILL NOT HEREAFTER ACQUIRE ANY ASSET OR ANY INTEREST
IN PROPERTY WHICH IS NOT, IMMEDIATELY UPON SUCH ACQUISITION, SUBJECT TO SUCH A
PERFECTED SECURITY INTEREST IN FAVOR OF THE LENDER TO SECURE THE LIABILITIES
(SUBJECT ONLY TO ENCUMBRANCES (IF ANY) PERMITTED PURSUANT TO SECTION 5-5,
ABOVE).


(C)           THE BORROWERS SHALL EXECUTE AND DELIVER TO THE LENDER SUCH
INSTRUMENTS, DOCUMENTS, AND PAPERS, AND SHALL DO ALL SUCH THINGS FROM TIME TO
TIME HEREAFTER AS THE LENDER MAY REASONABLY REQUEST TO CARRY INTO EFFECT THE
PROVISIONS AND INTENT OF THIS AGREEMENT; TO PROTECT AND PERFECT THE LENDER’S
SECURITY INTERESTS IN THE COLLATERAL; AND TO COMPLY WITH ALL APPLICABLE STATUTES
AND LAWS, AND FACILITATE THE COLLECTION OF ANY RECEIVABLES COLLATERAL. THE
BORROWERS SHALL EXECUTE ALL SUCH INSTRUMENTS AS MAY BE REASONABLY REQUIRED BY
THE LENDER WITH RESPECT TO THE RECORDATION AND/OR PERFECTION OF THE SECURITY
INTERESTS CREATED HEREIN.


(D)           A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS AGREEMENT OR
OF ANY FINANCING STATEMENT OR OTHER INSTRUMENT EXECUTED PURSUANT TO THIS SECTION
5-23 SHALL BE SUFFICIENT FOR FILING TO PERFECT THE SECURITY INTERESTS GRANTED
HEREIN.

26

 


--------------------------------------------------------------------------------



 


5-24.        ADEQUACY OF DISCLOSURE.


(A)           ALL FINANCIAL STATEMENTS OF THE BORROWERS FURNISHED TO THE LENDER
BY THE BORROWERS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
AND PRESENT FAIRLY THE CONDITION OF THE BORROWERS AT THE DATES THEREOF AND THE
RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIOD(S) COVERED (EXCEPT THAT
INTERIM FINANCIAL STATEMENTS MAY NOT INCLUDE FOOTNOTES AND ARE SUBJECT TO YEAR
END AUDIT AND OTHER CUSTOMARY ADJUSTMENTS). THERE HAS BEEN NO CHANGE IN THE
FINANCIAL CONDITION, RESULTS OF OPERATIONS, OR CASH FLOWS OF THE BORROWERS SINCE
THE DATE(S) OF SUCH FINANCIAL STATEMENTS, OTHER THAN CHANGES IN THE ORDINARY
COURSE OF BUSINESS, WHICH CHANGES HAVE NOT BEEN MATERIALLY ADVERSE, EITHER
SINGULARLY OR IN THE AGGREGATE.


(B)           THE BORROWERS DO NOT HAVE ANY CONTINGENT OBLIGATIONS OR OBLIGATION
UNDER ANY LEASE OR CAPITAL LEASE WHICH IS NOT NOTED IN THE BORROWERS’ FINANCIAL
STATEMENTS FURNISHED TO THE LENDER PRIOR TO THE EXECUTION OF THIS AGREEMENT.


(C)           NO DOCUMENT, INSTRUMENT, AGREEMENT, OR PAPER NOW OR HEREAFTER
GIVEN THE LENDER BY OR ON BEHALF OF THE BORROWERS OR ANY GUARANTOR OF THE
LIABILITIES IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT BY THE LENDER
CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR
WILL OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING. THERE IS NO FACT KNOWN TO THE BORROWERS WHICH HAS, OR
WHICH, IN THE FORESEEABLE FUTURE COULD HAVE, A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION OF THE BORROWERS OR ANY SUCH GUARANTOR WHICH HAS NOT BEEN
DISCLOSED IN WRITING TO THE LENDER.


5-25.        NO MATERIAL ADVERSE CHANGE.  THERE HAS NOT BEEN A MATERIAL ADVERSE
CHANGE.


5-26.        OTHER COVENANTS.  THE BORROWERS SHALL NOT INDIRECTLY DO OR CAUSE TO
BE DONE ANY ACT WHICH, IF DONE DIRECTLY BY THE BORROWERS, WOULD BREACH ANY
COVENANT CONTAINED IN THIS AGREEMENT.


5-27.        GOODS IN POSSESSION OF BAILEE.  IF ANY GOODS ARE AT ANY TIME IN THE
POSSESSION OF A BAILEE, BORROWERS SHALL PROMPTLY NOTIFY LENDER THEREOF AND, IF
REQUESTED BY LENDER, SHALL PROMPTLY OBTAIN AN ACKNOWLEDGEMENT FROM THE BAILEE,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, THAT THE BAILEE HOLDS
SUCH COLLATERAL FOR THE BENEFIT OF LENDER AND SHALL ACT UPON THE INSTRUCTIONS OF
LENDER, WITHOUT THE FURTHER CONSENT OF BORROWERS. LENDER AGREES WITH BORROWERS
THAT LENDER SHALL NOT GIVE ANY SUCH INSTRUCTIONS UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION
BY BORROWERS WITH RESPECT TO THE BAILEE.


5-28.        LETTERS OF CREDIT.  IF BORROWERS ARE AT ANY TIME A BENEFICIARY
UNDER A LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF BORROWERS,
BORROWERS SHALL PROMPTLY NOTIFY LENDER THEREOF AND, AT THE REQUEST AND OPTION OF
LENDER, BORROWERS SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER, EITHER (A) ARRANGE FOR THE ISSUER AND ANY
CONFIRMER OF SUCH LETTER OF CREDIT, OR (B) ARRANGE FOR LENDER TO BECOME THE
TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH LENDER AGREEING, IN EACH
CASE, THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE
APPLIED IN THE SAME MANNER AS ANY OTHER PAYMENT ON AN ACCOUNT.


5-29.        COMMERCIAL TORT CLAIMS.  IF BORROWERS SHALL AT ANY TIME HOLD OR
ACQUIRE A COMMERCIAL TORT CLAIM, BORROWERS SHALL IMMEDIATELY NOTIFY LENDER IN A
WRITING SIGNED BY

27

 


--------------------------------------------------------------------------------





 

Borrowers of the brief details thereof and grant to Lender in such writing a
security interest therein, and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Lender.


5-30.        CHANGES IN LEGAL STATUS.  NO BORROWER SHALL (A) CHANGE ITS NAME,
ITS PLACE OF BUSINESS OR, IF MORE THAN ONE, CHIEF EXECUTIVE OFFICE, OR ITS
MAILING ADDRESS OR ORGANIZATIONAL IDENTIFICATION NUMBER IF IT HAS ONE, OR (B)
CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION OR ORGANIZATION OR OTHER LEGAL
STRUCTURE; WITHOUT PROVIDING THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO LENDER IN
EACH CASE. IF ANY BORROWER DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER
AND LATER OBTAINS ONE, SUCH BORROWER SHALL FORTHWITH NOTIFY THE LENDER OF SUCH
ORGANIZATIONAL IDENTIFICATION NUMBER.


5-31.        SUPPLY AGREEMENT.  NO PARTY TO THE SUPPLY AGREEMENT IS IN DEFAULT
OR VIOLATION OF THE SUPPLY AGREEMENT, AND THE SUPPLY AGREEMENT IS, AND SHALL AT
ALL TIMES REMAIN, IN FULL FORCE AND EFFECT.


ARTICLE 6 - USE AND COLLECTION OF COLLATERAL


6-1.          USE OF INVENTORY COLLATERAL.


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 5-4(F) HEREIN, THE
BORROWERS SHALL NOT ENGAGE IN ANY SALE OF THE INVENTORY OTHER THAN FOR FAIR
CONSIDERATION IN THE CONDUCT OF THE BORROWERS’ BUSINESS IN THE ORDINARY COURSE
AND SHALL NOT ENGAGE IN SALES OR OTHER DISPOSITIONS TO CREDITORS; SALES OR OTHER
DISPOSITIONS IN BULK; AND ANY USE OF ANY OF THE INVENTORY IN BREACH OF ANY
PROVISION OF THIS AGREEMENT.


(B)           NO SALE OF INVENTORY SHALL BE ON CONSIGNMENT, APPROVAL, OR UNDER
ANY OTHER CIRCUMSTANCES SUCH THAT, WITH THE EXCEPTION OF THE BORROWERS’
CUSTOMARY RETURN POLICY APPLICABLE TO THE RETURN OF INVENTORY PURCHASED BY THE
BORROWERS’ RETAIL CUSTOMERS IN THE ORDINARY COURSE, SUCH INVENTORY MAY BE
RETURNED TO THE BORROWERS WITHOUT THE CONSENT OF THE LENDER.


6-2.          INVENTORY QUALITY.  ALL INVENTORY NOW OWNED OR HEREAFTER ACQUIRED
BY THE BORROWERS ARE AND WILL BE OF GOOD AND MERCHANTABLE QUALITY AND FREE FROM
DEFECTS (OTHER THAN DEFECTS WITHIN CUSTOMARY TRADE TOLERANCES).


6-3.          ADJUSTMENTS AND ALLOWANCES.  THE BORROWERS MAY GRANT SUCH
ALLOWANCES OR OTHER ADJUSTMENTS TO THE BORROWERS’ ACCOUNT DEBTORS (EXCLUSIVE OF
EXTENDING THE TIME FOR PAYMENT OF ANY ACCOUNT OR ACCOUNT RECEIVABLE, WHICH SHALL
NOT BE DONE WITHOUT FIRST OBTAINING THE LENDER’S PRIOR WRITTEN CONSENT IN EACH
INSTANCE) AS THE BORROWERS MAY REASONABLY DEEM TO ACCORD WITH SOUND BUSINESS
PRACTICE, PROVIDED, HOWEVER, THE AUTHORITY GRANTED THE BORROWERS PURSUANT TO
THIS SECTION 6-3 MAY BE LIMITED OR TERMINATED BY THE LENDER AT ANY TIME IN THE
LENDER’S DISCRETION AFTER AND DURING AN EVENT OF DEFAULT.


6-4.          VALIDITY OF ACCOUNTS.


(A)           THE AMOUNT OF EACH ACCOUNT SHOWN ON THE BOOKS, RECORDS, AND
INVOICES OF THE BORROWERS REPRESENTED AS OWING BY EACH ACCOUNT DEBTOR IS AND
WILL BE THE CORRECT AMOUNT

28

 


--------------------------------------------------------------------------------




 

actually owing by such Account Debtor and shall have been fully earned by
performance by the Borrowers.


(B)           THE BORROWERS HAVE NO KNOWLEDGE OF ANY IMPAIRMENT OF THE VALIDITY
OR COLLECTIBILITY OF ANY OF THE ACCOUNTS AND SHALL NOTIFY THE LENDER OF ANY SUCH
FACT IMMEDIATELY AFTER BORROWERS BECOME AWARE OF ANY SUCH IMPAIRMENT.


(C)           EXCEPT FOR ANY SECURITY DEPOSIT UNDER ANY OF THE BORROWERS’ LEASE
ARRANGEMENTS, THE BORROWERS SHALL NOT POST ANY BOND TO SECURE THE BORROWERS
PERFORMANCE UNDER ANY AGREEMENT TO WHICH THE BORROWERS ARE A PARTY NOR CAUSE ANY
SURETY, GUARANTOR, OR OTHER THIRD PARTY OBLIGEE TO BECOME LIABLE TO PERFORM ANY
OBLIGATION OF THE BORROWERS (OTHER THAN TO THE LENDER) IN THE EVENT OF THE
BORROWERS’ FAILURE SO TO PERFORM.


6-5.          NOTIFICATION TO ACCOUNT DEBTORS.  THE LENDER SHALL HAVE THE RIGHT
AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT TO NOTIFY ANY OF THE BORROWERS’ ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY
TO THE LENDER AND TO COLLECT ALL AMOUNTS DUE ON ACCOUNT OF THE COLLATERAL.


ARTICLE 7 - CASH MANAGEMENT


7-1.          DEPOSITORY ACCOUNTS.


(A)           ANNEXED HERETO AS EXHIBIT 7-1 IS A SCHEDULE OF ALL PRESENT DDA’S,
WHICH SCHEDULE INCLUDES, WITH RESPECT TO EACH DEPOSITORY (I) THE NAME AND
ADDRESS OF THAT DEPOSITORY; (II) THE ACCOUNT NUMBER(S) OF THE ACCOUNT(S)
MAINTAINED WITH SUCH DEPOSITORY; (III) A CONTACT PERSON AT SUCH DEPOSITORY; AND
(IV) THE TELEPHONE NUMBER OF THE CONTACT PERSON.


(B)           THE BORROWERS SHALL, AS A CONDITION TO THE EFFECTIVENESS OF THIS
AGREEMENT:

(I)            ESTABLISH AN ACCOUNT FOR THE BENEFIT OF AND UNDER THE CONTROL OF,
LENDER INTO WHICH ALL RECEIPTS SHALL BE DEPOSITED (THE “BLOCKED ACCOUNT”)

(II)           DELIVER TO LENDER PROOF OF THE MAILING, TO EACH DEPOSITORY
INSTITUTION WITH WHICH ANY DDA IS MAINTAINED (OTHER THAN THE FUNDING ACCOUNT OR
ANY LOCAL DDA) OF NOTIFICATION (IN FORM SATISFACTORY TO THE LENDER) OF THE
LENDER’S INTEREST IN SUCH DDA. IN THE EVENT THAT THE BORROWERS SHALL RECEIVE
NOTICE THAT ANY DEPOSITORY AT WHICH A DDA IS MAINTAINED, REFUSES TO ACCEPT AND
COMPLY WITH THE NOTIFICATIONS DELIVERED BY THE BORROWERS TO SUCH DEPOSITORY
INSTITUTION OF THE LENDER’S INTEREST IN SUCH DDA, BORROWERS WILL IMMEDIATELY
CLOSE ALL DDAS MAINTAINED WITH SUCH DEPOSITORY INSTITUTION AND ESTABLISH NEW
DDAS WITH DEPOSITORY INSTITUTIONS WHICH ACCEPT AND AGREE TO SUCH NOTIFICATIONS.

(III)          DELIVER TO LENDER AN AGREEMENT (IN FORM SATISFACTORY TO THE
LENDER) WITH ANY DEPOSITORY INSTITUTION AT WHICH A BLOCKED ACCOUNT IS
MAINTAINED.


(C)           THE BORROWERS WILL NOT ESTABLISH ANY DDA HEREAFTER (OTHER THAN A
LOCAL DDA) UNLESS BORROWERS, CONTEMPORANEOUS WITH SUCH ESTABLISHMENT, THE
BORROWERS DELIVER TO THE LENDER PROOF OF MAILING TO ANY SUCH INSTITUTION, A
NOTIFICATION (IN FORM SATISFACTORY TO THE LENDER) OF THE LENDER’S INTEREST IN
SUCH DDA.

29

 


--------------------------------------------------------------------------------





 


(D)           THE BORROWERS WILL ESTABLISH AND MAINTAIN SEPARATE ACCOUNTS
EXCLUSIVELY FOR PURPOSES OF PAYROLL AND PAYROLL TAX DEPOSITS AND PAYMENTS.


7-2.          CREDIT CARD RECEIPTS.


(A)           ANNEXED HERETO AS EXHIBIT 7-2, IS A SCHEDULE WHICH DESCRIBES ALL
CREDIT CARD PROCESSORS, WHICH TERM SHALL INCLUDE ANY “INSTANT CREDIT” PROVIDERS
AND ANY OTHER ARRANGEMENTS TO WHICH THE BORROWERS ARE A PARTY WITH RESPECT TO
THE PAYMENT TO THE BORROWERS OF THE PROCEEDS OF ALL CREDIT CARD CHARGES FOR
SALES BY THE BORROWERS.


(B)           THE BORROWERS SHALL DELIVER TO THE LENDER, AS A CONDITION TO THE
EFFECTIVENESS OF THIS AGREEMENT, PROOF OF THE MAILING TO EACH OF THE CREDIT CARD
PROCESSORS OF A NOTICE IN FORM SATISFACTORY TO THE LENDER, WHICH NOTICE PROVIDES
THAT PAYMENT OF ALL CREDIT CARD CHARGES SUBMITTED BY THE BORROWERS TO THAT
CREDIT CARD PROCESSOR PAYABLE TO THE BORROWERS BY SUCH CREDIT CARD PROCESSOR
SHALL BE DIRECTED TO THE BLOCKED ACCOUNT. BORROWERS SHALL OBTAIN AND DELIVER TO
LENDER THE ACKNOWLEDGMENT AND CONSENT OF ANY CREDIT CARD PROCESSOR TO THE TERMS
OF SUCH NOTICE. THE BORROWERS SHALL NOT CHANGE SUCH DIRECTION OR DESIGNATION
EXCEPT UPON AND WITH THE PRIOR WRITTEN CONSENT OF THE LENDER.


7-3.          THE CONCENTRATION ACCOUNT, THE BLOCKED ACCOUNT AND THE FUNDING
ACCOUNTS.


(A)           THE FOLLOWING ACCOUNTS HAVE BEEN OR WILL BE ESTABLISHED (AND ARE
SO REFERRED TO HEREIN):

(I)            THE CONCENTRATION ACCOUNT: ESTABLISHED BY THE LENDER WITH THE
CHASE MANHATTAN BANK, N.A.

(II)           THE FUNDING ACCOUNT: HAS BEEN ESTABLISHED BY BORROWERS WITH
SOVEREIGN BANK.

(III)          THE BLOCKED ACCOUNT: HAS BEEN ESTABLISHED BY BORROWERS WITH
SOVEREIGN BANK.


(B)           THE CONTENTS OF ALL DDA’S AND THE BLOCKED ACCOUNT CONSTITUTE
COLLATERAL AND PROCEEDS OF COLLATERAL.


(C)           THE BORROWERS SHALL PAY ALL FEES AND CHARGES OF, AND MAINTAIN SUCH
IMPRESSED BALANCES AS MAY BE REQUIRED BY THE LENDER OR BY ANY BANK IN WHICH ANY
ACCOUNT IS OPENED AS REQUIRED HEREBY (EVEN IF SUCH ACCOUNT IS OPENED BY THE
LENDER).


7-4.          PROCEEDS AND COLLECTION OF ACCOUNTS.


(A)           ALL RECEIPTS CONSTITUTE COLLATERAL AND PROCEEDS OF COLLATERAL AND
SHALL BE HELD IN TRUST BY THE BORROWERS FOR THE LENDER; SHALL NOT BE COMMINGLED
WITH ANY OF THE BORROWERS’ OTHER FUNDS; AND SHALL BE DEPOSITED AND/OR
TRANSFERRED ONLY TO THE BLOCKED ACCOUNT.


(B)           THE BORROWERS SHALL CAUSE THE ACH OR WIRE TRANSFER TO THE BLOCKED
ACCOUNT, NO LESS FREQUENTLY THAN TWICE PER WEEK AND DAILY FOLLOWING THE
OCCURRENCE AND DURING

30

 


--------------------------------------------------------------------------------





 

the continuance of an Event of Default (whether or not there is then an
outstanding balance in the Loan Account) of:

(I)            THE THEN CONTENTS OF EACH DDA (OTHER THAN (A) ANY LOCAL DDA AND
(B) THE FUNDING ACCOUNT), EACH SUCH TRANSFER TO BE NET OF ANY MINIMUM BALANCE,
NOT TO EXCEED FIVE THOUSAND ($5,000) DOLLARS MAINTAINED IN THE SUBJECT DDA BY
THE BANK AT WHICH SUCH DDA IS MAINTAINED.

(II)           THE PROCEEDS OF ALL CREDIT CARD CHARGES NOT OTHERWISE PROVIDED
FOR PURSUANT HERETO.

Telephone advice (confirmed by written notice) shall be provided to the Lender
on each Banking Day on which any such transfer is made.


(C)           WHETHER OR NOT ANY LIABILITIES ARE THEN OUTSTANDING, THE BORROWERS
SHALL CAUSE THE ACH OR WIRE TRANSFER TO THE CONCENTRATION ACCOUNT, NO LESS
FREQUENTLY THAN DAILY, OF THE ENTIRE PREVIOUS DAY’S CLOSING COLLECTED BALANCE OF
THE BLOCKED ACCOUNT.

The foregoing notwithstanding, if there are no Liabilities outstanding and
Borrowers do not anticipate requesting loans or advances under the Revolving
Credit for a substantial period of time, Borrowers may request that the
requirement that all collected balances in the Blocked Account be ACH or wire
transferred to the Concentration Account be waived. In the event that Lender
consents to the foregoing request, then, provided that no Suspension Event of
Event of Default is then is existence, Lender shall direct the Blocked Account
to the Funding Account (such arrangements to be hereinafter referred to as
“Alternative Sweep Arrangements”). Lender’s obligation to notify the Blocked
Account Bank to engage the Alternative Sweep Arrangements is further subject to
and condition upon Lender’s receipt of written authorization of the Borrowers,
certified to the Lender by the President or other authorized signatory of the
Borrowers. Lender shall not be responsible for any failure of the Blocked
Account Bank to implement its instructions under this Alternative Sweep
Arrangement. As further conditions to any advance by the Lender at any time
after the Alternative Sweep Arrangements have been engaged hereunder, the
Borrowers shall provide to Lender written notice of its intent to borrower at
least thirty (30) days in advance of any borrowing request, and Lender shall
have received from the Blocked Account, written acknowledgment of and agreement
to the Lender’s instructions to transfer all funds in the Blocked Account to the
Concentration Account in accordance with the agreement described in Section 7-1
(b)(ii) hereof.


(D)           IN THE EVENT THAT, NOTWITHSTANDING THE PROVISIONS OF THIS SECTION
7-4, THE BORROWERS RECEIVE OR OTHERWISE HAVE DOMINION AND CONTROL OF ANY
RECEIPTS, OR ANY PROCEEDS OR COLLECTIONS OF ANY COLLATERAL, SUCH RECEIPTS,
PROCEEDS, AND COLLECTIONS SHALL BE HELD IN TRUST BY THE BORROWERS FOR THE LENDER
AND SHALL NOT BE COMMINGLED WITH ANY OF THE BORROWERS’ OTHER FUNDS OR DEPOSITED
IN ANY ACCOUNT OF THE BORROWERS OTHER THAN AS INSTRUCTED BY THE LENDER. THE
FOREGOING NOTWITHSTANDING, NOTHING HEREIN SHALL PREVENT THE BORROWERS FROM
MAINTAINING A “BANK” IN ITS STORE REGISTERS.


7-5.          PAYMENT OF LIABILITIES.


(A)           ON EACH BANKING DAY, UPON RECEIPT BY LENDER, THE LENDER MAY APPLY

31

 


--------------------------------------------------------------------------------





 

towards the Liabilities, the then collected balance of the Concentration Account
(net of fees charged, and of such impressed balances as may be required by the
bank at which the Concentration Account is maintained), provided, however, for
purposes of the calculation of interest on the unpaid principal balance of the
Loan Account, such payment shall be deemed to have been made one (1) Banking Day
after such transfer, provided, however, if no Liabilities are outstanding, then
any amounts contained in the Concentration Account shall then be transferred
immediately to the Funding Account.


(B)           THE LENDER SHALL TRANSFER TO THE FUNDING ACCOUNT ANY SURPLUS IN
EXCESS OF THE LIABILITIES IN THE CONCENTRATION ACCOUNT (ATTRIBUTABLE TO
BORROWERS) REMAINING AFTER THE APPLICATION TOWARDS THE LIABILITIES REFERRED TO
IN SECTION 7-5( A), ABOVE (LESS THOSE AMOUNTS WHICH ARE TO BE NETTED OUT, AS
PROVIDED THEREIN) PROVIDED, HOWEVER, IN THE EVENT THAT BOTH (I) A SUSPENSION
EVENT HAS OCCURRED AND (II) ONE OR MORE L/C’S ARE THEN OUTSTANDING, THE LENDER
MAY ESTABLISH A FUNDED RESERVE OF UP TO ONE HUNDRED TEN (110%) PERCENT OF THE
AGGREGATE STATED AMOUNTS OF SUCH L/C’S.


7-6.          THE FUNDING ACCOUNT.  ALL CHECKS SHALL BE DRAWN BY THE BORROWERS
UPON, AND OTHER DISBURSEMENTS MADE BY THE BORROWERS SOLELY FROM, THE FUNDING
ACCOUNT.


7-7.          CAPITAL INFUSIONS, ETC.  THE PROCEEDS OF ANY INVESTMENT IN THE
BORROWERS FROM ANY SOURCE, INCLUDING WITHOUT LIMITATION, PROCEEDS OF THE
ISSUANCE OR SALE OF ANY CAPITAL STOCK OR DEBT INSTRUMENTS, SHALL BE DEPOSITED BY
THE PURCHASER THEREOF DIRECTLY INTO THE BLOCKED ACCOUNT. IN ADDITION, ANY FUNDS
RECEIVED BY BORROWERS OTHER THAN FROM ORDINARY BUSINESS OPERATIONS, INCLUDING
WITHOUT LIMITATION, TAX REFUNDS, INSURANCE OR CONDEMNATION PROCEEDS OR DAMAGE
AWARDS, SHALL BE DEPOSITED DIRECTLY INTO THE BLOCKED ACCOUNT.


ARTICLE 8 - LENDER AS BORROWER’S ATTORNEY-IN-FACT


8-1.          APPOINTMENT AS ATTORNEY-IN-FACT.  THE BORROWERS HEREBY IRREVOCABLY
CONSTITUTE AND APPOINT THE LENDER AS THE BORROWERS’ TRUE AND LAWFUL ATTORNEY,
WITH FULL POWER OF SUBSTITUTION, TO CONVERT THE COLLATERAL INTO CASH AT THE SOLE
RISK, COST, AND EXPENSE OF THE BORROWERS, BUT FOR THE SOLE BENEFIT OF THE
LENDER. THE RIGHTS AND POWERS GRANTED THE LENDER BY THIS APPOINTMENT SHALL BE
EXERCISABLE BY THE LENDER ONLY AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT AND INCLUDE BUT ARE NOT LIMITED TO THE RIGHT AND POWER
TO:


(A)           PROSECUTE, DEFEND, COMPROMISE, OR RELEASE ANY ACTION RELATING TO
THE COLLATERAL.


(B)           SIGN CHANGE OF ADDRESS FORMS TO CHANGE THE ADDRESS TO WHICH THE
BORROWERS’ MAIL IS TO BE SENT TO SUCH ADDRESS AS THE LENDER SHALL DESIGNATE;
RECEIVE AND OPEN THE BORROWERS’ MAIL; REMOVE ANY RECEIVABLES COLLATERAL AND
PROCEEDS OF COLLATERAL THEREFROM AND TURN OVER THE BALANCE OF SUCH MAIL EITHER
TO THE BORROWERS OR TO ANY TRUSTEE IN BANKRUPTCY, RECEIVER, ASSIGNEE FOR THE
BENEFIT OF CREDITORS OF THE BORROWERS, OR OTHER LEGAL REPRESENTATIVE OF THE
BORROWERS WHOM THE LENDER DETERMINES TO BE THE APPROPRIATE PERSON TO WHOM TO SO
TURN OVER SUCH MAIL.


(C)           ENDORSE THE NAME OF THE BORROWERS IN FAVOR OF THE LENDER UPON ANY
AND ALL CHECKS, DRAFTS, NOTES, ACCEPTANCES, OR OTHER ITEMS OR INSTRUMENTS; SIGN
AND ENDORSE THE NAME OF

32

 


--------------------------------------------------------------------------------





 

the Borrowers on, and receive as secured party, any of the Collateral, any
invoices, schedules of Collateral, freight or express receipts, or bills of
lading, storage receipts, warehouse receipts, or other documents of title
respectively relating to the Collateral.


(D)           SIGN THE NAME OF THE BORROWERS ON ANY NOTICE TO THE BORROWERS’
ACCOUNT DEBTORS OR VERIFICATION OF THE RECEIVABLES COLLATERAL; SIGN THE
BORROWERS’ NAME ON ANY PROOF OF CLAIM IN BANKRUPTCY AGAINST ACCOUNT DEBTORS, AND
ON NOTICES OF LIEN, CLAIMS OF MECHANIC’S LIENS, OR ASSIGNMENTS OR RELEASES OF
MECHANIC’S LIENS SECURING THE ACCOUNTS.


(E)           TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO OBTAIN THE PAYMENT OF
ANY LETTER OF CREDIT AND/OR BANKER’S ACCEPTANCE OF WHICH THE BORROWERS ARE A
BENEFICIARY.


(F)            REPAIR, MANUFACTURE, ASSEMBLE, COMPLETE, PACKAGE, DELIVER, ALTER
OR SUPPLY GOODS, IF ANY, NECESSARY TO FULFILL IN WHOLE OR IN PART THE PURCHASE
ORDER OF ANY CUSTOMER OF THE BORROWERS.


(G)           USE, LICENSE OR TRANSFER ANY OR ALL GENERAL INTANGIBLES OF THE
BORROWERS.


(H)           SIGN AND FILE OR RECORD ANY FINANCING OR OTHER STATEMENTS IN ORDER
TO PERFECT OR PROTECT THE LENDER’S SECURITY INTEREST IN THE COLLATERAL.


8-2.          NO OBLIGATION TO ACT.  THE LENDER SHALL NOT BE OBLIGATED TO DO ANY
OF THE ACTS OR TO EXERCISE ANY OF THE POWERS AUTHORIZED BY SECTION 8-1 HEREIN,
BUT IF THE LENDER ELECTS TO DO ANY SUCH ACT OR TO EXERCISE ANY OF SUCH POWERS,
IT SHALL NOT BE ACCOUNTABLE FOR MORE THAN IT ACTUALLY RECEIVES AS A RESULT OF
SUCH EXERCISE OF POWER, AND SHALL NOT BE RESPONSIBLE TO THE BORROWERS FOR ANY
ACT OR OMISSION TO ACT EXCEPT FOR ANY ACT OR OMISSION TO ACT AS TO WHICH THERE
IS A FINAL DETERMINATION MADE IN A JUDICIAL PROCEEDING (IN WHICH PROCEEDING THE
LENDER HAS HAD AN OPPORTUNITY TO BE HEARD) WHICH DETERMINATION INCLUDES A
SPECIFIC FINDING THAT THE SUBJECT ACT OR OMISSION TO ACT HAD BEEN GROSSLY
NEGLIGENT OR IN ACTUAL BAD FAITH.


ARTICLE 9 - FINANCIAL AND OTHER REPORTING REQUIREMENTS/FINANCIAL COVENANTS


9-1.          MAINTAIN RECORDS.  THE BORROWERS SHALL:


(A)           AT ALL TIMES, KEEP PROPER BOOKS OF ACCOUNT, IN WHICH FULL, TRUE,
AND ACCURATE ENTRIES SHALL BE MADE OF ALL OF THE BORROWERS’ TRANSACTIONS, ALL IN
ACCORDANCE WITH GAAP APPLIED CONSISTENTLY WITH PRIOR PERIODS TO FAIRLY REFLECT
THE FINANCIAL CONDITION OF THE BORROWERS AT THE CLOSE OF, AND ITS RESULTS OF
OPERATIONS FOR, THE PERIODS IN QUESTION.


(B)           TIMELY PROVIDE THE LENDER WITH THOSE FINANCIAL REPORTS,
STATEMENTS, AND SCHEDULES REQUIRED BY THIS ARTICLE 9 OR OTHERWISE, EACH OF WHICH
REPORTS, STATEMENTS AND SCHEDULES SHALL BE PREPARED, TO THE EXTENT APPLICABLE,
IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY WITH PRIOR PERIODS TO FAIRLY
REFLECT THE FINANCIAL CONDITION OF THE BORROWERS AT THE CLOSE OF, AND ITS
RESULTS OF OPERATIONS FOR, THE PERIOD(S) COVERED THEREIN.


(C)           AT ALL TIMES, KEEP ACCURATE CURRENT RECORDS OF THE COLLATERAL
INCLUDING, WITHOUT LIMITATION, ACCURATE CURRENT STOCK, COST, AND SALES RECORDS
OF ITS INVENTORY, ACCURATELY AND

33

 


--------------------------------------------------------------------------------





 

sufficiently itemizing and describing the kinds, types, and quantities of
Inventory and the cost and selling prices thereof


(D)           AT ALL TIMES, RETAIN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WHO
ARE REASONABLY SATISFACTORY TO THE LENDER AND INSTRUCT SUCH ACCOUNTANTS TO FULLY
COOPERATE WITH, AND BE AVAILABLE TO, THE LENDER TO DISCUSS THE BORROWERS’
FINANCIAL PERFORMANCE, FINANCIAL CONDITION, OPERATING RESULTS, CONTROLS, AND
SUCH OTHER MATTERS, WITHIN THE SCOPE OF THE RETENTION OF SUCH ACCOUNTANTS, AS
MAY BE RAISED BY THE LENDER. THE LENDER ACKNOWLEDGES THAT ERNST & YOUNG, LLP,
ARE ACCEPTABLE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


(E)           NOT CHANGE THE BORROWERS’ FISCAL YEAR.


(F)            NOT CHANGE TAXPAYER IDENTIFICATION NUMBER OF THE BORROWERS.


9-2.          ACCESS TO RECORDS.


(A)           THE BORROWERS SHALL ACCORD THE LENDER AND THE LENDER’S
REPRESENTATIVES WITH ACCESS FROM TIME TO TIME AS THE LENDER AND SUCH
REPRESENTATIVES MAY REASONABLY REQUIRE TO ALL PROPERTIES OWNED BY OR OVER WHICH
THE BORROWERS HAVE CONTROL, UPON REASONABLE NOTICE AND IN A MANNER WHICH DOES
NOT UNREASONABLY INTERFERE WITH THE USE AND CONDUCT OF THE BORROWERS’ BUSINESS
(PROVIDED NO NOTICE SHALL BE REQUIRED UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT). THE LENDER AND THE LENDER’S REPRESENTATIVES SHALL HAVE THE RIGHT, AND
THE BORROWERS WILL PERMIT THE LENDER AND SUCH REPRESENTATIVES FROM TIME TO TIME
AS THE LENDER AND SUCH REPRESENTATIVES MAY REASONABLY REQUEST, UPON REASONABLE
NOTICE AND IN A MANNER WHICH DOES NOT UNREASONABLY INTERFERE WITH THE USE AND
CONDUCT OF THE BORROWERS’ BUSINESS (PROVIDED NO NOTICE SHALL BE REQUIRED AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT) REQUEST, TO EXAMINE, INSPECT, COPY, AND
MAKE EXTRACTS FROM ANY AND ALL OF THE BORROWERS’ BOOKS, RECORDS, ELECTRONICALLY
STORED DATA, PAPERS, AND FILES. THE BORROWERS SHALL MAKE ALL OF THE BORROWERS’
COPYING FACILITIES AVAILABLE TO THE LENDER.


(B)           THE BORROWERS HEREBY AUTHORIZE THE LENDER AND THE LENDER’S
REPRESENTATIVES TO:

(I)            INSPECT, COPY, DUPLICATE, REVIEW, CAUSE TO BE REDUCED TO HARD
COPY, RUN OFF, DRAW OFF, AND OTHERWISE USE ANY AND ALL COMPUTER OR
ELECTRONICALLY STORED INFORMATION OR DATA WHICH RELATE TO THE BORROWERS, OR ANY
SERVICE BUREAU, CONTRACTOR, ACCOUNTANT, OR OTHER PERSON, AND DIRECTS ANY SUCH
SERVICE BUREAU, CONTRACTOR, ACCOUNTANT, OR OTHER PERSON FULLY TO COOPERATE WITH
THE LENDER AND THE LENDER’S REPRESENTATIVES WITH RESPECT THERETO.

(II)           VERIFY AT ANY TIME THE COLLATERAL OR ANY PORTION THEREOF,
INCLUDING VERIFICATION WITH ACCOUNT DEBTORS, AND/OR WITH THE BORROWERS’ COMPUTER
BILLING COMPANIES, COLLECTION AGENCIES, AND ACCOUNTANTS AND TO SIGN THE NAME OF
THE BORROWERS ON ANY NOTICE TO THE BORROWERS’ ACCOUNT DEBTORS OR VERIFICATION OF
THE COLLATERAL.


(C)           THE LENDER SHALL TREAT ALL SUCH INFORMATION AS CONFIDENTIAL,
EXCEPT TO THE EXTENT NECESSARY FOR THE LENDER TO ENFORCE ITS RIGHTS UNDER THIS
AGREEMENT AND ANY AGREEMENTS EXECUTED IN CONNECTION HEREWITH.

34

 


--------------------------------------------------------------------------------



 


9-3.          IMMEDIATE NOTICE TO LENDER.


(A)           THE BORROWERS SHALL PROVIDE THE LENDER WITH WRITTEN NOTICE
IMMEDIATELY UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, WHICH WRITTEN
NOTICE SHALL BE WITH REASONABLE PARTICULARITY AS TO THE FACTS AND CIRCUMSTANCES
IN RESPECT OF WHICH SUCH NOTICE IS BEING GIVEN:

(I)            WITHIN FIVE (5) DAYS AFTER ANY CHANGE IN THE BORROWERS’ EXECUTIVE
OFFICERS.

(II)           WITHIN FIVE (5) DAYS AFTER THE COMPLETION OF ANY PHYSICAL COUNT
OF THE BORROWERS’ INVENTORY (TOGETHER WITH A COPY OF THE CERTIFIED OR SUCH OTHER
RESULTS AS MAY THEN BE AVAILABLE THEREOF).

(III)          ANY CEASING OF THE BORROWERS’ MAKING OF PAYMENT, IN THE ORDINARY
COURSE, TO ANY OF ITS CREDITORS (EXCLUDING THE CEASING OF THE MAKING OF SUCH
PAYMENTS ON ACCOUNT OF A BONA FIDE DISPUTE WITH A CREDITOR NOT IN EXCESS OF
FIFTY THOUSAND ($50,000) DOLLARS).

(IV)          ANY FAILURE BY THE BORROWERS TO PAY RENT AT ANY OF THE BORROWERS’
LOCATIONS, WHICH FAILURE CONTINUES FOR MORE THAN THREE (3) DAYS FOLLOWING THE
DAY ON WHICH SUCH RENT FIRST CAME DUE. IF BORROWERS HAVE ANY DISPUTE WITH ANY
LANDLORD WITH RESPECT TO RENT PAYABLE OR OTHER MATTERS, BORROWERS SHALL GIVE
LENDER WRITTEN NOTICE OF SAID DISPUTE.

(V)           ANY FAILURE BY BORROWERS TO PAY TRADE LIABILITIES OR OTHER EXPENSE
LIABILITIES IN ACCORDANCE WITH THEIR PAST BUSINESS PRACTICES.

(VI)          ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, OR
FINANCIAL AFFAIRS OF THE BORROWERS.

(VII)         THE OCCURRENCE OF ANY SUSPENSION EVENT.

(VIII)        ANY DECISION ON THE PART OF THE BORROWERS TO DISCHARGE THE
BORROWERS’ PRESENT INDEPENDENT ACCOUNTANTS OR ANY WITHDRAWAL OR RESIGNATION BY
SUCH INDEPENDENT ACCOUNTANTS FROM THEIR ACTING IN SUCH CAPACITY (AS TO WHICH,
SEE SUBSECTION 9-1 (D)).

(IX)           WITHIN FIVE (5) DAYS OF LEARNING OF ANY LITIGATION WHICH, IF
DETERMINED ADVERSELY TO THE BORROWERS, MIGHT HAVE A MATERIAL ADVERSE EFFECT ON
THE FINANCIAL CONDITION OF THE BORROWERS.

(X)            WITHIN FIVE (5) DAYS OF THE REDUCTION BY ANY OF BORROWERS’
MATERIAL VENDORS IN THE AMOUNT OF TRADE CREDIT OR TERMS PROVIDED BY SUCH VENDOR
TO BORROWERS ON THE DATE OF EXECUTION HEREOF.

(XI)           THE ENGAGEMENT OR EMPLOYMENT BY THE BORROWERS OF ANY BANKRUPTCY,
RESTRUCTURING OR “TURN-AROUND” PROFESSIONALS.


(B)           THE BORROWERS SHALL:

(I)            EXCEPT TO THE EXTENT AVAILABLE ON EDGAR, PROVIDE THE LENDER,

35

 


--------------------------------------------------------------------------------




 

when so distributed, with copies of any materials distributed to the
shareholders of the Borrowers (qua such shareholders).

(II)           ADD THE LENDER AS AN ADDRESSEE ON ALL MAILING LISTS MAINTAINED BY
OR FOR THE BORROWERS.

(III)          AT THE REQUEST OF THE LENDER, FROM TIME TO TIME, PROVIDE THE
LENDER WITH COPIES OF ALL ADVERTISING (INCLUDING COPIES OF ALL PRINT ADVERTISING
AND DUPLICATE TAPES OF ALL VIDEO AND RADIO SUCH ADVERTISING).

(IV)          PROVIDE THE LENDER, WITHIN FIVE (5) DAYS OF RECEIPT BY THE
BORROWERS, WITH A COPY OF ANY MANAGEMENT LETTER OR SIMILAR COMMUNICATIONS FROM
ANY ACCOUNTANT OF THE BORROWERS.


9-4.          BORROWING BASE CERTIFICATE.  THE BORROWERS SHALL PROVIDE THE
LENDER, DAILY, WITH A BORROWING BASE CERTIFICATE (IN THE FORM OF EXHIBIT 9-4
ANNEXED HERETO, AS SUCH FORM MAY BE REVISED FROM TIME TO TIME BY THE LENDER).
SUCH CERTIFICATE MAY BE SENT TO THE LENDER BY FACSIMILE TRANSMISSION, PROVIDED
THAT THE ORIGINAL THEREOF IS FORWARDED TO THE LENDER ON THE DATE OF SUCH
TRANSMISSION AT ITS REQUEST. NO ADJUSTMENTS TO THE BORROWING BASE CERTIFICATE
MAY BE MADE WITHOUT SUPPORT DOCUMENTATION AND SUCH OTHER DOCUMENTATION AS MAY BE
REQUESTED BY LENDER FROM TIME TO TIME.


9-5.          WEEKLY REPORTS.  WEEKLY, NOT LATER THAN WEDNESDAY FOR THE
IMMEDIATELY PRECEDING FISCAL WEEK:

See EXHIBIT 9-R.

In the event that Availability equals Two Hundred Fifty Thousand ($250,000)
Dollars or less for seven (7) consecutive days, then Borrowers shall provide
Lender with weekly cash flow reports in form and content satisfactory to Lender.

9-6.          Monthly Reports.


(A)           MONTHLY, THE BORROWERS SHALL PROVIDE THE LENDER WITH ORIGINAL
COUNTERPARTS OF (EACH IN SUCH FORM AS THE LENDER FROM TIME TO TIME MAY SPECIFY):

(I)            WITHIN FIFTEEN (15) DAYS OF THE END OF THE PREVIOUS MONTH:

See EXHIBIT 9-R

(II)                                  WITHIN THIRTY (30) DAYS OF THE END OF THE
PREVIOUS MONTH:

See EXHIBIT 9-R


9-7.          ANNUAL REPORTS.


(A)           IN ADDITION TO THE MONTHLY REPORTS REQUIRED UNDER ARTICLE 9-6,
ANNUALLY, WITHIN NINETY (90) DAYS FOLLOWING THE END OF THE BORROWERS’ FISCAL
YEAR, THE BORROWERS SHALL FURNISH THE LENDER WITH AN ORIGINAL SIGNED COUNTERPART
OF THE BORROWERS’ ANNUAL FINANCIAL

36

 


--------------------------------------------------------------------------------





 

statement, which statement shall have been prepared by, and bearing the
unqualified opinion of, the Borrowers’ independent certified public accountants
(i.e. said statement shall be” certified” by such accountants). Such annual
statement shall include, at a minimum (with comparative information for the then
prior fiscal year) a balance sheet, income statement, statement of changes in
shareholders’ equity, and cash flows.


(B)           EACH ANNUAL STATEMENT SHALL BE ACCOMPANIED BY SUCH ACCOUNTANT’S
CERTIFICATE INDICATING THAT TO THE BEST KNOWLEDGE OF SUCH ACCOUNTANT, NO EVENT
HAS OCCURRED WHICH IS OR WHICH, SOLELY WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE (OR BOTH) WOULD BE, AN EVENT OF DEFAULT.


(C)           BORROWERS SHALL PROVIDE INTERIM DRAFT (SUBJECT TO YEAR END AUDIT
AND SIMILAR ADJUSTMENTS) ANNUAL FINANCIAL STATEMENTS (INCLUSIVE OF SUBSEQUENT
PERIODS, UNTIL YEAR END STATEMENTS ARE DELIVERED) WITHIN FORTY-FIVE (45) DAYS OF
EACH YEAR END.


9-8.          OFFICER’S CERTIFICATES.  THE BORROWERS SHALL CAUSE THE BORROWERS’
PRESIDENT AND CHIEF FINANCIAL OFFICER RESPECTIVELY TO PROVIDE SUCH PERSON’S
CERTIFICATE WITH THOSE MONTHLY, QUARTERLY, AND ANNUAL STATEMENTS TO BE FURNISHED
PURSUANT TO THIS AGREEMENT, WHICH CERTIFICATE SHALL:


(A)           INDICATE THAT THE SUBJECT STATEMENT WAS PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED, AND PRESENTS FAIRLY THE FINANCIAL CONDITION OF
THE BORROWERS AT THE CLOSE OF, AND THE RESULTS OF THE BORROWERS’ OPERATIONS AND
CASH FLOWS FOR, THE PERIOD(S) COVERED, SUBJECT, HOWEVER (WITH THE EXCEPTION OF
THE CERTIFICATE WHICH ACCOMPANIES SUCH ANNUAL STATEMENT) TO USUAL YEAR END
ADJUSTMENTS.


(B)           INDICATE EITHER THAT (I) NO SUSPENSION EVENT HAS OCCURRED OR (II)
IF SUCH AN EVENT HAS OCCURRED, ITS NATURE (IN REASONABLE DETAIL) AND THE STEPS
(IF ANY) BEING TAKEN OR CONTEMPLATED BY THE BORROWERS TO BE TAKEN ON ACCOUNT
THEREOF.


(C)           INCLUDE CALCULATIONS CONCERNING THE BORROWERS’ COMPLIANCE (OR
FAILURE TO COMPLY) AT THE DATE OF THE SUBJECT STATEMENT WITH EACH OF THE
FINANCIAL PERFORMANCE COVENANTS INCLUDED IN SECTION 9-12, BELOW.


(D)           INDICATE THAT ALL TAXES (BROKEN DOWN BY TYPE AND TAXING AUTHORITY)
HAVE OR HAVE NOT BEEN PAID.


(E)           INDICATE THAT ALL RENT AND ADDITIONAL RENT (BROKEN DOWN BY STORE
LOCATION) DUE PURSUANT TO ANY STORE LEASE HAVE OR HAVE NOT BEEN PAID.


9-9.          INVENTORIES, APPRAISALS, AND AUDITS.


(A)           THE LENDER, AT THE EXPENSE OF THE BORROWERS, MAY PARTICIPATE IN
AND/OR OBSERVE EACH PHYSICAL COUNT AND/OR INVENTORY OF SO MUCH OF THE COLLATERAL
AS CONSISTS OF INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF THE BORROWERS.


(B)           UPON THE LENDER’S REQUEST FROM TIME TO TIME AFTER REASONABLE
NOTICE (EXCEPT AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT), THE BORROWERS SHALL
OBTAIN, OR SHALL PERMIT THE LENDER TO OBTAIN (IN ALL EVENTS, AT THE BORROWERS’
EXPENSE) FINANCIAL OR SKU BASED PHYSICAL COUNTS AND/OR INVENTORIES OF THE
COLLATERAL, CONDUCTED BY SUCH INVENTORY TAKERS AS ARE SATISFACTORY TO THE LENDER
AND FOLLOWING SUCH METHODOLOGY AS MAY BE REQUIRED BY THE LENDER, EACH OF WHICH

37

 


--------------------------------------------------------------------------------





 

physical counts and/or financial or SKU based inventories shall be observed by
the Borrowers’ accountants. The Lender will require the Borrowers to conduct one
(1) such count and/or inventory during each twelve (12) month period during
which this Agreement is in effect, but in its discretion, may undertake
additional such counts or inventories during such period. The draft or unaudited
results of all inventories or counts shall be furnished to Lender immediately
thereafter and final, reconciled results within fifteen (15) days of the taking
of such inventories or counts. The Lender reserves the right to seek directly
unaudited or draft results from such inventory takers.


(C)           UPON THE LENDER’S REQUEST FROM TIME TO TIME, THE BORROWERS SHALL
PERMIT THE LENDER TO OBTAIN APPRAISALS (IN ALL EVENTS, AT THE BORROWERS’
EXPENSE) CONDUCTED BY SUCH APPRAISERS AS ARE SATISFACTORY TO THE LENDER WITH
SUCH FREQUENCY AS SET FORTH IN THE APPRAISAL/AUDIT GRID. IN ITS DISCRETION, THE
LENDER MAY OBTAIN SUCH ADDITIONAL APPRAISALS (PROVIDED, HOWEVER, ABSENT AN EVENT
OF DEFAULT, SUCH ADDITIONAL APPRAISALS SHALL BE AT LENDER’S EXPENSE AND,
FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH ADDITIONAL APPRAISALS
SHALL BE AT BORROWERS’ EXPENSE.


(D)           THE LENDER CONTEMPLATES CONDUCTING COMMERCIAL FINANCE AUDITS (IN
EACH EVENT, AT THE BORROWERS’ EXPENSE) OF THE BORROWERS’ BOOKS AND RECORDS WITH
SUCH FREQUENCY AS SET FORTH IN THE APPRAISAL/AUDIT GRID. IN ITS DISCRETION THE
LENDER MAY UNDERTAKE SUCH ADDITIONAL AUDITS (PROVIDED, HOWEVER, ABSENT AN EVENT
OF DEFAULT, SUCH ADDITIONAL AUDITS SHALL BE AT THE LENDER’S EXPENSE; HOWEVER,
FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH ADDITIONAL AUDITS SHALL BE
AT BORROWERS’ EXPENSE). THE CURRENT AUDIT FEES FOR A FIELD EXAMINATION CONDUCTED
BY THE LENDER ARE EIGHT HUNDRED ($800) DOLLARS PER MAN, PER DAY, PLUS EXPENSES.
THE BORROWERS ACKNOWLEDGE THAT THE LENDER MAY CONDUCT A FIELD EXAMINATION WITHIN
NINETY (90) DAYS OF THE DATE HEREOF.


(E)           IN THE EVENT THAT BORROWERS DO NOT UNDERTAKE “MYSTERY SHOPPING”
(SO-CALLED) AND SHARE THE RESULTS OF THE SAME WITH LENDER, LENDER FROM TIME TO
TIME (IN ALL EVENTS, AT THE BORROWERS’ EXPENSE) MAY UNDERTAKE “MYSTERY SHOPPING”
(SO-CALLED) VISITS TO ALL OR ANY OF THE BORROWERS’ BUSINESS PREMISES. THE LENDER
SHALL PROVIDE THE BORROWERS WITH A COPY OF ANY NON-COMPANY CONFIDENTIAL RESULTS
OF SUCH MYSTERY SHOPPING UPON BORROWERS’ WRITTEN REQUEST.


9-10.        ADDITIONAL FINANCIAL INFORMATION.


(A)           IN ADDITION TO ALL OTHER INFORMATION REQUIRED TO BE PROVIDED
PURSUANT TO THIS ARTICLE 9, THE BORROWERS PROMPTLY SHALL PROVIDE THE LENDER WITH
SUCH OTHER AND ADDITIONAL INFORMATION CONCERNING THE BORROWERS AND ANY GUARANTOR
OF THE LIABILITIES, THE COLLATERAL, THE OPERATION OF THE BORROWERS’ BUSINESS,
AND THE BORROWERS’ FINANCIAL CONDITION, INCLUDING ORIGINAL COUNTERPARTS OF
FINANCIAL REPORTS AND STATEMENTS, AS THE LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST FROM THE BORROWERS.


(B)           THE BORROWERS HAVE PROVIDED THE LENDER WITH ITS CURRENT BUSINESS
PLAN, A COPY OF WHICH IS ANNEXED HERETO AS EXHIBIT 9-10. THE BORROWERS MAY
PROVIDE THE LENDER, FROM TIME TO TIME HEREAFTER, WITH UPDATED BUSINESS PLANS. IN
ALL EVENTS, THE BORROWERS, NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE END OF
EACH OF THE BORROWERS’ FISCAL YEARS, SHALL FURNISH THE LENDER WITH AN UPDATED
AND EXTENDED BUSINESS PLAN WHICH SHALL GO OUT AT LEAST THROUGH THE END

38

 


--------------------------------------------------------------------------------





 

of the then next fiscal year. Borrowers may also provide further updated
Business Plans during any such fiscal year. In each event, such updated and
extended Business Plans shall be prepared pursuant to a methodology and shall
include such assumptions as are satisfactory to the Lender. Routinely throughout
the year, the Lender, following the receipt of any of such revised forecast
which reflects material adverse business performance, may, but shall not be
under any obligation to, revise the financial performance covenants included on
EXHIBIT 9-11, annexed hereto.


9-11.        FINANCIAL PERFORMANCE AND INVENTORY COVENANTS.  THE BORROWERS SHALL
OBSERVE AND COMPLY WITH THOSE FINANCIAL PERFORMANCE AND INVENTORY COVENANTS SET
FORTH ON EXHIBIT 9-11 ANNEXED HERETO.


9-12.        ELECTRONIC REPORTING.  AT LENDER’S OPTION ALL INFORMATION AND
REPORTS REQUIRED TO BE SUPPLIED TO LENDER BY BORROWERS SHALL BE TRANSMITTED
ELECTRONICALLY PURSUANT TO AN ELECTRONIC TRANSMITTING REPORTING SYSTEM AND SHALL
BE IN A RECORD LAYOUT FORMAT DESIGNATED BY LENDER FROM TIME TO TIME.


ARTICLE 10 - EVENTS OF DEFAULT

The occurrence of any event described in this Article 10 respectively shall
constitute an “Event of Default” herein. Upon the occurrence of any Event of
Default described in Section 10-11, any and all Liabilities shall become due and
payable without any further act on the part of the Lender. Upon the occurrence
of any other Event of Default, any and all Liabilities shall become immediately
due and payable, at the option of the Lender upon notice to Borrower. The
occurrence of any Event of Default shall also constitute a default under all
other agreements between the Lender and the Borrowers and instruments and papers
given the Lender by the Borrowers, whether such agreements, instruments, or
papers now exist or hereafter arise.


10-1.        FAILURE TO PAY REVOLVING CREDIT.  THE FAILURE BY THE BORROWERS TO
PAY ANY AMOUNT WHEN DUE UNDER THE REVOLVING CREDIT.


10-2.        FAILURE TO MAKE OTHER PAYMENTS.  THE FAILURE BY THE BORROWERS TO
PAY WHEN DUE (OR UPON DEMAND, IF PAYABLE ON DEMAND) ANY PAYMENT LIABILITY OTHER
THAN UNDER THE REVOLVING CREDIT WHICH FAILURE IS NOT CURED WITHIN ONE (1) DAY
AFTER THE BORROWERS ARE GIVEN NOTICE THEREOF.


10-3.        FAILURE TO PERFORM COVENANT OR LIABILITY (NO GRACE PERIOD).  THE
FAILURE BY THE BORROWERS TO PROMPTLY, PUNCTUALLY, FAITHFULLY AND TIMELY PERFORM,
DISCHARGE, OR COMPLY WITH ANY COVENANT OR LIABILITY NOT OTHERWISE DESCRIBED IN
SECTION 10-1 OR SECTION 10-2, ABOVE, AND INCLUDED IN ANY OF THE FOLLOWING
PROVISIONS HEREOF:

Section

 

Relates to:

5-4

 

Location of Collateral

5-5

 

Title to Assets

5-6

 

Indebtedness

5-7

 

Insurance Policies

5-12

 

Pay Taxes

 

39

 


--------------------------------------------------------------------------------




 

5-21

 

Affiliate Transactions

5-23

 

Additional Assurances

Article 7

 

Cash Management

Article 9

 

Financial Reporting Requirements and Financial Covenants

 

The foregoing notwithstanding, in the event an involuntary lien is placed on the
Collateral, the Borrowers shall have a thirty (30) day period within which to
obtain the release thereof (provided such lien is not prior to the Lender’s lien
on such Collateral).


10-4.        FAILURE TO PERFORM COVENANT OR LIABILITY (GRACE PERIOD).  THE
FAILURE BY THE BORROWERS TO PROMPTLY, PUNCTUALLY AND FAITHFULLY PERFORM, OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
PURSUANT TO ANY OF THE PROVISIONS OF THIS AGREEMENT, OTHER THAN THOSE DESCRIBED
IN SECTIONS 10-1, 10-2 OR 10-3, OR IN ANY OTHER AGREEMENT WITH LENDER WHICH IS
NOT REMEDIED WITHIN THE EARLIER OF TEN (10) DAYS AFTER (I) NOTICE THEREOF BY
LENDER TO BORROWERS, OR (II) THE DATE BORROWERS WERE REQUIRED TO GIVE NOTICE TO
LENDER PURSUANT TO SECTION 9-3(A)(VI) HEREOF.


10-5.        MISREPRESENTATION.  THE GOOD FAITH DETERMINATION BY THE LENDER THAT
ANY REPRESENTATION OR WARRANTY AT ANY TIME MADE BY ANY BORROWER TO THE LENDER
WAS NOT TRUE OR COMPLETE IN ALL MATERIAL RESPECTS WHEN GIVEN.


10-6.        ACCELERATION OF OTHER DEBT. BREACH OF LEASE.  THE OCCURRENCE OF ANY
EVENT SUCH THAT ANY INDEBTEDNESS OF ANY BORROWER TO ANY CREDITOR OTHER THAN THE
LENDER IS ACCELERATED OR, WITHOUT THE CONSENT OF SUCH BORROWER, ANY LEASE IS
BREACHED AND TERMINATED.


10-7.        DEFAULT UNDER OTHER AGREEMENTS.  THE OCCURRENCE OF ANY BREACH OR
DEFAULT UNDER ANY AGREEMENT BETWEEN THE LENDER AND THE BORROWERS OR INSTRUMENT
OR PAPER GIVEN THE LENDER BY THE BORROWERS, WHETHER SUCH AGREEMENT, INSTRUMENT,
OR PAPER NOW EXISTS OR HEREAFTER ARISES, CONTINUING BEYOND ANY APPLICABLE CURE
OR GRACE PERIOD THEREUNDER, (NOTWITHSTANDING THAT THE LENDER MAY NOT HAVE
EXERCISED ITS RIGHTS UPON DEFAULT UNDER ANY SUCH OTHER AGREEMENT, INSTRUMENT OR
PAPER).


10-8.        CASUALTY LOSS, NON-ORDINARY COURSE SALES.  THE OCCURRENCE OF ANY
(A) UNINSURED LOSS, THEFT, DAMAGE, OR DESTRUCTION OF OR TO ANY MATERIAL PORTION
OF THE COLLATERAL, OR (B) SALE (OTHER THAN SALES IN THE ORDINARY COURSE OF
BUSINESS OR OTHERWISE PERMITTED HEREUNDER) OF ANY MATERIAL PORTION OF THE
COLLATERAL.


10-9.        JUDGMENT, RESTRAINT OF BUSINESS.


(A)           THE SERVICE OF PROCESS UPON THE LENDER OR ANY PARTICIPANT SEEKING
TO ATTACH, BY TRUSTEE, MESNE, OR OTHER PROCESS, ANY OF THE BORROWER’S FUNDS ON
DEPOSIT WITH, OR ASSETS OF ANY BORROWER IN THE POSSESSION OF, THE LENDER OR SUCH
PARTICIPANT.


(B)           THE ENTRY OF ANY JUDGMENT AGAINST ANY BORROWER, WHICH JUDGMENT IS
NOT SATISFIED (IF A MONEY JUDGMENT) OR APPEALED FROM (WITH EXECUTION OR SIMILAR
PROCESS STAYED) WITHIN FIFTEEN (15) DAYS OF ITS ENTRY.

40

 


--------------------------------------------------------------------------------



 


(C)           THE ENTRY OF ANY ORDER OR THE IMPOSITION OF ANY OTHER PROCESS
HAVING THE FORCE OF LAW, THE EFFECT OF WHICH IS TO RESTRAIN IN ANY MATERIAL WAY
THE CONDUCT BY ANY BORROWER OF ITS BUSINESS IN THE ORDINARY COURSE.


10-10.      BUSINESS FAILURE.  ANY ACT BY, AGAINST, OR RELATING TO ANY BORROWER,
OR ITS PROPERTY OR ASSETS, WHICH ACT CONSTITUTES THE APPLICATION FOR, CONSENT
TO, OR SUFFERANCE OF THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR OTHER PERSON,
PURSUANT TO COURT ACTION OR OTHERWISE, OVER ALL, OR ANY PART OF SUCH BORROWER’S
PROPERTY; THE GRANTING OF ANY TRUST MORTGAGE OR EXECUTION OF AN ASSIGNMENT FOR
THE BENEFIT OF THE CREDITORS OF SUCH BORROWER, OR THE OCCURRENCE OF ANY OTHER
VOLUNTARY OR INVOLUNTARY LIQUIDATION OR EXTENSION OF DEBT AGREEMENT FOR SUCH
BORROWER; OR THE OFFERING BY OR ENTERING INTO BY SUCH BORROWER OF ANY
COMPOSITION, EXTENSION, OR ANY OTHER ARRANGEMENT SEEKING RELIEF FROM OR
EXTENSION OF THE DEBTS OF SUCH BORROWER, OR THE INITIATION OF ANY OTHER JUDICIAL
OR NON-JUDICIAL PROCEEDING OR AGREEMENT BY, AGAINST, OR INCLUDING SUCH BORROWER
WHICH SEEKS OR INTENDS TO ACCOMPLISH A REORGANIZATION OR ARRANGEMENT WITH
CREDITORS.


10-11.      BANKRUPTCY.  THE FAILURE BY ANY BORROWER TO GENERALLY PAY THE DEBTS
OF SUCH BORROWER AS THEY MATURE; THE FILING OF ANY COMPLAINT, APPLICATION, OR
PETITION BY OR AGAINST SUCH BORROWER INITIATING ANY MATTER IN WHICH SUCH
BORROWER IS OR MAY BE GRANTED ANY RELIEF FROM THE DEBTS OF SUCH BORROWER
PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER INSOLVENCY STATUTE OR PROCEDURE.


10-12.      DEFAULT BY GUARANTOR.  THE OCCURRENCE OF ANY OF THE FOREGOING EVENTS
OF DEFAULT WITH RESPECT TO ANY GUARANTOR OF THE LIABILITIES, AS IF SUCH
GUARANTOR WERE A “BORROWER” DESCRIBED THEREIN.


10-13.      INDICTMENT - FORFEITURE.  THE INDICTMENT OF, OR INSTITUTION OF ANY
LEGAL PROCESS OR PROCEEDING AGAINST, ANY BORROWER, OR ANY GUARANTOR OF THE
LIABILITIES UNDER ANY FEDERAL, STATE, MUNICIPAL, AND OTHER CIVIL OR CRIMINAL
STATUTE, RULE, REGULATION, ORDER, OR OTHER REQUIREMENT HAVING THE FORCE OF LAW
WHERE THE RELIEF, PENALTIES, OR REMEDIES SOUGHT OR AVAILABLE INCLUDE THE
FORFEITURE OF ANY PROPERTY OF SUCH BORROWER AND/OR THE IMPOSITION OF ANY STAY OR
OTHER ORDER, THE EFFECT OF WHICH COULD BE TO RESTRAIN IN ANY MATERIAL WAY THE
CONDUCT BY SUCH BORROWER OF ITS BUSINESS IN THE ORDINARY COURSE.


10-14.      TERMINATION OF GUARANTY.  THE TERMINATION OR ATTEMPTED TERMINATION
OF ANY GUARANTY BY ANY GUARANTOR OF THE LIABILITIES.


10-15.      CHALLENGE TO LOAN DOCUMENTS.


(A)           ANY CHALLENGE BY OR ON BEHALF OF ANY BORROWER OR ANY GUARANTOR OF
THE LIABILITIES TO THE VALIDITY OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT STRICTLY IN ACCORDANCE WITH THE SUBJECT LOAN
DOCUMENT’S TERMS OR WHICH SEEKS TO VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY
AFFECT ANY SECURITY INTEREST CREATED BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT
MADE PURSUANT THERETO.


(B)           ANY DETERMINATION BY ANY COURT OR ANY OTHER JUDICIAL OR GOVERNMENT
AUTHORITY THAT ANY LOAN DOCUMENT IS NOT ENFORCEABLE STRICTLY IN ACCORDANCE WITH
THE SUBJECT LOAN DOCUMENT’S TERMS OR WHICH VOIDS, AVOIDS, LIMITS, OR OTHERWISE
ADVERSELY AFFECTS ANY SECURITY INTEREST CREATED BY ANY LOAN DOCUMENT OR ANY
PAYMENT MADE PURSUANT THERETO.

41

 


--------------------------------------------------------------------------------





 


10-16.      EXECUTIVE MANAGEMENT.  THE DEATH, DISABILITY, OR FAILURE OF
SALVATORE PERISANO (UNLESS REPLACED BY AN INDIVIDUAL OR INDIVIDUALS REASONABLY
SATISFACTORY TO LENDER) AT ANY TIME TO EXERCISE THAT AUTHORITY AND DISCHARGE
THOSE MANAGEMENT RESPONSIBILITIES WITH RESPECT TO THE BORROWERS AS ARE EXERCISED
AND DISCHARGED BY SALVATORE PERISANO AT THE EXECUTION OF THIS AGREEMENT.


10-17.      CHANGE IN CONTROL.  ANY CHANGE IN THE OWNERSHIP OF THE CAPITAL STOCK
OF IPARTY RETAIL STORES CORP. OR IF SALVATORE PERISANO (UNLESS REPLACED BY AN
INDIVIDUAL OR INDIVIDUALS REASONABLY SATISFACTORY TO LENDER) FAILS TO REMAIN AS
CHAIRMAN OF THE BOARD OF DIRECTORS OR CHIEF EXECUTIVE OFFICER OF IPARTY CORP.


10-18.      MATERIAL ADVERSE CHANGE.  IF THERE IS A MATERIAL ADVERSE CHANGE.


10-19.      SUBORDINATED INDEBTEDNESS.


(A)           THE OCCURRENCE AND CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT
IN RESPECT OF ANY THE SELLER NOTE, THE TERM NOTE, THE HIGHBRIDGE NOTE OR ANY
ADDITIONAL SUBORDINATED DEBT, OR


(B)           THE OCCURRENCE OF ANY BREACH OF ANY SUBORDINATION AGREEMENT BY ANY
PARTY THERETO.


ARTICLE 11 - RIGHTS AND REMEDIES UPON DEFAULT

In addition to all of the rights, remedies, powers, privileges, and discretions
which the Lender is provided prior to the occurrence of an Event of Default, the
Lender shall have the following rights and remedies upon the occurrence of any
Event of Default and at any time thereafter. No stay which otherwise might be
imposed pursuant to the Bankruptcy Code or otherwise shall stay, limit, prevent,
hinder, delay, restrict, or otherwise prevent the Lender’s exercise of any of
such rights and remedies.


11-1.        RIGHTS OF ENFORCEMENT.  THE LENDER SHALL HAVE ALL OF THE RIGHTS AND
REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE DCC, IN ADDITION TO WHICH THE
LENDER SHALL HAVE ALL AND EACH OF THE FOLLOWING RIGHTS AND REMEDIES:


(A)           TO COLLECT THE RECEIVABLES COLLATERAL WITH OR WITHOUT THE TAKING
OF POSSESSION OF ANY OF THE COLLATERAL.


(B)           TO TAKE POSSESSION OF ALL OR ANY PORTION OF THE COLLATERAL.


(C)           TO SELL, LEASE, OR OTHERWISE DISPOSE OF ANY OR ALL OF THE
COLLATERAL, IN ITS THEN CONDITION OR FOLLOWING SUCH PREPARATION OR PROCESSING AS
THE LENDER DEEMS ADVISABLE AND WITH OR WITHOUT THE TAKING OF POSSESSION OF ANY
OF THE COLLATERAL.


(D)           TO CONDUCT ONE OR MORE GOING OUT OF BUSINESS SALES, STRATEGIC
SALES OR OTHER SALES WHICH INCLUDE THE SALE OR OTHER DISPOSITION OF THE
COLLATERAL.


(E)           TO APPLY THE RECEIVABLES COLLATERAL OR THE PROCEEDS OF THE
COLLATERAL TOWARDS (BUT NOT NECESSARILY IN COMPLETE SATISFACTION OF) THE
LIABILITIES.

42

 


--------------------------------------------------------------------------------





 


(F)            TO EXERCISE ALL OR ANY OF THE RIGHTS, REMEDIES, POWERS,
PRIVILEGES, AND DISCRETIONS UNDER ALL OR ANY OF THE LOAN DOCUMENTS.


11-2.        SALE OF COLLATERAL.


(A)           ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL MAY BE AT PUBLIC
OR PRIVATE SALE UPON SUCH TERMS AND IN SUCH MANNER AS THE LENDER DEEMS
ADVISABLE, HAVING DUE REGARD TO COMPLIANCE WITH ANY STATUTE OR REGULATION WHICH
MIGHT AFFECT, LIMIT, OR APPLY TO THE LENDER’S DISPOSITION OF THE COLLATERAL.


(B)           THE LENDER, IN THE EXERCISE OF THE LENDER’S RIGHTS AND REMEDIES
UPON DEFAULT, MAY CONDUCT ONE OR MORE GOING OUT OF BUSINESS SALES, IN THE
LENDER’S OWN RIGHT OR BY ONE OR MORE AGENTS AND CONTRACTORS. SUCH SALE(S) MAY BE
CONDUCTED UPON ANY PREMISES OWNED, LEASED, OR OCCUPIED BY THE BORROWERS. THE
LENDER AND ANY SUCH AGENT OR CONTRACTOR, IN CONJUNCTION WITH ANY SUCH SALE, MAY
AUGMENT THE INVENTORY WITH OTHER GOODS (ALL OF WHICH OTHER GOODS SHALL REMAIN
THE SOLE PROPERTY OF THE LENDER OR SUCH AGENT OR CONTRACTOR). ANY AMOUNTS
REALIZED FROM THE SALE OF SUCH GOODS WHICH CONSTITUTE AUGMENTATIONS TO THE
INVENTORY (NET OF AN ALLOCABLE SHARE OF THE COSTS AND EXPENSES INCURRED IN THEIR
DISPOSITION) SHALL BE THE SOLE PROPERTY OF THE LENDER OR SUCH AGENT OR
CONTRACTOR AND NEITHER THE BORROWERS NOR ANY PERSON CLAIMING UNDER OR IN RIGHT
OF THE BORROWERS SHALL HAVE ANY INTEREST THEREIN.


(C)           UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE
SPEEDILY IN VALUE, OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET (IN
WHICH EVENT THE LENDER SHALL PROVIDE THE BORROWERS WITH SUCH NOTICE AS MAY BE
PRACTICABLE UNDER THE CIRCUMSTANCES), THE LENDER SHALL GIVE THE BORROWERS AT
LEAST FIVE (5) DAYS PRIOR WRITTEN NOTICE OF THE DATE, TIME, AND PLACE OF ANY
PROPOSED PUBLIC SALE, AND OF THE DATE AFTER WHICH ANY PRIVATE SALE OR OTHER
DISPOSITION OF THE COLLATERAL MAY BE MADE. THE BORROWERS AGREE THAT SUCH WRITTEN
NOTICE SHALL SATISFY ALL REQUIREMENTS FOR NOTICE TO THE BORROWERS WHICH ARE
IMPOSED UNDER THE UCC OR OTHER APPLICABLE LAW WITH RESPECT TO THE EXERCISE OF
THE LENDER’S RIGHTS AND REMEDIES UPON DEFAULT.


(D)           THE LENDER MAY PURCHASE THE COLLATERAL, OR ANY PORTION OF IT AT
ANY SALE HELD UNDER THIS ARTICLE.


(E)           THE LENDER SHALL APPLY THE PROCEEDS OF ANY EXERCISE OF THE
LENDER’S RIGHTS AND REMEDIES UNDER THIS ARTICLE 11 TOWARDS THE LIABILITIES IN
SUCH MANNER AS THE LENDER DETERMINES.


11-3.        OCCUPATION OF BUSINESS LOCATION.  IN CONNECTION WITH THE LENDER’S
EXERCISE OF THE LENDER’S RIGHTS UNDER THIS ARTICLE 11, THE LENDER MAY ENTER
UPON, OCCUPY, AND USE ANY PREMISES OWNED OR OCCUPIED BY THE BORROWERS, AND MAY
EXCLUDE THE BORROWERS FROM SUCH PREMISES OR PORTION THEREOF AS MAY HAVE BEEN SO
ENTERED UPON, OCCUPIED, OR USED BY THE LENDER. THE LENDER SHALL NOT BE REQUIRED
TO REMOVE ANY OF THE COLLATERAL FROM ANY SUCH PREMISES UPON THE LENDER’S TAKING
POSSESSION THEREOF, AND MAY RENDER ANY COLLATERAL UNUSABLE TO THE BORROWERS. IN
NO EVENT SHALL THE LENDER BE LIABLE TO THE BORROWERS FOR USE OR OCCUPANCY BY THE
LENDER OF ANY PREMISES PURSUANT TO THIS ARTICLE 11, NOR FOR ANY CHARGE (SUCH AS
WAGES FOR THE BORROWERS’ EMPLOYEES AND UTILITIES) INCURRED IN CONNECTION WITH
THE LENDER’S EXERCISE OF THE LENDER’S RIGHTS AND REMEDIES.


11-4.        GRANT OF NONEXCLUSIVE LICENSE.  THE BORROWERS HEREBY GRANT TO THE
LENDER A

43

 


--------------------------------------------------------------------------------





 

royalty free nonexclusive irrevocable license to use, apply, and affix any
trademark, tradename, logo, or the like in which the Borrowers now or hereafter
has rights, such license being with respect to the Lender’s exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.


11-5.        ASSEMBLY OF COLLATERAL.  THE LENDER MAY REQUIRE THE BORROWERS TO
ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE LENDER AT THE BORROWERS’
SOLE RISK AND EXPENSE AT A PLACE OR PLACES WHICH ARE REASONABLY CONVENIENT TO
BOTH THE LENDER AND BORROWERS.


11-6.        RIGHTS AND REMEDIES.  THE RIGHTS, REMEDIES, POWERS, PRIVILEGES, AND
DISCRETIONS OF THE LENDER HEREUNDER (HEREIN, THE “LENDER’S RIGHTS AND REMEDIES”)
SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH IT WOULD
OTHERWISE HAVE. NO DELAY OR OMISSION BY THE LENDER IN EXERCISING OR ENFORCING
ANY OF THE LENDER’S RIGHTS AND REMEDIES SHALL OPERATE AS, OR CONSTITUTE, A
WAIVER THEREOF. NO WAIVER BY THE LENDER OF ANY EVENT OF DEFAULT OR OF ANY
DEFAULT UNDER ANY OTHER AGREEMENT SHALL OPERATE AS A WAIVER OF ANY OTHER DEFAULT
HEREUNDER OR UNDER ANY OTHER AGREEMENT. NO SINGLE OR PARTIAL EXERCISE OF ANY OF
THE LENDER’S RIGHTS OR REMEDIES, AND NO EXPRESS OR IMPLIED AGREEMENT OR
TRANSACTION OF WHATEVER NATURE ENTERED INTO BETWEEN THE LENDER AND ANY PERSON,
AT ANY TIME, SHALL PRECLUDE THE OTHER OR FURTHER EXERCISE OF THE LENDER’S RIGHTS
AND REMEDIES. NO WAIVER BY THE LENDER OF ANY OF THE LENDER’S RIGHTS AND REMEDIES
ON ANYONE OCCASION SHALL BE DEEMED A WAIVER ON ANY SUBSEQUENT OCCASION, NOR
SHALL IT BE DEEMED A CONTINUING WAIVER. ALL OF THE LENDER’S RIGHTS AND REMEDIES
AND ALL OF THE LENDER’S RIGHTS, REMEDIES, POWERS, PRIVILEGES, AND DISCRETIONS
UNDER ANY OTHER AGREEMENT OR TRANSACTION ARE CUMULATIVE, AND NOT ALTERNATIVE OR
EXCLUSIVE, AND MAY BE EXERCISED BY THE LENDER AT SUCH TIME OR TIMES AND IN SUCH
ORDER OF PREFERENCE AS THE LENDER IN ITS SOLE DISCRETION MAY DETERMINE. THE
LENDER’S RIGHTS AND REMEDIES MAY BE EXERCISED WITHOUT RESORT OR REGARD TO ANY
OTHER SOURCE OF SATISFACTION OF THE LIABILITIES.


11-7.        SALES ON CREDIT.  IF THE LENDER SELLS ANY OF THE COLLATERAL ON
CREDIT, THE BORROWERS WILL BE CREDITED ONLY WITH PAYMENTS ACTUALLY MADE BY THE
PURCHASER OF SUCH COLLATERAL AND RECEIVED BY THE LENDER.  IF THE PURCHASER FAILS
TO PAY FOR THE COLLATERAL, THE LENDER MAY RE-SELL THE COLLATERAL AND THE
BORROWERS SHALL BE CREDITED WITH THE PROCEEDS OF THE SALE.


11-8.        STANDARDS FOR EXERCISING REMEDIES.  TO THE EXTENT THAT APPLICABLE
LAW IMPOSES DUTIES ON LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE
MANNER, BORROWER ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY
UNREASONABLE FOR LENDER (A) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED
SIGNIFICANT BY LENDER TO PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO
COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED
PRODUCTS FOR DISPOSITION, (B) TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS
TO COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW,
TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE COLLECTION OR
DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF, (C) TO FAIL TO
EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER PERSONS OBLIGATED
ON COLLATERAL OR TO REMOVE LIENS OR ENCUMBRANCES ON OR ANY ADVERSE CLAIMS
AGAINST COLLATERAL, (D) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS
AND OTHER COLLECTION SPECIALISTS, (E) TO ADVERTISE DISPOSITIONS OF COLLATERAL
THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT THE
COLLATERAL IS OF A SPECIALIZED NATURE, (F) TO CONTACT OTHER PERSONS, WHETHER OR
NOT IN THE SAME BUSINESS AS BORROWERS, FOR EXPRESSIONS OF INTEREST IN ACQUIRING
ALL OR ANY PORTION OF THE

44

 


--------------------------------------------------------------------------------





 

Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the Collateral is of a specialized
nature, (h) to dispose of the Collateral by utilizing Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or under any other agreement. 
No single or partial exercise of any of the Lender’s Rights or Remedies, and no
express or implied agreement or transaction of whatever nature entered into
between the Lender and any Person, at any time, shall preclude the other or
further exercise of the Lender’s Rights and Remedies.  No waiver by the Lender
of any of the Lender’s Rights and Remedies on anyone occasion shall be deemed a
waiver on any subsequent occasion, nor shall it be deemed a continuing waiver. 
All of the Lender’s Rights and Remedies and all of the Lender’s rights,
remedies, powers, privileges, and discretions under any other agreement or
transaction are cumulative, and not alternative or exclusive, and may be
exercised by the Lender at such time or times and in such order of preference as
the Lender in its sole discretion may determine.  The Lender’s Rights and
Remedies may be exercised without resort or regard to any other source of
satisfaction of the Liabilities.


ARTICLE 12 - NOTICES


12-1.        NOTICE ADDRESSES.  ALL NOTICES, DEMANDS, AND OTHER COMMUNICATIONS
MADE IN RESPECT OF THIS AGREEMENT (OTHER THAN A REQUEST FOR A LOAN OR ADVANCE OR
OTHER FINANCIAL ACCOMMODATION UNDER THE REVOLVING CREDIT) SHALL BE MADE TO THE
FOLLOWING ADDRESSES, EACH OF WHICH MAY BE CHANGED UPON SEVEN (7) DAYS WRITTEN
NOTICE TO ALL OTHERS GIVEN BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED:

If to the Lender:

 

Wells Fargo Retail Finance II, LLC
One Boston Place, 18th Floor
Boston, MA 02108
Attention: Michele L. Ayou, Vice President
Phone: (617) 854-7246
Fax: (617) 523-4029

With a copy to:

 

Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention: Peter J. Antoszyk, Esq.
Tel: (617) 526-9749
Fax: (617) 526-9899

If to the Borrowers:

 

iParty Corp.
270 Bridge Street, Suite 301
Dedham, MA 02026
Attention: Sal Perisano, CEO and
atrick Farrell, President
Tel: (781) 329-3952
Fax: (781) 326-7143

With a copy to:

 

Posternak Blankstein & Lund LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention: Donald H. Siegel, P.C.
Tel: (617) 973-6147
Fax: (617) 722-4954

 

45

 


--------------------------------------------------------------------------------





 


12-2.        NOTICE GIVEN.


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NOTICES SHALL BE
DEEMED MADE AND CORRESPONDENCE RECEIVED, AS FOLLOWS (ALL TIMES BEING LOCAL TO
THE PLACE OF DELIVERY OR RECEIPT):

(I)            BY MAIL: THE SOONER OF WHEN ACTUALLY RECEIVED OR THREE (3) DAYS
FOLLOWING DEPOSIT IN THE UNITED STATES MAIL, POSTAGE PREPAID.

(II)           BY RECOGNIZED OVERNIGHT EXPRESS DELIVERY: THE BANKING DAY
FOLLOWING THE DAY WHEN SENT.

(III)          BY HAND: IF DELIVERED ON A BANKING DAY AFTER 9:00 A.M. AND NO
LATER THAN THREE (3) HOURS PRIOR TO THE CLOSE OF CUSTOMARY BUSINESS HOURS OF THE
RECIPIENT, WHEN DELIVERED. OTHERWISE, AT THE OPENING OF THE THEN NEXT BANKING
DAY.

(IV)          BY FACSIMILE TRANSMISSION (WHICH MUST INCLUDE A HEADER INDICATING
THE PARTY SENDING SUCH TRANSMISSION): IF SENT ON A BANKING DAY AFTER 9:00 A.M.
AND NO LATER THAN THREE (3) HOURS PRIOR TO THE CLOSE OF CUSTOMARY BUSINESS HOURS
OF THE RECIPIENT, ONE (1) HOUR AFTER BEING SENT. OTHERWISE, AT THE OPENING OF
THE THEN NEXT BANKING DAY.


(B)           REJECTION OR REFUSAL TO ACCEPT DELIVERY AND INABILITY TO DELIVER
BECAUSE OF A CHANGED ADDRESS OR FACSIMILE NUMBER FOR WHICH NO DUE NOTICE WAS
GIVEN SHALL EACH BE DEEMED RECEIPT OF THE NOTICE SENT.


ARTICLE 13 - TERM


13-1.        TERMINATION OF REVOLVING CREDIT.  THIS AGREEMENT IS, AND IS
INTENDED TO BE, A CONTINUING AGREEMENT AND SHALL REMAIN IN FULL FORCE AND EFFECT
FOR AN INITIAL TERM ENDING ON THE MATURITY DATE.  LENDER MAY TERMINATE THIS
AGREEMENT IMMEDIATELY AND WITHOUT NOTICE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING
IN THIS AGREEMENT OR ELSEWHERE TO THE CONTRARY, THE SECURITY INTEREST, LENDER’S
RIGHTS AND REMEDIES HEREUNDER AND BORROWERS’ OBLIGATIONS AND LIABILITIES
HEREUNDER SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL ALL OF THE LIABILITIES OUTSTANDING, OR CONTRACTED OR
COMMITTED FOR (WHETHER OR NOT OUTSTANDING), AND ANY EXTENSIONS THEREOF, TOGETHER
WITH INTEREST ACCRUING THEREON AFTER SUCH NOTICE, SHALL BE FINALLY AND
IRREVOCABLY PAID IN FULL.  NO COLLATERAL SHALL BE RELEASED OR FINANCING
STATEMENT TERMINATED UNTIL SUCH FINAL AND IRREVOCABLE PAYMENT IN FULL OF THE
LIABILITIES, AS DESCRIBED IN THE PRECEDING SENTENCE.


13-2.        EFFECT OF TERMINATION.  UPON THE TERMINATION OF REVOLVING CREDIT,
THE BORROWERS

46

 


--------------------------------------------------------------------------------





 

shall pay the Lender (whether or not then due), in immediately available funds,
all then Liabilities including, without limitation: the entire balance of the
Loan Account; any then remaining installments of the Commitment Fee; any then
remaining balances of the Collateral Monitoring Fee; any Prepayment Premium and
all unreimbursed costs and expenses of the Lender for which the Borrowers are
responsible, and shall make such arrangements concerning any L/C’s then
outstanding are reasonably satisfactory to the Lender. Until such payment, all
provisions of this Agreement, other than those contained in Article 1 which
place an obligation on the Lender to make any loans or advances or to provide
financial accommodations under the Revolving Credit or otherwise, shall remain
in full force and effect until all Liabilities shall have been paid in full. The
release by the Lender of the security interests granted the Lender by the
Borrowers hereunder may be upon such conditions and indemnifications as the
Lender may require.


13-3.        PREPAYMENT PREMIUM.  IF BORROWERS PAY IN FULL ALL OR SUBSTANTIALLY
ALL OF THE LIABILITIES PRIOR TO THE END OF THE INITIAL TERM OF THIS AGREEMENT,
OTHER THAN TEMPORARILY FROM FUNDS INTERNALLY GENERATED IN THE ORDINARY COURSE OF
BUSINESS OR THROUGH AN INFUSION OF CAPITAL OF, OR INTO, IPARTY CORP. (PROVIDED
THIS AGREEMENT IS NOT TERMINATED AS A CONSEQUENCE OF SUCH PAYMENT OR INFUSION OR
OTHERWISE), AT THE TIME OF SUCH PAYMENT BORROWERS SHALL ALSO PAY TO LENDER A
“PREPAYMENT PREMIUM” IN AN AMOUNT EQUAL TO:  (I) ONE AND ONE-HALF (1.5%) PERCENT
OF THE CREDIT LIMIT IF PAID ON OR BEFORE JANUARY 2, 2008, AND (II) ONE (1.0%)
PERCENT OF THE OF THE CREDIT LIMIT IF PAID AFTER JANUARY 3, 2008 AND ON OR
BEFORE JANUARY 2, 2009; AND (II) ONE-HALF OF ONE (0.5%) PERCENT OF THE OF THE
CREDIT LIMIT IF PAID AFTER JANUARY 2, 2009 AND BEFORE THE MATURITY DATE.  ANY
PAYMENT OF THE LIABILITIES FOLLOWING AN ACCELERATION BY LENDER OF THE
LIABILITIES PURSUANT TO ARTICLE 10 HEREOF, SHALL BE FOR PURPOSES OF THIS SECTION
DEEMED TO BE A PREPAYMENT REQUIRING BORROWERS TO PAY THE AFOREMENTIONED
PREPAYMENT PREMIUM.  SUCH PREPAYMENT PREMIUM SHALL BE PAID TO LENDER AS
ADDITIONAL CONSIDERATION, AND IN VIEW OF THE IMPRACTICALITY AND EXTREME
DIFFICULTY OF ASCERTAINING THE ACTUAL AMOUNT OF DAMAGES TO THE LENDER OR PROFITS
LOST BY THE LENDER AS A RESULT OF SUCH EARLY TERMINATION AND BY MUTUAL AGREEMENT
OF THE PARTIES AS TO A REASONABLE ESTIMATION AND CALCULATION OF THE LENDER’S
LOST PROFITS OR DAMAGES, AS LIQUIDATED DAMAGES FOR THE LOSS OF THE BARGAIN BY
LENDER AND NOT AS A PENALTY.


ARTICLE 14 - GENERAL


14-1.        PROTECTION OF COLLATERAL.  THE LENDER HAS NO DUTY AS TO THE
COLLECTION OR PROTECTION OF THE COLLATERAL BEYOND THE SAFE CUSTODY OF SUCH OF
THE COLLATERAL AS MAY COME INTO THE POSSESSION OF THE LENDER AND SHALL HAVE NO
DUTY AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING THERETO. THE LENDER MAY INCLUDE REFERENCE TO THE BORROWERS (AND MAY
UTILIZE ANY LOGO OR OTHER DISTINCTIVE SYMBOL ASSOCIATED WITH THE BORROWERS) IN
CONNECTION WITH ANY ADVERTISING, PROMOTION, OR MARKETING UNDERTAKEN BY THE
LENDER.


14-2.        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
BORROWERS AND THE BORROWERS’ REPRESENTATIVES, SUCCESSORS, AND ASSIGNS AND SHALL
ENURE TO THE BENEFIT OF THE LENDER AND THE LENDER’S SUCCESSORS AND ASSIGNS
PROVIDED, HOWEVER, NO TRUSTEE OR OTHER FIDUCIARY APPOINTED WITH RESPECT TO THE
BORROWERS SHALL HAVE ANY RIGHTS HEREUNDER. IN THE EVENT THAT THE LENDER ASSIGNS
OR TRANSFERS ITS RIGHTS UNDER THIS AGREEMENT, THE ASSIGNEE SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL RIGHTS, POWERS, PRIVILEGES, AND DUTIES OF
THE LENDER HEREUNDER AND THE LENDER SHALL THEREUPON BE DISCHARGED AND RELIEVED
FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.

47

 


--------------------------------------------------------------------------------



 


14-3.        SEVERABILITY.  ANY DETERMINATION THAT ANY PROVISION OF THIS
AGREEMENT OR ANY APPLICATION THEREOF IS INVALID, ILLEGAL, OR UNENFORCEABLE IN
ANY RESPECT IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT.


14-4.        AMENDMENTS, COURSE OF DEALING.


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS INCORPORATE ALL
DISCUSSIONS AND NEGOTIATIONS BETWEEN THE BORROWERS AND THE LENDER, EITHER
EXPRESS OR IMPLIED, CONCERNING THE MATTERS INCLUDED HEREIN AND IN SUCH OTHER
INSTRUMENTS, ANY CUSTOM, USAGE, OR COURSE OF DEALINGS TO THE CONTRARY
NOTWITHSTANDING. NO SUCH DISCUSSIONS, NEGOTIATIONS, CUSTOM, USAGE, OR COURSE OF
DEALINGS SHALL LIMIT, MODIFY, OR OTHERWISE AFFECT THE PROVISIONS THEREOF. NO
FAILURE BY THE LENDER TO GIVE NOTICE TO THE BORROWERS OF THE BORROWERS’ HAVING
FAILED TO OBSERVE AND COMPLY WITH ANY WARRANTY OR COVENANT INCLUDED IN ANY LOAN
DOCUMENT SHALL CONSTITUTE A WAIVER OF SUCH WARRANTY OR COVENANT OR THE AMENDMENT
OF THE SUBJECT LOAN DOCUMENT. NO CHANGE MADE BY THE LENDER IN THE MANNER BY
WHICH AVAILABILITY IS DETERMINED SHALL OBLIGATE THE LENDER TO CONTINUE TO
DETERMINE AVAILABILITY IN THAT MANNER.


(B)           THE BORROWERS MAY UNDERTAKE ANY ACTION OTHERWISE PROHIBITED
HEREBY, AND MAY OMIT TO TAKE ANY ACTION OTHERWISE REQUIRED HEREBY, UPON AND WITH
THE EXPRESS PRIOR WRITTEN CONSENT OF THE LENDER. NO CONSENT, MODIFICATION,
AMENDMENT, OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT SHALL BE EFFECTIVE
UNLESS EXECUTED IN WRITING BY OR ON BEHALF OF THE PARTY TO BE CHARGED WITH SUCH
MODIFICATION, AMENDMENT, OR WAIVER (AND IF SUCH PARTY IS THE LENDER, THEN BY A
DULY AUTHORIZED OFFICER THEREOF). ANY MODIFICATION, AMENDMENT, OR WAIVER
PROVIDED BY THE LENDER SHALL BE IN RELIANCE UPON ALL REPRESENTATIONS AND
WARRANTIES THERETOFORE MADE TO THE LENDER BY OR ON BEHALF OF THE BORROWERS (AND
ANY GUARANTOR, ENDORSER, OR SURETY OF THE LIABILITIES) AND CONSEQUENTLY MAY BE
RESCINDED IN THE EVENT THAT ANY OF SUCH REPRESENTATIONS OR WARRANTIES WAS NOT
TRUE AND COMPLETE IN ALL MATERIAL RESPECTS WHEN GIVEN.


14-5.        POWER OF ATTORNEY.  IN CONNECTION WITH ALL POWERS OF ATTORNEY
INCLUDED IN THIS AGREEMENT, THE BORROWERS HEREBY GRANTS UNTO THE LENDER FULL
POWER TO DO ANY AND ALL THINGS NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
EXERCISE OF SUCH POWERS AS FULLY AND EFFECTUALLY AS THE BORROWERS MIGHT OR COULD
DO, HEREBY RATIFYING ALL THAT SAID ATTORNEY SHALL DO OR CAUSE TO BE DONE BY
VIRTUE OF THIS AGREEMENT. NO POWER OF ATTORNEY SET FORTH IN THIS AGREEMENT SHALL
BE AFFECTED BY ANY DISABILITY OR INCAPACITY SUFFERED BY THE BORROWERS AND EACH
SHALL SURVIVE THE SAME. ALL POWERS CONFERRED UPON THE LENDER BY THIS AGREEMENT,
BEING COUPLED WITH AN INTEREST, SHALL BE IRREVOCABLE UNTIL THIS AGREEMENT IS
TERMINATED BY A WRITTEN INSTRUMENT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE
LENDER.


14-6.        APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY COLLECTION, SALE, OR
DISPOSITION OF THE COLLATERAL, OR OF ANY OTHER PAYMENTS RECEIVED HEREUNDER,
SHALL BE APPLIED TOWARDS THE LIABILITIES IN SUCH ORDER AND MANNER AS THE LENDER
DETERMINES IN ITS SOLE DISCRETION. THE BORROWERS SHALL REMAIN LIABLE FOR ANY
DEFICIENCY REMAINING FOLLOWING SUCH APPLICATION.


14-7.        LENDER’S COSTS AND EXPENSES.  THE BORROWERS SHALL PAY ON DEMAND ALL
COSTS OF COLLECTION AND ALL REASONABLE EXPENSES OF THE LENDER IN CONNECTION WITH
THE PREPARATION, EXECUTION, AND DELIVERY OF THIS AGREEMENT AND OF ANY OTHER LOAN
DOCUMENTS, WHETHER NOW

48

 


--------------------------------------------------------------------------------





 

existing or hereafter arising, and all other reasonable expenses which may be
incurred by the Lender in monitoring compliance with this Agreement and in
preparing or amending this Agreement and all other agreements, instruments, and
documents related thereto, or otherwise incurred with respect to the
Liabilities, including, without limiting the generality of the foregoing, any
counsel fees or expenses incurred in any bankruptcy or insolvency proceedings.
The Borrowers specifically authorizes the Lender to pay all such fees and
expenses and in the Lender’s discretion, to add such fees and expenses to the
Loan Account. Borrowers shall be obligated, from time to time, to pay Lender’s
fees, including reasonable attorneys’ fees and expenses for the preparation,
negotiation, amendment and interpretation of this Agreement and related
documents.


14-8.        COPIES AND FACSIMILES.  THIS AGREEMENT AND ALL DOCUMENTS WHICH
RELATE THERETO, WHICH HAVE BEEN OR MAY BE HEREINAFTER FURNISHED THE LENDER MAY
BE REPRODUCED BY THE LENDER BY ANY PHOTOGRAPHIC, MICROFILM, XEROGRAPHIC, DIGITAL
IMAGING, OR OTHER PROCESS, AND THE LENDER MAY DESTROY ANY DOCUMENT SO
REPRODUCED. ANY SUCH REPRODUCTION SHALL BE ADMISSIBLE IN EVIDENCE AS THE
ORIGINAL ITSELF IN ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE
ORIGINAL IS IN EXISTENCE AND WHETHER OR NOT SUCH REPRODUCTION WAS MADE IN THE
REGULAR COURSE OF BUSINESS). ANY FACSIMILE WHICH BEARS PROOF OF TRANSMISSION
SHALL BE BINDING ON THE PARTY WHICH OR ON WHOSE BEHALF SUCH TRANSMISSION WAS
INITIATED AND LIKEWISE SHALL BE SO ADMISSIBLE IN EVIDENCE AS IF THE ORIGINAL OF
SUCH FACSIMILE HAD BEEN DELIVERED TO THE PARTY WHICH OR ON WHOSE BEHALF SUCH
TRANSMISSION WAS RECEIVED.


14-9.        MASSACHUSETTS LAW.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS
HEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE, SHALL
BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


14-10.      CONSENT TO JURISDICTION.


(A)           THE BORROWERS AGREE THAT ANY LEGAL ACTION, PROCEEDING, CASE, OR
CONTROVERSY AGAINST THE BORROWERS WITH RESPECT TO ANY LOAN DOCUMENT MAY BE
BROUGHT IN THE SUPERIOR COURT OF NORFOLK COUNTY, MASSACHUSETTS OR IN THE UNITED
STATES DISTRICT COURT, DISTRICT OF MASSACHUSETTS, SITTING IN BOSTON,
MASSACHUSETTS, AS THE LENDER MAY ELECT IN THE LENDER’S SOLE DISCRETION. BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, ACCEPTS, SUBMITS, AND CONSENTS GENERALLY AND
UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS.


(B)           NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO BRING LEGAL
ACTIONS OR PROCEEDINGS IN ANY OTHER COMPETENT JURISDICTION.


(C)           THE BORROWERS AGREE THAT ANY ACTION COMMENCED BY THE BORROWERS
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN THE SUPERIOR
COURT OF MIDDLESEX COUNTY, MASSACHUSETTS OR IN THE UNITED STATES DISTRICT COURT,
DISTRICT OF MASSACHUSETTS, SITTING IN BOSTON, MASSACHUSETTS, AND THAT SUCH
COURTS SHALL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY SUCH ACTION.


14-11.      INDEMNIFICATION.  THE BORROWERS SHALL INDEMNIFY, DEFEND, AND HOLD
THE LENDER

49

 


--------------------------------------------------------------------------------





 

and any employee, officer, or agent of the Lender (each, an “Indemnified Person
“) harmless of and from any damages, losses, obligations, liabilities, claims,
actions or causes of action, including without limitation, with respect to taxes
and interest and penalties with respect thereto, brought or threatened against
any Indemnified Person by the Borrowers, any guarantor or endorser of the
Liabilities, or any other Person (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of the relationship of the
Borrowers or of any guarantor or endorser of the Liabilities with the Lender or
any other Indemnified Person( each of which claims may be defended, compromised,
settled, or pursued by the Indemnified Person with counsel of the Lender’s
selection, but at the expense of the Borrowers) other than any claim as to which
a final determination is made in a judicial proceeding (in which the Lender and
any other Indemnified Person has had an opportunity to be heard), which
determination includes a specific finding that the Indemnified Person seeking
indemnification had acted in a grossly negligent manner or in actual bad faith.
This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Lender in favor of the
Borrowers.


14-12.      RIGHT OF SET-OFF.  ANY AND ALL DEPOSITS OR OTHER SUMS AT ANY TIME
CREDITED BY OR DUE TO THE UNDERSIGNED FROM THE LENDER OR FROM ANY PARTICIPANT (A
“PARTICIPANT”) WITH THE LENDER IN THE CREDIT FACILITY CONTEMPLATED HEREBY AND
ANY CASH, SECURITIES, INSTRUMENTS OR OTHER PROPERTY OF THE UNDERSIGNED IN THE
POSSESSION OF THE LENDER OR ANY PARTICIPANT, WHETHER FOR SAFEKEEPING OR
OTHERWISE (REGARDLESS OF THE REASON SUCH PERSON HAD RECEIVED THE SAME) SHALL AT
ALL TIMES CONSTITUTE SECURITY FOR ALL LIABILITIES AND FOR ANY AND ALL
OBLIGATIONS OF THE UNDERSIGNED TO THE LENDER AND ANY PARTICIPANT, AND MAY BE
APPLIED OR SET OFF AGAINST THE LIABILITIES AND AGAINST SUCH OBLIGATIONS AT ANY
TIME, WHETHER OR NOT SUCH ARE THEN DUE AND WHETHER OR NOT OTHER COLLATERAL IS
THEN AVAILABLE TO THE LENDER OR ANY PARTICIPANT.


14-13.      USURY SAVINGS CLAUSE.  IT IS THE INTENTION OF THE PARTIES HERETO TO
COMPLY STRICTLY WITH APPLICABLE USURY LAWS, IF ANY; ACCORDINGLY, NOTWITHSTANDING
ANY PROVISIONS TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, IN
NO EVENT SHALL THIS AGREEMENT OR SUCH LOAN DOCUMENT REQUIRE OR PERMIT THE
PAYMENT, TAKING, RESERVING, RECEIVING, COLLECTING OR CHARGING OF ANY SUMS
CONSTITUTING INTEREST UNDER APPLICABLE LAWS WHICH EXCEED THE MAXIMUM AMOUNT
PERMITTED BY SUCH LAWS. IF ANY SUCH EXCESS INTEREST IS CALLED FOR, CONTRACTED
FOR, CHARGED, PAID, TAKEN, RESERVED, COLLECTED OR RECEIVED IN CONNECTION WITH
THE LIABILITIES OR IN ANY COMMUNICATION BY LENDER OR ANY OTHER PERSON TO THE
BORROWERS OR ANY OTHER PERSON, OR IN THE EVENT ALL OR PART OF THE PRINCIPAL OF
THE LIABILITIES OR INTEREST THEREON SHALL BE PREPAID OR ACCELERATED, SO THAT
UNDER ANY OF SUCH CIRCUMSTANCES OR UNDER ANY OTHER CIRCUMSTANCE WHATSOEVER THE
AMOUNT OF INTEREST CONTRACTED FOR, CHARGED, TAKEN, COLLECTED, RESERVED, OR
RECEIVED ON THE AMOUNT OF PRINCIPAL ACTUALLY OUTSTANDING FROM TIME TO TIME UNDER
THIS AGREEMENT SHALL EXCEED THE MAXIMUM AMOUNT OF INTEREST PERMITTED BY
APPLICABLE USURY LAWS, IF ANY, THEN IN ANY SUCH EVENT IT IS AGREED AS FOLLOWS:
(I) THE PROVISIONS OF THIS PARAGRAPH SHALL GOVERN AND CONTROL, (II) NEITHER THE
BORROWERS NOR ANY OTHER PERSON OR ENTITY NOW OR HEREAFTER LIABLE FOR THE PAYMENT
OF THE LIABILITIES SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH INTEREST TO THE
EXTENT SUCH INTEREST IS IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST PERMITTED BY
APPLICABLE USURY LAWS, IF ANY, (III) ANY SUCH EXCESS WHICH IS OR HAS BEEN
RECEIVED NOTWITHSTANDING THIS PARAGRAPH SHALL BE CREDITED AGAINST THE THEN
UNPAID PRINCIPAL BALANCE HEREOF OR, IF THE LIABILITIES HAVE BEEN OR WOULD BE
PAID IN FULL BY SUCH CREDIT, REFUNDED TO THE BORROWERS, AND (IV) THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY COMMUNICATION TO THE
BORROWERS, SHALL IMMEDIATELY BE DEEMED REFORMED

50

 


--------------------------------------------------------------------------------





 

and such excess interest reduced, without the necessity of executing any other
document, to the maximum lawful rate allowed under applicable laws as now or
hereafter construed by courts having jurisdiction hereof or thereof. Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged, taken, collected, reserved, or received in connection herewith which
are made for the purpose of determining whether such rate exceeds the maximum
lawful rate shall be made to the extent permitted by applicable laws by
amortizing, prorating, allocating and spreading during the period of the full
term of the Liabilities, including all prior and subsequent renewals and
extensions, all interest at any time contracted for, charged, taken, collected,
reserved or received. The terms of this paragraph shall be deemed to be
incorporated in every Loan Document and communication relating to the
Liabilities.


14-14.      WAIVERS.


(A)           THE BORROWERS AND EACH AND EVERY GUARANTOR, ENDORSER, AND SURETY
OF THE LIABILITIES) MAKES EACH OF THE WAIVERS INCLUDED IN SECTION 14-14(B),
BELOW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY, AND UNDERSTANDS THAT THE
LENDER, IN ENTERING INTO THE FINANCIAL ARRANGEMENTS CONTEMPLATED HEREBY AND IN
PROVIDING LOANS AND OTHER FINANCIAL ACCOMMODATIONS TO OR FOR THE ACCOUNT OF THE
BORROWERS AS PROVIDED HEREIN, WHETHER NOT OR IN THE FUTURE, IS RELYING ON SUCH
WAIVERS.


(B)           THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING.

(I)            EXCEPT AS OTHERWISE SPECIFICALLY REQUIRED IN THIS AGREEMENT,
NOTICE OF NON-PAYMENT, DEMAND, PRESENTMENT, PROTEST AND ALL FORMS OF DEMAND AND
NOTICE, BOTH WITH RESPECT TO THE LIABILITIES AND THE COLLATERAL.

(II)           EXCEPT AS OTHERWISE SPECIFICALLY REQUIRED IN THIS AGREEMENT, THE
RIGHT TO NOTICE AND/OR HEARING PRIOR TO THE LENDER’S EXERCISING OF THE LENDER’S
RIGHTS UPON DEFAULT.

(III)          THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE LENDER
(AND THE LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH
CASE OR CONTROVERSY).

(IV)          ANY DEFENSE, COUNTERCLAIM, SET-OFF, RECOUPMENT, OR OTHER BASIS ON
WHICH THE AMOUNT OF ANY LIABILITY, AS STATED ON THE BOOKS AND RECORDS OF THE
LENDER, COULD BE REDUCED OR CLAIMED TO BE PAID OTHERWISE THAN IN ACCORDANCE WITH
THE TENOR OF AND WRITTEN TERMS OF SUCH LIABILITY.

(V)           ANY CLAIM TO CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.


14-15.      CONFIDENTIALITY.  THIS AGREEMENT AND THE TERMS HEREOF ARE
CONFIDENTIAL, AND NEITHER THE CONTENTS OF THIS AGREEMENT OR THE DETAILS OF THIS
AGREEMENT MAY BE SHOWN OR

51

 


--------------------------------------------------------------------------------





 

disclosed by the Borrowers to any bank, finance company or other lender without
the prior written consent of the Lender; provided however that the
confidentiality provisions herein remain subject to any governmental authority,
court order or court proceeding, including any court proceeding relating to Big
Party.


14-16.      RIGHT TO PUBLISH NOTICE.  LENDER MAY, AT LENDER’S DISCRETION AND
EXPENSE, PUBLICIZE OR OTHERWISE ADVERTISE BY SO-CALLED “TOMBSTONE” ADVERTISING
OR OTHERWISE LENDER’S AND ANY PARTICIPANT’S FINANCING TRANSACTION WITH THE
BORROWERS.


14-17.      RESERVED.


14-18.      CREDIT INQUIRIES.  BORROWERS AUTHORIZE LENDER TO (PROVIDED, HOWEVER,
LENDER SHALL INCUR NO LIABILITY FOR THE FAILURE TO) RESPOND TO CREDIT INQUIRIES
CONCERNING BORROWERS IN ACCORDANCE WITH LENDER’S NORMAL AND CUSTOMARY PRACTICES.
BORROWERS HEREBY INDEMNIFIES AND HOLDS LENDER HARMLESS FOR ANY ACTION TAKEN BY
LENDER IN RELIANCE UPON THE FOREGOING AUTHORIZATION.


14-19.      ADDITIONAL BORROWERS.  WITH PRIOR WRITTEN CONSENT OF THE LENDER, AN
AFFILIATE OF ANY BORROWER MAY BECOME A BORROWER HEREUNDER (A “NEW BORROWER”) BY
EXECUTING AND DELIVERING TO THE LENDER AN ASSUMPTION AGREEMENT AND BY EXECUTING
AND DELIVERING TO THE LENDER A DEMAND PROMISSORY NOTE IN THE MAXIMUM PRINCIPAL
AMOUNT OF THE CREDIT LIMIT PAYABLE TO THE ORDER OF THE LENDER AND EXECUTED BY
THE NEW BORROWER AND THE THEN EXISTING BORROWER(S), IN EACH CASE IN FORM AND
SUBSTANCE ACCEPTABLE TO THE LENDER IN ITS SOLE DISCRETION.


14-20.      JOINT AND SEVERAL LIABILITY


(A)           EACH BORROWER IS ACCEPTING JOINT AND SEVERAL LIABILITY UNDER THIS
AGREEMENT AND THE MASTER NOTE IN CONSIDERATION OF THE FINANCIAL ACCOMMODATIONS
TO BE PROVIDED BY LENDER A JOINDER TO THE NEW AMENDED AND RESTATED MASTER NOTE
AND AMENDED AND RESTATED TERM NOTE (THE “NOTES”).


(B)           EACH BORROWER, JOINTLY AND SEVERALLY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A CO-DEBTOR, JOINT
AND SEVERAL LIABILITY WITH EACH BORROWER, WITH RESPECT TO THE PAYMENT AND
PERFORMANCE OF ALL OF THE LIABILITIES OF EACH BORROWER TO LENDER UNDER THIS
AGREEMENT AND THE NOTES (INCLUDING, WITHOUT LIMITATION, ANY LIABILITIES ARISING
UNDER THIS SECTION), IT BEING THE INTENTION OF THE PARTIES HERETO THAT ALL THE
LIABILITIES OF EACH BORROWER TO LENDER UNDER THIS AGREEMENT AND THE NOTES SHALL
BE THE JOINT AND SEVERAL LIABILITIES OF EACH OF THE BORROWERS WITHOUT
PREFERENCES OR DISTINCTION AMONG THEM.


(C)           IF AND TO THE EXTENT THAT ANY OF THE BORROWERS SHALL FAIL TO MAKE
ANY PAYMENT WITH RESPECT TO ANY OF THE LIABILITIES OF EACH BORROWER TO LENDER
UNDER THIS AGREEMENT OR THE NOTES, AS AND WHEN DUE OR TO PERFORM ANY OF SUCH
LIABILITIES IN ACCORDANCE WITH THE TERMS THEREOF, THEN IN EACH SUCH EVENT THE
OTHER BORROWER, UNDER THIS AGREEMENT OR THE NOTES WILL MAKE SUCH PAYMENT WITH
RESPECT TO, OR PERFORM, SUCH LIABILITIES.


(D)           THE LIABILITIES OF EACH BORROWER UNDER THE PROVISIONS OF THIS
SECTION CONSTITUTE FULL RECOURSE LIABILITIES OF EACH BORROWER ENFORCEABLE
AGAINST EACH SUCH BORROWER TO THE FULL EXTENT OF ITS PROPERTIES AND ASSETS,
IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY

52

 


--------------------------------------------------------------------------------





 

of this Agreement or any other circumstance whatsoever.


(E)           EACH BORROWER HEREBY WAIVES NOTICE OF ACCEPTANCE OF ITS JOINT AND
SEVERAL LIABILITY, NOTICE OF ANY LOANS MADE UNDER THIS AGREEMENT, NOTICE OF ANY
ACTION AT ANY TIME TAKEN OR OMITTED BY LENDER UNDER OR IN RESPECT OF ANY OF THE
LIABILITIES OF EACH BORROWER TO LENDER UNDER THIS AGREEMENT AND THE NOTES, AND,
GENERALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL DEMANDS, NOTICES AND
OTHER FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS AGREEMENT. EACH BORROWER
HEREBY ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION OR POSTPONEMENT OF THE
TIME FOR THE PAYMENT OF ANY OF THE LIABILITIES OF EACH BORROWER TO LENDER UNDER
THIS AGREEMENT AND THE NOTES, THE ACCEPTANCE OF ANY PAYMENT OF ANY SUCH
LIABILITIES, THE ACCEPTANCE OF ANY PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT
OR OTHER ACTION OR ACQUIESCENCE BY LENDER AT ANY TIME OR TIMES IN RESPECT OF ANY
DEFAULT BY ANY BORROWER IN THE PERFORMANCE OR SATISFACTION OF ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS AGREEMENT, ANY AND ALL OTHER
INDULGENCES WHATSOEVER BY LENDER IN RESPECT OF ANY OF THE LIABILITIES OF EACH
BORROWER TO LENDER UNDER THIS AGREEMENT AND THE NOTES, AND THE TAKING, ADDITION,
SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR TIMES, OF ANY
SECURITY FOR ANY OF SUCH LIABILITIES OF EACH BORROWER TO LENDER OR THE ADDITION,
SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, OF ANY BORROWER. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH BORROWER ASSENTS TO ANY OTHER ACTION OR
DELAY IN ACTING OR FAILURE TO ACT ON LENDER’S PART WITH RESPECT TO THE FAILURE
BY ANY BORROWER TO COMPLY WITH ANY OF ITS RESPECTIVE LIABILITIES, INCLUDING,
WITHOUT LIMITATION, ANY FAILURE STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO
PURSUE ANY REMEDY OR TO COMPLY FULLY WITH APPLICABLE LAWS OR REGULATIONS
THEREUNDER, WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, AFFORD GROUNDS
FOR TERMINATING, DISCHARGING OR RELIEVING ANY BORROWER, IN WHILE OR IN PART,
FROM ANY OF ITS LIABILITIES UNDER THIS SECTION, IT BEING THE INTENTION OF EACH
BORROWER THAT, SO LONG AS ANY OF THE LIABILITIES UNDER THIS AGREEMENT REMAIN
UNSATISFIED, THE LIABILITIES OF SUCH BORROWER UNDER THIS SECTION SHALL NOT BE
DISCHARGED EXCEPT BY PERFORMANCE AND THEN ONLY TO THE EXTENT OF SUCH
PERFORMANCE. THE LIABILITIES OF EACH BORROWER UNDER THIS SECTION SHALL NOT BE
DIMINISHED OR RENDERED UNENFORCEABLE BY ANY WINDING UP, REORGANIZATION,
ARRANGEMENT , LIQUIDATION, RECONSTRUCTION OR SIMILAR PROCEEDING WITH RESPECT TO
ANY OTHER BORROWER OR LENDER. THE JOINT AND SEVERAL LIABILITY OF EACH BORROWER
UNDER THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY
ABSORPTION, MERGER, AMALGAMATION OR ANY OTHER CHANGE WHATSOEVER IN THE NAME,
MEMBERSHIP, CONSTITUTION OR PLACE OF FORMATION OF ANY BORROWER OR LENDER.


(F)            THE PROVISIONS OF THIS SECTION ARE MADE FOR THE BENEFIT OF LENDER
AND LENDER’S SUCCESSORS AND ASSIGNS, AND MAY BE ENFORCED BY LENDER IN GOOD FAITH
FROM TIME TO TIME AGAINST ANY OR ALL OF THE BORROWERS AS OFTEN AS OCCASION
THEREFOR MAY ARISE AND WITHOUT REQUIREMENT ON LENDER’S PART FIRST TO MARSHAL ANY
OF ITS CLAIMS OR TO EXERCISE ANY OF ITS RIGHTS AGAINST ANY BORROWER OR TO
EXHAUST ANY REMEDIES AVAILABLE TO LENDER AGAINST ANY OTHER BORROWER OR TO RESORT
TO ANY OTHER SOURCE OR MEANS OF OBTAINING PAYMENT OF ANY OF THE LIABILITIES
UNDER THIS AGREEMENT OR TO ELECT ANY OTHER REMEDY. THE PROVISIONS OF THIS
SECTION SHALL REMAIN IN EFFECT UNTIL ALL OF THE LIABILITIES OF EACH BORROWER TO
LENDER UNDER THIS AGREEMENT AND THE NOTES SHALL HAVE BEEN PAID IN FULL OR
OTHERWISE FULLY SATISFIED. IF AT ANY TIME, ANY PAYMENT, OR ANY PART THEREOF,
MADE IN RESPECT OF ANY OF SUCH LIABILITIES OF EACH BORROWER TO LENDER, IS
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY LENDER UPON THE
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY BORROWER, OR OTHERWISE, THE
PROVISIONS OF THIS SECTION WILL FORTHWITH BE REINSTATED IN EFFECT, AS THOUGH
SUCH PAYMENT HAD NOT BEEN MADE.

53

 


--------------------------------------------------------------------------------





 


(G)           UNTIL SUCH TIME AS ALL OUTSTANDING LIABILITIES ARE PAID AND
DISCHARGED IN FULL, EACH BORROWER AGREES THAT IT SHALL NOT HAVE, AND HEREBY
EXPRESSLY WAIVES: (I) ANY RIGHT TO SUBROGATION OR INDEMNIFICATION, AND ANY OTHER
RIGHT TO PAYMENT FROM OR REIMBURSEMENT BY ANY OTHER BORROWER, IN CONNECTION WITH
OR AS A CONSEQUENCE OF ANY PAYMENT MADE BY ANY BORROWER TO LENDER, (II) ANY
RIGHT TO ENFORCE ANY RIGHT OR REMEDY WHICH LENDER HAVE OR MAY HEREAFTER HAVE
AGAINST ANY OTHER BORROWER, AND (III) ANY BENEFIT OF, AND ANY RIGHT TO
PARTICIPATE IN (A) ANY COLLATERAL NOW OR HEREAFTER HELD BY LENDER, OR (B) ANY
PAYMENT TO LENDER BY, OR COLLECTION BY LENDER FROM ANY OTHER BORROWER. THE
PROVISIONS OF THIS PARAGRAPH ARE MADE FOR THE EXPRESS BENEFIT OF EACH BORROWER
AS WELL AS LENDER, AND MAY BE ENFORCED INDEPENDENTLY BY EACH BORROWER OR ANY
SUCCESSOR IN INTEREST TO EACH BORROWER.


14-21.      FINANCING STATEMENTS.  BORROWERS HEREBY IRREVOCABLY AUTHORIZE LENDER
AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY UNIFORM COMMERCIAL CODE
JURISDICTION ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (A)
INDICATE THE COLLATERAL (I) AS ALL ASSETS OF BORROWER OR WORDS OF SIMILAR
EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL
FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF SUCH
JURISDICTION, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION REQUIRED BY THE UNIFORM COMMERCIAL
CODE FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT
OR AMENDMENT, INCLUDING (I) WHETHER BORROWER IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO BORROWER, AND
(II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATED.
BORROWER AGREES TO FURNISH ANY SUCH INFORMATION TO LENDER PROMPTLY UPON REQUEST.
BORROWER ALSO RATIFIED ITS AUTHORIZATION FOR LENDER TO HAVE FILED IN ANY UNIFORM
COMMERCIAL CODE JURISDICTION ANY LIKE INITIAL FINANCING STATEMENTS OR AMENDMENTS
THERETO IF FILED PRIOR TO THE DATE HEREOF. ALL REASONABLE CHARGES, EXPENSES AND
FEES LENDER MAY INCUR IN FILING ANY OF THE FOREGOING, TOGETHER WITH REASONABLE
COSTS AND EXPENSES OF ANY LIEN SEARCH REQUIRED BY LENDER, AND ANY TAXES RELATING
THERETO, SHALL BE CHARGED TO THE REVOLVING LOAN ACCOUNT AND ADDED TO THE
LIABILITIES.


14-22.      DESIGNATION OF IPARTY RETAIL AS AGENT FOR BORROWERS.


(A)           EACH BORROWER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE
IPARTY RETAIL AS THAT BORROWER’S AGENT TO OBTAIN LOANS AND ADVANCE AND L/CS
HEREUNDER, THE PROCEEDS OF WHICH SHALL BE AVAILABLE TO EACH BORROWER FOR THOSE
USES AS THOSE SET FORTH HEREIN. AS THE DISCLOSED PRINCIPAL FOR ITS AGENT, EACH
BORROWER SHALL BE OBLIGATED TO THE LENDER ON ACCOUNT OF LOANS SO MADE AND L/CS
SO ISSUED HEREUNDER AS IF MADE DIRECTLY BY THE LENDER TO THAT BORROWER,
NOTWITHSTANDING THE MANNER BY WHICH SUCH LOANS AND L/CS ARE RECORDED ON THE
BOOKS AND RECORDS OF IPARTY RETAIL AND OF ANY BORROWER.


(B)           EACH BORROWER RECOGNIZES THAT CREDIT AVAILABLE TO IT HEREUNDER IS
IN EXCESS OF AND ON BETTER TERMS THAN IT OTHERWISE COULD OBTAIN ON AND FOR ITS
OWN ACCOUNT AND THAT ONE OF THE REASONS THEREFOR IS ITS JOINING IN THE CREDIT
FACILITY CONTEMPLATED HEREIN WITH ALL OTHER BORROWERS. CONSEQUENTLY, EACH
BORROWER HEREBY ASSUMES, GUARANTEES, AND AGREES TO DISCHARGE ALL LIABILITIES OF
ALL OTHER BORROWERS AS IF THE BORROWER SO ASSUMING AND GUARANTYING WERE EACH
OTHER BORROWER.

54

 


--------------------------------------------------------------------------------





 


(C)           IPARTY RETAIL SHALL ACT AS A CONDUIT FOR EACH BORROWER (INCLUDING
ITSELF, AS A “BORROWER”) ON WHOSE BEHALF THE IPARTY RETAIL HAS REQUESTED A LOAN
OR L/C. IPARTY RETAIL SHALL CAUSE THE TRANSFER OF THE PROCEEDS OF EACH LOAN TO
THE (THOSE) BORROWER(S) ON WHOSE BEHALF SUCH LOAN WAS OBTAINED. THE LENDER SHALL
NOT HAVE ANY OBLIGATION TO SEE TO THE APPLICATION OF SUCH PROCEEDS.


(D)           EACH OF THE BORROWERS SHALL REMAIN JOINTLY AND SEVERALLY LIABLE TO
THE LENDER FOR THE PAYMENT AND PERFORMANCE OF ALL LIABILITIES (WHICH PAYMENT AND
PERFORMANCE SHALL CONTINUE TO BE SECURED BY ALL COLLATERAL GRANTED BY EACH OF
THE BORROWERS) NOTWITHSTANDING ANY DETERMINATION BY THE LENDER TO CEASE MAKING
LOANS OR CAUSING L/CS TO BE ISSUED TO OR FOR THE BENEFIT OF ANY BORROWER.


(E)          THE AUTHORITY OF THE IPARTY RETAIL TO REQUEST LOANS ON BEHALF OF,
AND TO BIND, THE BORROWERS, SHALL CONTINUE UNLESS AND UNTIL THE LENDER ACTS AS
PROVIDED IN SUBPARAGRAPH (C), ABOVE, OR THE LENDER ACTUALLY RECEIVES

(I)          WRITTEN NOTICE OF: (I) THE TERMINATION OF SUCH AUTHORITY, AND (II)
THE SUBSEQUENT APPOINTMENT OF A SUCCESSOR AGENT FOR THE BORROWERS, WHICH NOTICE
IS SIGNED BY THE RESPECTIVE PRESIDENTS OF EACH BORROWER (OTHER THAN THE
PRESIDENT OF THE IPARTY RETAIL BEING REPLACED) THEN ELIGIBLE FOR BORROWING UNDER
THIS AGREEMENT; AND

(II)           WRITTEN NOTICE FROM SUCH SUCCESSIVE IPARTY RETAIL(I) ACCEPTING
SUCH APPOINTMENT; (II) ACKNOWLEDGING THAT SUCH REMOVAL AND APPOINTMENT HAS BEEN
EFFECTED BY THE RESPECTIVE PRESIDENTS OF SUCH BORROWERS ELIGIBLE FOR BORROWING
UNDER THIS AGREEMENT; AND (III) ACKNOWLEDGING THAT FROM AND AFTER THE DATE OF
SUCH APPOINTMENT, THE NEWLY APPOINTED IPARTY RETAIL SHALL BE BOUND BY THE TERMS
HEREOF.


14-23.      AMENDMENT AND RESTATEMENT.  EFFECTIVE AS OF THE DATE HEREOF, EACH
BORROWER HEREBY AGREES TO BECOME A BORROWER, DEBTOR AND OBLIGOR UNDER, AND TO
BIND ITSELF TO, THE EXISTING FINANCING AGREEMENTS TO WHICH BORROWERS ARE BOUND
GENERALLY (IN EACH CASE, AS MODIFIED AND RESTATED HEREBY), AND, IN SUCH
CAPACITY, TO ASSUME AND BIND ITSELF TO ALL LIABILITIES OF BORROWERS THEREUNDER
(AS MODIFIED AND RESTATED HEREBY). THE TERMS, CONDITIONS, AGREEMENTS, COVENANTS,
REPRESENTATIONS AND WARRANTIES SET FORTH IN AND RELATING TO THE EXISTING CREDIT
AGREEMENT ARE HEREBY AMENDED, RESTATED, REPLACED AND SUPERSEDED IN THEIR
ENTIRETY BY THE TERMS, CONDITIONS, AGREEMENTS, COVENANTS, REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT. THIS AGREEMENT DOES NOT EXTINGUISH THE
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS FOR THE PAYMENT OF
MONEY, OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR DISCHARGE OR RELEASE
THE OBLIGATIONS OR THE LIENS OR PRIORITY OF ANY MORTGAGE, PLEDGE, SECURITY
AGREEMENT OR ANY OTHER SECURITY THEREFOR, WHICH SHALL CONTINUE, AS MODIFIED AND
RESTATED HEREBY, WITHOUT INTERRUPTION AND IN FULL FORCE AND EFFECT. NOTHING
HEREIN CONTAINED SHALL BE CONSTRUED AS A SUBSTITUTION OR NOVATION OF THE
OBLIGATIONS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR INSTRUMENTS
SECURING THE SAME, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT IN EACH
CASE AS AMENDED,

55

 


--------------------------------------------------------------------------------





 

restated, replaced and superseded hereby or by instruments executed in
connection herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Borrower or guarantor from any
of their obligations or liabilities under the Existing Financing Agreements or
any of the security agreements, pledge agreements, mortgages, guaranties or
other loan documents executed in connection therewith, except in each case as
amended, restated, replaced and superseded hereby or by instruments executed in
connection herewith. Each Borrower hereby confirms and agrees that (i) the
Existing Agreement and each Existing Financing Agreement to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, in each case as amended, restated, replaced and
superseded hereby or by instruments executed in connection herewith, except that
on and after the date hereof all references in any such Existing Financing
Agreement to “the Agreement”, “thereto”, “thereof” “thereunder” or words of like
import referring to the Existing Credit Agreement shall mean the Existing Credit
Agreement as amended, restated, replaced and superseded by this Agreement; and
(ii) to the extent that any such Existing Financing Agreement purports to assign
or pledge to the Lender a security interest in or lien on, any collateral as
security for the Liability of any Borrower from time to time existing in respect
of the Existing Credit Agreement, such pledge, assignment or grant of the
security interest or lien is hereby ratified and confirmed in all respects in
favor of the Lender, which shall remain in full force and effect, except as
amended, restated, replaced and superseded hereby or by instruments executed in
connection herewith.


14-24.      USA PATRIOT ACT NOTICE.  THE LENDER HEREBY NOTIFIES THE BORROWERS
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)(THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF EACH BORROWER AND OTHER INFORMATION THAT WILL
ALLOW THE LENDER TO IDENTIFY SUCH BORROWER IN ACCORDANCE WITH THE ACT

56

 


--------------------------------------------------------------------------------





 

Executed as a sealed instrument this 21st day of December, 2006.

 

iPARTY RETAIL STORES CORP.

 

 

(BORROWER)

 

 

By:

/s/ PATRICK FARRELL

 

 

 

Print Name:

Patrick Farrell

 

 

 

Title:

President

 

 

iPARTY CORP

 

 

(BORROWER)

 

 

By:

/s/ PATRICK FARRELL

 

 

 

Print Name:

Patrick Farrell

 

 

 

Title:

President

 

 

WELLS FARGO RETAIL FINANCE II, LLC
(LENDER)

 

 

By:

/s/ MICHELE AYOU

 

 

 

Print Name:

Michele Ayou

 

 

 

Title:

Vice President

 

57

 


--------------------------------------------------------------------------------


 

EXHIBIT 1-6 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDED AND RESTATED MASTER NOTE (REVOLVING)

Up to
$15,000,000                                                                                                                        
Boston, Massachusetts
                                                                                                                                                       
December   , 2006

For value received, the undersigned, iParty Retail Stores Corp., a Delaware
corporation and iParty Corp., a Delaware corporation (collectively, the
“Borrowers”), hereby promises to pay on January 2, 2010, to the order of Wells
Fargo Retail Finance II, LLC, a Delaware limited liability company (the
“Lender”), at its main office in Boston, Massachusetts, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of
Fifteen Million ($15,000,000.00) Dollars or, if less, the aggregate unpaid
principal amount of all advances made by the Lender to the Borrowers hereunder,
together with interest on the principal amount hereunder remaining unpaid from
time to time, computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Note is fully paid at the rate
from time to time in effect under the Amended and Restated Loan and Security
Agreement of even date herewith (as amended, modified, supplemented or restated
from time to time, the “Loan Agreement”) by and between the Lender and the
Borrowers. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Loan Agreement. This Note may be prepaid only in
accordance with the Loan Agreement.

This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the Amended
and Restated Master Note referred to in the Loan Agreement.

This Note is secured, among other things, pursuant to the Loan Agreement and may
now or hereafter be secured by one or more other security agreements, mortgages,
deeds of trust, assignments or other instruments or agreements.

The Borrowers hereby agree to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

This Note amends and restates, supersedes and replaces an Amended Master Note
dated January 2, 2004 in the original principal amount of $12,500,000 executed
by the Borrower in favor of the Lender.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

This Note shall be deemed to be under seal.

iPARTY RETAIL STORES CORP.

 

By:

 

 

iPARTY CORP.

 

By:

 

 

 

 


--------------------------------------------------------------------------------




 

EXHIBIT 1-2A TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDED AND RESTATED TERM NOTE

$500,000

 

BOSTON, MASSACHUSETTS

 

 

DECEMBER   , 2006

 

For value received, the undersigned, iParty Retail Stores Corp., a Delaware
corporation and iParty Corp., a Delaware corporation (collectively, the
“Borrowers”), hereby promises to pay on October 31, 2007, to the order of Wells
Fargo Retail Finance II, LLC, a Delaware limited liability company (the
“Lender”), at its main office in Boston, Massachusetts, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Five
Hundred Thousand ($500,000.00) Dollars, together with interest on the principal
amount hereunder remaining unpaid from time to time, computed on the basis of
the actual number of days elapsed and a 360-day year, from the date hereof until
this Note is fully paid at the rate from time to time in effect under the
Amended and Restated Loan and Security Agreement of even date herewith (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”) by and between the Lender and the Borrowers. This Note may be
prepaid only in accordance with the Loan Agreement.

This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the Term
Note referred to in the Loan Agreement.

This Note is secured, among other things, pursuant to the Loan Agreement and may
now or hereafter be secured by one or more other security agreements, mortgages,
deeds of trust, assignments or other instruments or agreements.

The Borrowers hereby agree to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

This Note amends and restates, supersedes and replaces a Term Note dated January
17, 2006 in the original principal amount of $500,000 executed by the Borrowers
to the Lender.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

This Note shall be deemed to be under seal.

iPARTY RETAIL STORES CORP.

 

By:

 

 

iPARTY CORP.

 

By:

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 3

“Acceptable Inventory”: Such of the Borrowers’ Inventory, at such locations, and
of such types, character, qualities and quantities, (net of Inventory Reserves)
as the Lender in its sole discretion from time to time determines to be
acceptable for borrowing, as to which Inventory, the Lender has a perfected
security interest which is prior and superior to all security interests, claims,
and Encumbrances.

“Account Debtor”: Has the meaning given that term in the DCC.

“Accounts Receivable” include, without limitation, “accounts” as defined in the
DCC.

“ACH”: Automated clearing house.

“Advance Rates”: Means the percentage( s) of the Cost of Acceptable Inventory or
Net Retail Liquidation Value used to calculate the Borrowing Base.

“Affiliate”: With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than fifty (50%) percent of the capital
stock, beneficial interests, partnership interests, or other equity interests of
the other; or (b) one has, directly or indirectly, Control of the other; or (c)
not less than fifty (50%) percent of their respective ownership is directly or
indirectly held by the same third Person.

“Amended and Restated Master Note”: Is defined in Section 1-6.

“Amended and Restated Term Note”: Is defined in Section 1-2A.

“Applicable Margin” means the rates for Base Rate Loans and LIBO Loans set forth
below:

Level

 

Excess
Availability

 

LIBOR
Rate Loans
Applicable Margin

 

Base Rate Loans
Applicable Margin

 

I

 

>$3,000,000

 

1.75

%

0.00

%

II

 

£$3,000,000

 

2.00

%

0.25

%

 

Initially, as of the date of this Agreement, Level I pricing will be
applicable.  Thereafter, the Applicable Margin shall be subject to adjustment
each fiscal quarter commencing March 30, 2007, based upon (A) the calculation of
the average daily Excess Availability during the immediately preceding fiscal
quarter as determined by the Lender.  Average daily Excess Availability shall be
determined based upon Borrowing Base Certificate(s) received by the Lender
pursuant to Section 9-4.

Notwithstanding the foregoing upon the occurrence of an Event of Default, at the
option of the Lender, interest shall be determined in the manner set forth in
Section 1-8(b).

 

 


--------------------------------------------------------------------------------




“Appraisal/Audit Grid” refers to the number of appraisals and commercial finance
audits at Borrowers’ expense permitted during any 12 month period based upon the
applicable level of Excess Availability at all times tested during the previous
fiscal quarter as set forth in the Grid :

Excess Availability
(at all times tested during the
previous fiscal quarter)

 

Frequency of Appraisals
(each at Borrowers’ expense

>$3 million

 

2 times during any 12 month period

£$3 million

 

3 times during any 12 month period

 

“Availability”: Means at any time of determination an amount equal to the lesser
of (x) the Borrowing Base and (y) the Credit Limit less the then outstanding
principal balance of the Term Loan in either case, minus (i) the then unpaid
principal balance of the Loan Account, minus (ii) the then aggregate of such
Reserves (other than Inventory Reserves) as may have been established by Lender,
minus (iii) one hundred (100%) percent of the then outstanding Stated Amount of
all L/C’ s plus all freight and duty charges applicable thereto, plus (iv) the
product of a percentage equal to the difference between one hundred (100%)
percent and the then applicable Advance Rate times the then outstanding Stated
Amount of all Documentary L/C’ s with an expiration of thirty (30) days or less
from the date of issuance.

“Availability Reserves”: Such reserves as the Lender from time to time
determines in the Lender’s discretion as being appropriate to reflect the
impediments to the Lender’s ability to realize upon the Collateral. Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:


(A)           RENT (BASED UPON PAST DUE RENT AND/OR WHETHER OR NOT LANDLORD’S
WAIVER, ACCEPTABLE TO THE LENDER, HAS BEEN RECEIVED BY THE LENDER).


(B)           IN STORE CUSTOMER CREDITS AND GIFT CERTIFICATES.


(C)           PAYABLES (BASED UPON PAYABLES WHICH ARE PAST DUE NORMAL TRADE
TERMS) TO THE EXTENT THAT THE FAILURE TO MAKE SUCH PAYMENTS WOULD HAVE A
MATERIAL ADVERSE EFFECT ON BORROWERS.


(D)           FREQUENT SHOPPER PROGRAMS.


(E)           LAYAWAY AND CUSTOMER DEPOSITS.


(F)            TAXES AND OTHER GOVERNMENTAL CHARGES, INCLUDING, AD VALOREM,
PERSONAL PROPERTY, AND OTHER TAXES WHICH LENDER HAS IN GOOD FAITH DETERMINED MAY
HAVE PRIORITY OVER THE SECURITY INTERESTS OF THE LENDER IN THE COLLATERAL.

 

 


--------------------------------------------------------------------------------





(G)           HELD OR POST-DATED CHECKS.


(H)           THE MINIMUM AVAILABILITY BLOCK.

“Average Unused Portion of the Credit Limit”: Means, as of any date of
determination, (a) the Credit Limit, minus (b) the sum of (i) the average daily
balance of advances that were outstanding during the immediately preceding
month, plus, (ii) the average daily balance of the undrawn L/C’s outstanding
during the immediately preceding month.”

“Banking Day”: Any day other than (a) a Saturday, Sunday; (b) any day on which
banks in Boston, Massachusetts are not open to the general public for the
purpose of conducting commercial banking business; or (c) a day on which the
Lender is not open to the general public to conduct business.

“Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.

“Base”: The Base Rate announced from time to time by Wells Fargo Bank, N.A. (or
any successor in interest to Wells Fargo Bank, N.A). In the event that said bank
(or any such successor) ceases to announce such a rate, “Base” shall refer to
that rate or index announced or published from time to time as the Lender, in
good faith, designates as the functional equivalent to said Base Rate. Any
change in “Base” shall be effective, for purposes of the calculation of interest
due hereunder, when such change is made effective generally by the bank on whose
rate or index “Base” is being set.

“Base LIBO Rate”: Means the rate per annum, determined by Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market at approximately 11 a.m. (London time) 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBO Rate Loan requested
(whether as an initial LIBO Rate Loan or as a continuation of an extant LIBO
Rate Loan or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by
Borrowers in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.

“Base Rate Loan”:  Means any loan or advance under the Revolving Credit bearing
interest at the rate determined by reference to Base.

“Blocked Account”: Is defined in Article 7-1(b)(i).

“Borrowers”: Is defined in the Preamble.

“Borrowing Base”:  Means, as of any date of determination, the sum of

(a)                                  (i)            for the period between
October 1st and June 30th, the lesser of (x) 85% of the Net Retail Liquidation
Value of Acceptable Inventory and (y) 70% of the value (at Cost) of Acceptable
Inventory and

(ii)           for the period between July 1st and September 30th, the lesser of
(x) 90% of the Net Retail Liquidation Value of Acceptable Inventory and (y) 75%
of the value (at Cost) of Acceptable Inventory,

plus

 

 


--------------------------------------------------------------------------------




(b)          the lesser of (i) 85% of Eligible Credit Card Receivables and (ii)
$2,000,000,

plus

(c)          the principal balance of the Term Loan then extant or in effect on
such date

provided, that, notwithstanding the foregoing, at no time shall the Borrowing
Base exceed 98% of the sum of the Net Retail Liquidation Value of Acceptable
Inventory plus Eligible Credit Card Receivables.”

“Borrowing Base Certificate”: Means the certificate in the same form attached as
EXHIBIT 9-4, provided to Lender in connection with any request for advances
and/or L/C’s, setting forth, among other things, Availability.

“Business Plan”: The Borrowers’ business plan annexed hereto as EXHIBIT 9-10 and
any revision, amendment, or update of such business plan to which the Lender has
provided its written sign-off.

“Capital Expenditures”: Means, for any period of determination, the sum (without
duplication) of capital expenditures and payments under Capital Leases and other
expenditures that are or should be treated as capital expenditures under GAAP,
for such period determined in accordance with GAAP.

“Capital Lease”: Any lease which may be capitalized in accordance with GAAP.

“Chattel Paper”: Has the meaning given that term in the DCC.

“Collateral”: Is defined in Section 2-1.

“Concentration Account”: Is defined in Section 7-3.

“Control”: The direct or indirect power to direct or cause the direction of the
management and policies of another Person, whether through ownership of voting
securities, by contract, or otherwise. Included among such powers, with respect
to a corporation, are power to cause any of following: (a) the election of a
majority of its Board of Directors; (b) the issuance of additional shares of its
common stock; (c) the issuance and designation of rights and shares of its
preferred stock (if any); (d) the distribution and timing of dividends; (e) the
award of performance bonuses to its management; (f) the termination or severance
of officers or key employees; and (g) all or any similar matters.

“Cost”: The calculated cost of purchases, as determined from invoices received
by the Borrowers, the Borrowers’ Purchase Journal or Stock Ledger, based upon
the Borrowers’ accounting practices, known to the Lender, which practices are in
effect on the date on which this Agreement was executed. “Cost” does not include
any inventory capitalization costs inclusive of advertising, but may include
other charges used in the Borrowers’ determination of cost of goods sold and
bringing goods to market, all within Lender’s sole discretion and in accordance
with GAAP.

“Cost Factor”: The result of 1 minus the Borrowers’ then cumulative markup
percent derived from the Borrowers’ purchase journal on a rolling twelve (12)
month basis.

 

 


--------------------------------------------------------------------------------




“Costs of Collection”: includes, without limitation, all attorneys’ reasonable
fees and reasonable out-of-pocket expenses incurred by the Lender’s attorneys,
and all reasonable costs incurred by the Lender in the administration of the
Liabilities and/or the Loan Documents, including, without limitation, reasonable
costs and expenses associated with travel on behalf of the Lender, which costs
and expenses are directly or indirectly related to or in respect of the
Lender’s: administration and management of the Liabilities; negotiation,
documentation, and amendment of any Loan Document; or efforts to preserve,
protect, collect, or enforce the Collateral, the Liabilities, and/or the
Lender’s Rights and Remedies and/or any of the Lender’s rights and remedies
against or in respect of any guarantor or other Lender liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection are Liabilities, and at the Lender’s option may bear
interest at the highest post -default rate which the Lender may charge the
Borrowers hereunder as if such had been lent, advanced, and credited by the
Lender to, or for the benefit of, the Borrowers.

“Credit Card Processor”: Means any Person which acts as a credit card
clearinghouse or processor of credit card payments accepted by Borrowers.

“Credit Limit”: Means Twelve Million Five Hundred Thousand ($12,500,000.00)
Dollars, subject to increase pursuant to Section 1-16 of this Agreement.

“DDA”: Any checking or other demand daily depository account maintained by the
Borrowers.

“Documentary L/C”: Means an issued and outstanding L/C (a) issued to facilitate
the purchase by the applicable Borrowers of Acceptable Inventory, (b) in form
and substance reasonably acceptable to Lender, and (c) that is only drawable by
the beneficiary thereof by the presentation of, among other documents, either
(i) a negotiable bill of lading that is consigned to Lender (either directly or
by means of endorsements) or is otherwise subject to the control of Lender in
form and substance reasonably acceptable to Lender, and that was issued by the
carrier respecting the subject Acceptable Inventory, or (ii) a negotiable cargo
receipt that is consigned to Lender (either directly or by means of
endorsements) or is otherwise subject to the control of Lender in form and
substance reasonably acceptable to Lender, and that was issued by a consolidator
respecting the subject Acceptable Inventory; provided, however, that, in the
latter case, no bill of lading shall have been issued by the carrier (other than
a bill of lading consigned to the consolidator or to Lender).”

“Duly Authorized Person”: Means any individual authorized by the Borrowers to
request loans or financial accommodations and/or sign reports to Lender.

“EBITDA”: Means the Borrowers’ earnings from continuing operations (excluding
extraordinary items), before interest, taxes, depreciation and amortization,
each as determined in accordance with GAAP.

“Eligible Credit Card Receivables”:  Means Accounts due to Borrowers on a
non-recourse basis from Visa, MasterCard, American Express Co., Discover card or
other major Credit Card Processor reasonably acceptable to Lender (and if due on
account of any private label credit card program, Accounts which are deemed
eligible in Lender’s discretion), which Accounts arise in the ordinary course of
business from the sale of Inventory to purchasers and which have been fully
earned by performance and are reflected in the most recent Borrowing Base
Certificate delivered by Borrowers to Lender and on other information available
to Lender,

 

 


--------------------------------------------------------------------------------




Lender shall in its discretion determine which Accounts are “eligible” and shall
not include, without limitation, Accounts owned by Credit Card Processors which:

(i)                          do not arise from the sale of goods or the
performance of services by Borrowers in the ordinary course of its business;

(ii)                       upon which Borrowers’ right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or as
to which Borrowers are not able to bring suit or otherwise enforce its remedies
against Credit Card Processors through the judicial process;

(iii)                    with respect to which any Credit Card Processor, other
than Visa, MasterCard, American Express and Discover, has not signed a written
acknowledgment and consent in accordance with Section 7-2(b) hereof;

(iv)                   is the subject of any defense, counterclaim, setoff or
dispute is asserted as to such Account;

(v)                      that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the valid holder of the subject credit card;

(vi)                   that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(A)                                the Account is not paid within three (3)
Banking Days past the date of the sale of Inventory which creates the Account;

(B)                                  the Credit Card Processor obligated upon
such Account suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

(C)                                  a petition is filed by or against any
Credit Card Processor obligated upon such Account under any bankruptcy law or
any other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors;

(vii)                as to which there is any Encumbrance other than Lender’s
Encumbrance, or Lender’s Encumbrance thereon is not a first priority perfected
lien;

(viii)             as to which any of the representations or warranties in the
Loan Documents is untrue;

(ix)                     to the extent such Account exceeds any credit limit
established by Lender, in its discretion

(x)                        that is payable in any currency other than Dollars.

“Employee Benefit Plan”: As defined in ERISA.

“Encumbrance”: Each of the following:


(A)           SECURITY INTEREST, MORTGAGE, PLEDGE, HYPOTHECATION, LIEN,
ATTACHMENT, OR CHARGE OF ANY KIND (INCLUDING ANY AGREEMENT TO GIVE ANY OF THE
FOREGOING); THE INTEREST OF A LESSOR UNDER A CAPITAL LEASE; CONDITIONAL SALE OR
OTHER TITLE RETENTION AGREEMENT; SALE OF ACCOUNTS

 

 


--------------------------------------------------------------------------------




receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.


(B)           THE FILING OF ANY FINANCING STATEMENT UNDER THE DCC OR COMPARABLE
LAW OF ANY JURISDICTION.

“End Date”: The date upon which both (a) all Liabilities have been paid in full
and (b) all obligations of the Lender to make loans and advances and to provide
other financial accommodations to the Borrowers hereunder shall have been
irrevocably terminated.

“Environmental Laws” : (a) Any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
which regulates or relates to, or imposes any standard of conduct or liability
on account of or in respect to environmental protection matters, including,
without limitation, Hazardous Materials, as is now or hereafter in effect; and
(b) the common law relating to damage to Persons or property from Hazardous
Materials.

“ERISA”: The Employee Retirement Security Act of 1974, as amended.

“ERISA Affiliate”: Any Person which is under common control with the Borrowers
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrowers and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.

“Events of Default”: Is defined in Article 10.

“Excess Availability”:  As of any date of determination, the difference between 
(i) Availability minus (ii) all past due obligations of the Borrowers not being
contested in good faith.

“Executive Officer”: Any Person who (without regard to title) who is designated
as an executive officer of a Borrower by such Borrower’s board of directors or
any Person who is the successor to any of the foregoing or who exercises a
substantial portion of the authority being exercised by such officers who exist
as of the execution of this Agreement, or who otherwise has Control of the
Borrowers.

“Existing Credit Agreement”:  The Loan and Security Agreement dated as of August
23, 2000, as amended by that First Amendment to the Loan and Security Agreement
dated as of May 23, 2002 by and between Borrowers and Lender; as amended by that
Second Amendment to the Loan and Security Agreement dated as of January 2, 2004
by and between Borrowers and Lender; as amended by that Third Amendment to the
Loan and Security Agreement dated as of April 27, 2005 by and between Borrowers
and Lender; as amended by that Fourth Amendment to the Loan and Security
Agreement dated as of January 17, 2006 by and between Borrowers and Lender; as
amended by that Consent and Fifth Amendment to the Loan and Security Agreement
dated as of August 7, 2006; as amended by that Sixth Amendment to the Loan and
Security Agreement dated as of October 31, 2006.

 

 


--------------------------------------------------------------------------------




“Existing Financing Agreements”:  The “Loan Documents”, as defined in the
Existing Credit Agreement.

“Funding Account”: Is defined in Section 7-3.

“Funding Losses”: Is defined in Section 1-14(b).

“GAAP”: Principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made.

“General Intangibles”: Includes, without limitation, “general intangibles” as
defined in the DCC; and also all: rights to payment for credit extended;
deposits; amounts due to the Borrowers; credit memoranda in favor of the
Borrowers; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all Investment Property and all means and vehicles of
investment or hedging, including, without limitation, options, warrants, and
futures contracts; records; customer lists; mailing lists; telephone numbers;
goodwill; causes of action; judgments; payments under any settlement or other
agreement; literary rights; rights to performance; royalties; license and/or
franchise fees; rights of admission; licenses; franchises; license agreements,
including all rights of the Borrowers to enforce same; permits, certificates of
convenience and necessity, and similar rights granted by any governmental
authority; patents, patent applications, patents pending, and other intellectual
property; Internet addresses and domain names; developmental ideas and concepts;
proprietary processes; blueprints, drawings, designs, diagrams, plans, reports,
and charts; catalogs; manuals; technical data; computer software programs
(including the source and object codes therefor), computer records, computer
software, rights of access to computer record service bureaus, service bureau
computer contracts, and computer data; tapes, disks, semi-conductors chips and
printouts; trade secrets rights, copyrights, mask work rights and interests, and
derivative works and interests; user, technical reference, and other manuals and
materials; trade names, trademarks, service marks, and all good will relating
thereto; applications for registration of the foregoing; and all other general
intangible property of the Borrowers in the nature of intellectual property;
proposals; cost estimates, and reproductions on paper, or otherwise, of any and
all concepts or ideas, and any matter related to, or connected with, the design,
development, manufacture, sale, marketing, leasing, or use of any or all
property produced, sold, or leased, by the Borrowers or credit extended or
services performed, by the Borrowers, whether intended for an individual
customer or the general business of the Borrowers, or used or useful in
connection with research by the Borrowers.

“Gross Margin”: With respect to the subject accounting period for which being
calculated, the following (determined in accordance with the cost method of
accounting):

Sales (Minus) Cost of Goods Sold
Sales

“Hazardous Materials”: Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.

 

 


--------------------------------------------------------------------------------


 

“Highbridge Note” means that certain Senior Subordinated Note dated September
15, 2006 in the face amount of $2,500,000 executed by iParty Corp. in favor of
Highbridge International LLC.

“Indebtedness”: All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:


(A)           IN RESPECT OF MONEY BORROWED (INCLUDING ANY INDEBTEDNESS WHICH IS
NON-RECOURSE TO THE CREDIT OF SUCH PERSON BUT WHICH IS SECURED BY AN ENCUMBRANCE
ON ANY ASSET OF SUCH PERSON) WHETHER OR NOT EVIDENCED BY A PROMISSORY NOTE,
BOND, DEBENTURE OR OTHER WRITTEN OBLIGATION TO PAY MONEY.


(B)           FOR THE PAYMENT OF THE PURCHASE PRICE OF GOODS OR SERVICES
DEFERRED FOR MORE THAN THIRTY (30) DAYS BEYOND THEN CURRENT TRADE TERMS PROVIDED
TO SUCH PERSON BY THE SUPPLIER OF SUCH GOODS OR SERVICES.


(C)           IN CONNECTION WITH ANY LETTER OF CREDIT OR ACCEPTANCE TRANSACTION
(INCLUDING, WITHOUT LIMITATION, THE FACE AMOUNT OF ALL LETTERS OF CREDIT AND
ACCEPTANCES ISSUED FOR THE ACCOUNT OF SUCH PERSON OR REIMBURSEMENT ON ACCOUNT OF
WHICH SUCH PERSON WOULD BE OBLIGATED).


(D)           IN CONNECTION WITH THE SALE OR DISCOUNT OF ACCOUNTS RECEIVABLE OR
CHATTEL PAPER OF SUCH PERSON.


(E)           ON ACCOUNT OF DEPOSITS OR ADVANCES OWED TO PERSONS.


(F)            AS LESSEE UNDER CAPITAL LEASES.

“Indebtedness” of any Person shall also include:


(G)           INDEBTEDNESS OF OTHERS SECURED BY AN ENCUMBRANCE ON ANY ASSET OF
SUCH PERSON, WHETHER OR NOT SUCH INDEBTEDNESS IS ASSUMED BY SUCH PERSON.


(H)           ANY GUARANTY, ENDORSEMENT, SURETYSHIP OR OTHER UNDERTAKING
PURSUANT TO WHICH THAT PERSON MAY BE LIABLE ON ACCOUNT OF ANY OBLIGATION OF ANY
THIRD PARTY.


(I)            THE INDEBTEDNESS OF A PARTNERSHIP OR JOINT VENTURE IN WHICH SUCH
PERSON IS A GENERAL PARTNER OR JOINT VENTURER.

“Indemnified Person”: Is defined in Section 14-11.

“Interest Payment Date”: Means (a) with respect to any Base Rate Loan, the first
day of each calendar month, and (b) with respect to any LIBO Loan, the last day
of the Interest Period applicable to the loan or advance under the Revolving
Credit of which LIBO Loan is a part, and, in addition, if such LIBO Loan has an
Interest Period of greater than 90 days, on the last day of the third month of
such Interest Period.

“Interest Period”: Means, with respect to any LIBO Loan, the period commencing
on the date of such LIBO Loan and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter, as the
Borrowers may elect by notice to the


--------------------------------------------------------------------------------




Lender in accordance with the provisions of this Agreement, provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month during which such Interest Period ends, (c)
any Interest Period which would otherwise end after the Termination Date shall
end on the Termination Date, and (d) notwithstanding the provisions of clause
(c), no Interest Period shall have a duration of less than one month, and if any
Interest Period applicable to a LIBO Loan would be for a shorter period, such
Interest Period shall not be available hereunder. For purposes hereof, the date
of a loan initially shall be the date on which such loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such loan.

“Inventory”: Includes, without limitation, “inventory” as defined in the Uniform
Commercial Code and including all goods, merchandise, raw materials, goods and
work in process, finished goods, and other tangible personal property now owned
or hereafter acquired and held for sale or lease or furnished or to be furnished
under contracts of service or used or consumed in Borrowers’ business.

“Inventory Reserves”: Means such reserves as Lender determines from time to time
in its discretion as being appropriate to reflect the impediments to Lender’s
ability to realize upon the Collateral.  Without limiting the generality of the
foregoing, Inventory Reserves may include (but are not limited to) reserves
based on goods which are defective, damaged, or prepared for return to vendor.

“Investment Property”: Has the meaning given that term in the Uniform Commercial
Code.

“Issuer”: The issuer of any L/C.

“L/C”: Any letter of credit, the issuance of which is procured by the Lender for
the account of the Borrowers and any acceptance made on account of such letter.

“Landlord Lien State”: Any state or other jurisdiction under whose statutory or
common law the rights of a landlord in assets of that landlord’s tenant, for
unpaid rent, may be senior to a perfected security interest in such assets.

“Lease”: Any lease or other agreement, no matter how styled or structured, which
the Borrowers are entitled to the use or occupancy of any space.

“Leasehold Interests”: Shall mean the Borrowers’ leasehold estate or interest in
each of the properties at or upon which the Borrowers conducts business, offers
any Inventory for sale, or maintains any of the Collateral, whether or not for
retail sale, together with Borrowers’ interest in any of the improvements and
fixtures located upon or appurtenant to each leasehold interest.

“Lender’s Rights and Remedies”: Is defined in Section 11-6.

“Liabilities” (in the singular, “Liability”): Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:


--------------------------------------------------------------------------------





(A)           ANY AND ALL DIRECT AND INDIRECT LIABILITIES, DEBTS, AND
OBLIGATIONS OF THE BORROWERS TO THE LENDER, EACH OF EVERY KIND, NATURE, AND
DESCRIPTION.


(B)           EACH OBLIGATION TO REPAY ANY LOAN, ADVANCE, INDEBTEDNESS, NOTE,
OBLIGATION, OVERDRAFT, OR AMOUNT NOW OR HEREAFTER OWING BY THE BORROWERS TO THE
LENDER (INCLUDING ALL FUTURE ADVANCES WHETHER OR NOT MADE PURSUANT TO A
COMMITMENT BY THE LENDER), WHETHER OR NOT ANY OF SUCH ARE LIQUIDATED,
UNLIQUIDATED, PRIMARY, SECONDARY, SECURED, UNSECURED, DIRECT, INDIRECT,
ABSOLUTE, CONTINGENT, OR OF ANY OTHER TYPE, NATURE, OR DESCRIPTION, OR BY REASON
OF ANY CAUSE OF ACTION WHICH THE LENDER MAY HOLD AGAINST THE BORROWERS.


(C)           ALL NOTES AND OTHER OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER
ASSIGNED TO OR HELD BY THE LENDER, EACH OF EVERY KIND, NATURE, AND DESCRIPTION.


(D)           ALL INTEREST, FEES, AND CHARGES AND OTHER AMOUNTS WHICH MAY BE
CHARGED BY THE LENDER TO THE BORROWERS AND/OR WHICH MAY BE DUE FROM THE
BORROWERS TO THE LENDER FROM TIME TO TIME.


(E)           ALL COSTS AND EXPENSES INCURRED OR PAID BY THE LENDER IN RESPECT
OF ANY AGREEMENT BETWEEN THE BORROWERS AND THE LENDER OR INSTRUMENT FURNISHED BY
THE BORROWERS TO THE LENDER (INCLUDING, WITHOUT LIMITATION, COSTS OF COLLECTION,
ATTORNEYS’ REASONABLE FEES, AND ALL COURT AND LITIGATION COSTS AND EXPENSES).


(F)            ANY AND ALL COVENANTS OF THE BORROWERS TO OR WITH THE LENDER AND
ANY AND ALL OBLIGATIONS OF THE BORROWERS TO ACT OR TO REFRAIN FROM ACTING IN
ACCORDANCE WITH ANY AGREEMENT BETWEEN THE BORROWERS AND THE LENDER OR INSTRUMENT
FURNISHED BY THE BORROWERS TO THE LENDER.

“LIBO Deadline”:  Is defined in Section 1-14(a).

“LIBO Option”:  Is defined in Section 1-13.

“LIBO Rate”: Means, for each Interest Period for each LIBO Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBO Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage.  The LIBO Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

“LIBO Rate Loan”: Means any loan or advance under the Revolving Credit comprised
of LIBO Loans.

“Loan Account”: Is defined in Section 1-5.

“Loan Documents”: This Agreement, each instrument and document executed and/or
delivered as contemplated by Article 4, and each other instrument or document
from time to time executed and/or delivered in connection with the arrangements
contemplated hereby, as each may be amended from time to time.

“Local DDA”: A depository account maintained by the Borrowers, the only contents
of which may be transfers from the Funding Account and actually used solely (i)
for petty cash purposes; or (ii) for payroll.

“Loan Maintenance Fee”: Is defined in Section 1-9(b).


--------------------------------------------------------------------------------




“Material Adverse Change”: Means ( a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers, including, without limitation, a material
adverse change in the business, prospects, operations, results or operations,
assets, liabilities or condition since the date of the latest financial
information submitted to Lender on or before the Closing Date, and since the
date of the latest financial information supplied hereunder or at any time as
compared to the current Business Plan; (b) the material impairment of Borrowers’
ability to perform its obligations under the Loan Documents to which it is a
party or of Lender to enforce the Liabilities or realize upon the Collateral, (
c) a material adverse effect on the value of the Collateral or the amount that
Lender would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Collateral, or (d)
a material impairment of the priority of Lender’s liens with respect to the
Collateral.

“Maturity Date”: January 2, 2010.

“Maximum Term Loan Amount”: Means $500,000, provided that such amount shall
automatically be reduced to zero ($0) dollars as of the Term Loan Termination
Date.

“Minimum Availability Block”:  Means an amount  expressed in Dollars equal to at
least five (5.0%) percent of the Credit Limit.

“Net Liquidation Percentage”:  Means, at any date of determination, the
percentage of the Cost value of Borrowers’ Acceptable Inventory that is
estimated to be recoverable in an orderly liquidation of such Acceptable
Inventory, net of liquidation expenses, such percentage to be as determined from
time to time by Lender in its discretion with the assistance of a qualified
appraisal company selected by Lender.”

“Net Retail Liquidation Value”: Means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Acceptable Inventory as of such date.”

“Notes”: Is defined in Section 14-20(a).

“One Turn State”: Any state or other jurisdiction under whose statutory or
common law the relative priority of the rights of a landlord in assets of that
landlord’s tenant, for unpaid rent, vis a vis the rights of the holder of a
perfected security interest therein is dependent upon whether such security
interest arose prior or subsequent to the subject asset’s coming onto the
demised premises.

“Overadvance”: Any amounts advanced hereunder which exceed Availability.

“Participant”: Is defined in Section 14-12.

“Percentage Points”: The number of whole (and, if indicated, fractions (or
decimal equivalents) of) integers of a percentage referred to in a financial
performance covenant. For example, if a projected percentage were fifty (50%)
percent and the actual percentage turned out to be fifty-five and 6/10 (55.6%)
percent, the variance would be 5.6 Percentage Points.

“Person”: Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

“Real Estate”: Means any estates or interests in real property now owned or
hereafter acquired by Borrowers.


--------------------------------------------------------------------------------




“Receipts”: All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral and any other cash, cash
equivalents or checks otherwise received by Borrowers, whether as a result of
any loan, investment by the Borrowers, investment in the Borrowers or otherwise.

“Receivables Collateral”: That portion of the Collateral which consists of the
Borrowers’ Accounts, Accounts Receivable, Contract Rights, General Intangibles,
Chattel Paper, Instruments, Investment Property, Documents of Title, Documents,
Securities, letters of credit for the benefit of the Borrowers, and bankers’
acceptances held by the Borrowers, and any rights to payment.

“Related Entity”:


(A)           ANY CORPORATION, LIMITED LIABILITY COMPANY, TRUST, PARTNERSHIP,
JOINT VENTURE, OR OTHER ENTERPRISE WHICH: IS A PARENT, BROTHER-SISTER,
SUBSIDIARY, OR AFFILIATE, OF THE BORROWERS; COULD HAVE SUCH ENTERPRISE’S TAX
RETURNS OR FINANCIAL STATEMENTS CONSOLIDATED WITH THE BORROWERS’; COULD BE A
MEMBER OF THE SAME CONTROLLED GROUP OF CORPORATIONS (WITHIN THE MEANING OF
SECTION 1563(A)(I), (2) AND (3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME) OF WHICH THE BORROWERS ARE A MEMBER; CONTROLS OR IS
CONTROLLED BY THE BORROWERS OR BY ANY AFFILIATE OF THE BORROWERS.


(B)           ANY AFFILIATE.

“Requirement of Law”: As to any Person:


(A)           (I) ALL STATUTES, RULES, REGULATIONS, ORDERS, OR OTHER
REQUIREMENTS HAVING THE FORCE OF LAW AND (II) ALL COURT ORDERS AND INJUNCTIONS,
ARBITRATOR’S DECISIONS, AND/OR SIMILAR RULINGS, IN EACH INSTANCE ((I) AND (II))
OF OR BY ANY FEDERAL, STATE, MUNICIPAL, AND OTHER GOVERNMENTAL AUTHORITY, OR
COURT, TRIBUNAL, PANEL, OR OTHER BODY WHICH HAS OR CLAIMS JURISDICTION OVER SUCH
PERSON, OR ANY PROPERTY OF SUCH PERSON, OR OF ANY OTHER PERSON FOR WHOSE CONDUCT
SUCH PERSON WOULD BE RESPONSIBLE.


(B)           THAT PERSON’S CHARTER, CERTIFICATE OF INCORPORATION, ARTICLES OF
ORGANIZATION, AND/OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPLICABLE; AND (C) THAT
PERSON’S BY-LAWS AND/OR OTHER INSTRUMENTS WHICH DEAL WITH CORPORATE OR SIMILAR
GOVERNANCE, AS APPLICABLE.

“Reserves”: All (if any) Availability Reserves, Inventory Reserves, and any
other reserves which may be established under the Loan Agreement.

“Reserve Percentage”: Means, on any day, the maximum percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor
Governmental Authority) for determining the reserve requirements (including any
basic, supplemental, marginal, or emergency reserves) that are in effect on such
date with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities”) of the Lender, but so long as the Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Retail”: The Cost of Inventory divided by the Cost Factor.

“Revolving Credit”: Is defined in Section 1-1.


--------------------------------------------------------------------------------




“Seller Note” means that certain Subordinated Promissory Note dated as of August
7, 2006 in the face amount of $600,000 executed by iParty Retail in favor of
Party City Corporation.

“Stated Amount”: The maximum amount for which an L/C may be honored.

“Subordination Agreement” means a subordination agreement, in form and substance
acceptable to the Lender in its sole discretion, pursuant to which a creditor of
the Borrowers or any guarantor of the Liabilities acknowledges and agrees that
the obligations of the Borrowers or any guarantor of the Liabilities to such
creditor are subordinate to the obligations of the Borrowers and any guarantor
of the Liabilities to the Lender.

“Supply Agreement” means into a Supply Agreement dated as of August 7, 2006 by
and between Amscan, Inc. and iParty Corp. (or any replacement thereof entered
into by the Borrowers with the prior written consent of the Lender, which
consent shall not be unreasonably withheld or delayed) pursuant to which iParty
Corp. has agreed to purchase party goods from Amscan, Inc. and will receive
certain favorable pricing terms and rebates.

“Suspension Event”: Any occurrence, circumstance, or state of facts which (a) is
an Event of Default; or (b) would become an Event of Default if any requisite
notice were given and/or any requisite period of time were to run and such
occurrence, circumstance, or state of facts were not absolutely cured within any
applicable grace period.

“Term Loan”: Is defined in Section 1-1A.

“Term Loan Interest Rate”: Is defined in Section 1-4A.

“Term Loan Maturity Date”: Shall mean October 31, 2007, or if such day is not a
Business day, the next Business Day.

“Term Loan Termination Date”: Shall mean the earliest to occur of: (a) the Term
Loan Maturity Date, (b) the occurrence of an event described in Section 10-11 or
(c) Lender’s notice to the Borrowers of the termination of this Agreement
following the occurrence of any Event of Default not described in Section 10-11.

“Termination Date”: The earliest of (a) the Maturity Date; or (b) the occurrence
of any event described in Section 10-11; or (c) the date set forth in Lender’s
notice to the Borrowers setting the Termination Date on account of the
occurrence of any Event of Default other than as described in Section 10-11.

“Trade Note” means that certain Subordinated Promissory Note in the face amount
of $1,819, 373.11 dated October 24, 2006, executed by iParty Retail and made
payable to Amscan, Inc.

“Type”:  When used in reference to any loan or advance under the Revolving
Credit, refers to whether the rate of interest on such loan or advance is
determined by reference to the  LIBO Rate or the Base Rate.

“UCC”: The Uniform Commercial Code as presently in effect in Massachusetts
(Mass. Gen. Laws, Ch. 106).


--------------------------------------------------------------------------------